Exhibit 10.1

Execution Version

INVESTMENT AGREEMENT

DATED NOVEMBER 8, 2019

AMONG

SUNPOWER CORPORATION,

MAXEON SOLAR TECHNOLOGIES, PTE. LTD.,

TIANJIN ZHONGHUAN SEMICONDUCTOR CO., LTD.

AND

TOTAL SOLAR INTL SAS

(solely for purposes of Sections 5.2, 6.1, 6.3, 6.4, 6.6, 6.8, 6.9(d), 6.10,
8.2(a) and Article IX)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I           DEFINITIONS

     2  

Section 1.1

   Definitions      2  

Article II          INVESTMENT

     19  

Section 2.1

   Investment      19  

Section 2.2

   Closing      20  

Section 2.3

   Purchase Price Escrow Account      20  

Section 2.4

   Closing Deliverables      21  

Section 2.5

   Purchased Share Number      22  

Article III         OTHER TRANSACTIONS

     22  

Section 3.1

   Other Transactions      22  

Article IV         REPRESENTATIONS AND WARRANTIES

     22  

Section 4.1

   Representations and Warranties of Investor      22  

Section 4.2

   Representations and Warranties of Parent and SpinCo      26  

Article V          COVENANTS RELATING TO CONDUCT OF BUSINESS

     43  

Section 5.1

   Covenants of Parent and SpinCo      43  

Section 5.2

   Separation Committee      47  

Article VI         ADDITIONAL AGREEMENTS

     49  

Section 6.1

   Public Announcements      49  

Section 6.2

   Access to Information      49  

Section 6.3

   Reasonable Best Efforts      50  

Section 6.4

   Fees and Expenses      52  

Section 6.5

   Notification of Changes      52  

Section 6.6

   Transaction Waiver      53  

Section 6.7

   Obligations under Separation Agreement      54  

Section 6.8

   Non-Competition; Non-Solicitation      54  

Section 6.9

   SpinCo Financing; Closing Debt; Closing Cash      56  

Section 6.10

   Other Investment Transaction Agreements      60  

Section 6.11

   NASDAQ Listing      60  

Section 6.12

   Solvency Firm      61  

Section 6.13

   Preparation of the Form 20-F      61  

Section 6.14

   No Solicitation of Transactions      62  



--------------------------------------------------------------------------------

Article VII         CONDITIONS PRECEDENT

     65  

Section 7.1

   Conditions to Each Party’s Obligation to Effect the Transactions      65  

Section 7.2

   Additional Conditions to Obligations of Investor      67  

Section 7.3

   Additional Conditions to Obligations of Parent and SpinCo      68  

Article VIII       TERMINATION AND AMENDMENT

     69  

Section 8.1

   Termination      69  

Section 8.2

   Effect of Termination      71  

Article IX         GENERAL PROVISIONS

     75  

Section 9.1

   Total Representations and Warranties      75  

Section 9.2

   Non-Survival of Representations, Warranties, Covenants and Agreements      75
 

Section 9.3

   Counterparts      76  

Section 9.4

   Governing Law      76  

Section 9.5

   Binding Effect; Assignability      76  

Section 9.6

   No Third Party Beneficiaries      76  

Section 9.7

   Notices      76  

Section 9.8

   Severability      78  

Section 9.9

   Headings      78  

Section 9.10

   Submission to Jurisdiction; Waivers      78  

Section 9.11

   Enforcement      79  

Section 9.12

   Parent Disclosure Schedule      79  

Section 9.13

   Amendments      79  

Section 9.14

   Interpretation      80  

Section 9.15

   Mutual Drafting      80  

Section 9.16

   Language      80  

SCHEDULES

Schedule 1.1(a)(i)    Knowledge of Parent and SpinCo Schedule 1.1(a)(ii)   
Knowledge of Investor Schedule 1.1(b)    Required Foreign Antitrust Approvals
Schedule 2.5    Purchased Share Number Calculation Schedule 5.1(c)(ii)    Form
of Monthly Unaudited Report Schedule 5.1(c)(iii)    Form of Quarterly Unaudited
Report Schedule 6.9(d)    Acceptable Financing Terms

 

ii



--------------------------------------------------------------------------------

Schedule 6.8(a)(iii)(E)    Existing Competing Business Schedule 7.2(o)   
Alternative Working Capital Arrangements Schedule 7.3(d)    Investor
Representation Letter

EXHIBITS

Exhibit A    Separation Agreement Exhibit B    Escrow Agreement Exhibit C   
Form of Amended and Restated Constitution of SpinCo Exhibit D    Form of Brand
Framework Agreement Exhibit E    Form of Cross License Agreement Exhibit F   
Form of Employee Matters Agreement Exhibit G    Form of Product Collaboration
Agreement Exhibit H    Form of Supply Agreement Exhibit I    Form of Tax Matters
Agreement Exhibit J    Form of Transition Services Agreement Exhibit K    Form
of Shareholders Agreement Exhibit L    Form of Registration Rights Agreement
Exhibit M    Form of Back-to-Back Agreement

 

iii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

INVESTMENT AGREEMENT, dated November 8, 2019 (this “Agreement”), among SunPower
Corporation, a Delaware corporation (“Parent”), Maxeon Solar Technologies, Pte.
Ltd., a company incorporated under the Laws of Singapore and, as of the date
hereof, a wholly owned subsidiary of Parent (“SpinCo”), Tianjin Zhonghuan
Semiconductor Co., Ltd., a PRC joint stock limited company (“Investor” and,
collectively with Parent and SpinCo, the “Parties”) and, solely for purposes of
Sections 5.2, 6.1, 6.3, 6.4, 6.6, 6.8, 6.9(d), 6.10, 8.2(a) and Article IX
(collectively, the “Total Provisions”), Total Solar INTL SAS, a French société
par actions simplifiée (“Total”).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of that certain Separation Agreement, dated as of
the date hereof, between Parent and SpinCo and attached hereto as Exhibit A (as
the foregoing may be amended from time to time in accordance with the terms
hereof and thereof, the “Separation Agreement”), Parent intends to (a) separate
into two separate, publicly traded companies, one for each of (i) the RemainCo
Business (as defined in the Separation Agreement), which shall be owned and
conducted, directly or indirectly, by Parent and its Subsidiaries (as defined
herein) and (ii) the SpinCo Business (as defined in the Separation Agreement),
which shall be owned and conducted, directly or indirectly, by SpinCo and the
SpinCo Subsidiaries (as defined herein) (the “Separation”), and (b) following
the Separation, (i) make a distribution, on a pro rata basis and in accordance
with a distribution ratio to be determined by the Board of Directors of Parent
in accordance with the Separation Agreement, to holders of Parent Shares (as
defined in the Separation Agreement) on the Record Date (as defined in the
Separation Agreement) of all the outstanding ordinary shares of SpinCo (the
“SpinCo Shares”) owned by Parent (the “Distribution”) and (ii) prior to the
Distribution, change SpinCo’s name to “Maxeon Solar Technologies, Ltd.”;

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
SpinCo desires to issue and sell to Investor, and Investor desires to acquire
and purchase from SpinCo, immediately following the Distribution, newly-issued
SpinCo Shares, on the terms and subject to the conditions set forth in this
Agreement (the “Investment”);

WHEREAS, for U.S. federal income tax purposes, the Distribution is intended to
qualify as a transaction that is generally tax-free under Section 355 of the
Code (as defined herein) to Parent’s stockholders (except with respect to cash
received in lieu of fractional shares, if any);

WHEREAS, the Parties and, with respect to the Total Provisions, Total desire to
make certain representations, warranties, covenants and agreements in connection
with the transactions contemplated herein and in the other Investment
Transaction Agreements and the Separation Transaction Agreements and to
prescribe the various conditions to the transactions contemplated herein and in
the other Investment Transaction Agreements and the Separation Transaction
Agreements;



--------------------------------------------------------------------------------

WHEREAS, as a condition to TZS entering into this Agreement and making the
Investment, the Parties have agreed in accordance with the terms of this
Agreement that, immediately following the Distribution and concurrent with the
Closing (as defined herein), SpinCo and Total (as a shareholder of SpinCo
following the Distribution) will enter into a Shareholders Agreement with
Investor (the “Shareholders Agreement”), in substantially the form attached as
Exhibit K, and a Registration Rights Agreement with Investor (the “Registration
Rights Agreement”), in substantially the form attached as Exhibit L; and

WHEREAS, concurrently with the execution of this Agreement, Parent and Investor
have entered into an Escrow Agreement with the Escrow Agent (as defined herein),
in the form attached as Exhibit B (the “Escrow Agreement”), pursuant to which,
(a) within one Business Day after the date of this Agreement, (i) Investor will
deposit, or cause to be deposited, into the Investor Escrow Account (as defined
herein) an amount in cash equal to the Investor Termination Fee (as defined
herein) (such amount, together with all interest accrued thereon, the “Investor
Escrow Fund”) as collateral and security for payment of the same, and
(ii) Parent will deposit, or cause to be deposited, into the Parent Escrow
Account (as defined herein) an amount in cash equal to the Parent Termination
Fee (as defined herein) (such amount, together with all interest accrued
thereon, the “Parent Escrow Fund”) as collateral and security for payment of the
same, and (b) in accordance with Section 2.3, Investor will deposit, or cause to
be deposited, into the Purchase Price Escrow Account (as defined herein) an
amount in cash equal to the Purchase Price less the Investor Escrow Fund (such
amount, together with all interest accrued thereon, the “Purchase Price Escrow
Fund”).

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the Parties and, with
respect to the Total Provisions, Total agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used in this Agreement have the
meanings set forth in this Agreement or, when so indicated, in the applicable
Separation Transaction Agreement. As used in this Agreement:

“Acceptable Confidentiality Agreement” means any confidentiality agreement that
contains customary confidentiality provisions which are no less favorable in the
aggregate to Parent than those contained in the Confidentiality Agreements;
provided, that any such agreement and any related agreements shall not include
any provision calling for any exclusive right to negotiate with any party or
having the effect of prohibiting Parent or SpinCo from satisfying their
obligations under this Agreement.

“Acceptable Financing Terms” means the terms set forth on Schedule 6.9(d).

 

2



--------------------------------------------------------------------------------

“Acquisition Agreement” has the meaning set forth in Section 6.14(d).

“Action” means any demand, action, claim, counterclaim, dispute, suit,
countersuit, arbitration, hearing, inquiry, subpoena, proceeding, examination or
investigation of any nature (whether criminal, civil, legislative,
administrative, arbitral, regulatory, prosecutorial, appellate, at law or in
equity, or otherwise) by or before any Governmental Authority or any arbitration
or mediation tribunal.

“Additional Financing” has the meaning set forth in Section 6.9(c).

“Adjustment Amount” means the amount (expressed as a positive or negative
number), calculated without duplication, equal to (a) the Cash Adjustment Amount
(if any), minus (b) the Debt Adjustment Amount (if any).

“Administered Rules” has the meaning set forth in Section 9.10(a).

“Affiliate” means, when used with respect to a specified Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person. For the purpose of this definition, “control” (including with
correlative meanings, “controlled by” and “under common control with”), when
used with respect to any specified Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other interests, by Contract or otherwise; provided that, notwithstanding the
foregoing, the definition of “Affiliate” when used with respect to Investor
shall also include the TZS Group and when used with respect to Total shall also
include the Total Group. It is expressly agreed that, prior to, at and after the
Distribution Effective Time, for purposes of this Agreement, (a) no member of
the SpinCo Group will be deemed to be an Affiliate of any member of the RemainCo
Group (as defined in the Separation Agreement), (b) no member of the RemainCo
Group will be deemed to be an Affiliate of any member of the SpinCo Group,
(c) no member of the TZS Group will be deemed to be an Affiliate of any member
of the SpinCo Group, and (d) no member of the SpinCo Group will be deemed to an
Affiliate of and member of the TZS Group.

“Agreement” has the meaning set forth in the Preamble.

“Alternative Transaction” means (a) any transaction involving a merger,
consolidation, business combination, exchange or tender offer, binding share
exchange, joint venture, dissolution, scheme of arrangement or similar
transaction involving SpinCo or the SpinCo Business, (b) any transaction to
acquire, in any manner, more than 20% of the shares or equity interests or other
ownership interests or voting power of SpinCo, (c) any transaction to acquire in
any manner (including the acquisition of stock in any Subsidiary of SpinCo),
directly or indirectly, assets or businesses of SpinCo, its Subsidiaries or the
SpinCo Business, constituting more than 20% of the consolidated assets of the
SpinCo Business or to which more than 20% of the consolidated revenues or net
income of the SpinCo Business are attributable, or (d) any transaction to
acquire, in any manner (including any merger, consolidation, exchange or

 

3



--------------------------------------------------------------------------------

tender offer or similar transaction), more than 50% of the shares or equity
interests or other ownership interests or voting power of Parent. For the
avoidance of doubt, a transaction to acquire, in any manner, 50% or less than
50% of the shares or equity interests or other ownership interests or voting
power of Parent shall not constitute an “Alternative Transaction.”

“Alternative Transaction Recommendation” has the meaning set forth in
Section 6.14(d).

“Approved Modification” has the meaning set forth in Section 5.2(d).

“AUO Payment” means the payment obligation in respect of the acquisition of AUO
SunPower Sdn. Bhd.

“AUO Payment Target” means $26,000,000.

“Available Cash” means cash, as defined under GAAP. For the avoidance of doubt,
(i) Available Cash does not include cash classified as “Restricted Cash” under
GAAP and (ii) to the extent any such cash of SpinCo or any of the SpinCo
Subsidiaries is denominated in currencies other than the U.S. dollar, the U.S.
dollar equivalent of the amount of such cash shall be used to calculate
Available Cash for purposes of this Agreement, based on the applicable exchange
rates published by Bloomberg on the Closing Date.

“Back-to-Back Agreement” means the agreement regarding the Hemlock Supply
Agreements to be entered into between Parent and SpinCo in the form attached
hereto as Exhibit M.

“Benefit Plans” means each material “employee benefit plan” (as such term is
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, whether or not subject to ERISA), and each material pension,
retirement, profit-sharing, savings, health, welfare, bonus, incentive,
commission, stock option, restricted stock, equity or equity-based compensation,
deferred compensation, severance, retention, accident, disability, employment,
change of control, separation, consulting, vacation, paid time off, fringe
benefit and each other material benefit or compensation plan, program, policy,
agreement, contract or arrangement, in each case that is maintained, sponsored,
contributed to or required to be contributed to by SpinCo or any of SpinCo
Subsidiaries or under or with respect to which SpinCo or any of SpinCo
Subsidiaries has any liability.

“Board of Directors” means, when used with respect to any specified Person, the
board of directors or similar governing body of such specified Person.

“Brand Framework Agreement” means the Brand Framework Agreement to be entered
into between Parent and SpinCo, in substantially the form attached hereto as
Exhibit D.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions are generally authorized or required by law to close in the
City of New York, the PRC or Singapore.

“Cash Adjustment Amount” means the amount (expressed as a positive or negative
number), calculated without duplication, equal to (a) the Closing Cash Amount,
minus (b) the Target Cash Amount.

“Closing” has the meaning set forth in Section 2.2.

“Closing Cash Amount” means the actual aggregate amount of Available Cash held
by SpinCo and the SpinCo Subsidiaries immediately prior to the Closing.

“Closing Date” has the meaning set forth in Section 2.2.

“Closing Debt Amount” means the actual aggregate amount of Financial
Indebtedness of SpinCo and the SpinCo Subsidiaries immediately prior to the
Closing.

“Closing Statement” has the meaning set forth in Section 6.9(e)(ii).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Company Intellectual Property” means, collectively, the Licensed Intellectual
Property and the Owned Intellectual Property.

“Company IT Systems” mean all information technology, computers, computer
systems and communications systems owned, operated, leased or licensed by any
member of the SpinCo Group.

“Company Voting Debt” has the meaning set forth in Section 4.2(b)(iii).

“Competing Businesses” has the meaning set forth in Section 6.8(a)(ii).

“Confidentiality Agreements” has the meaning set forth in Section 6.2.

“Contract” means any agreement, understanding, contract, obligation, indenture,
instrument, lease, promise, arrangement, release, warranty, commitment or
undertaking (whether written or oral and whether express or implied) that is
legally binding.

“Cross License Agreement” means the Cross License Agreement to be entered into
between Parent and SpinCo, in substantially the form attached hereto as Exhibit
E.

“Debt Adjustment Amount” means the amount (expressed as a positive or negative
number), calculated without duplication, equal to (a) the Closing Debt Amount,
minus (b) the Target Debt Amount.

“Debt Financing” means a term loan facility of not less than $325,000,000
available to be drawn by SpinCo immediately after Closing on the best terms and
conditions then available to SpinCo, which terms shall, in any event, be no less
favorable to SpinCo than the Acceptable Financing Terms.

 

5



--------------------------------------------------------------------------------

“Debt Financing Sources” means the Proposed Financing Source and each Person
(other than Parent or SpinCo, but including each lender, agent and arranger)
that has committed to provide or otherwise entered into agreements in connection
with the Proposed Financing or other financings, including any Debt Financing
and any Replacement Financing, in each case, with terms no less favorable to
SpinCo than the Acceptable Financing Terms, in connection with the transactions
contemplated by this Agreement, including any commitment letters, engagement
letters, credit agreements, loan agreements, joinders or indentures pursuant to
or relating thereto, together with each Affiliate thereof and each officer,
director, employee, partner, trustee, controlling person, stockholder, advisor,
attorney, agent and representative of each such Person or Affiliate and their
respective successors and assigns.

“Debt Term Sheet” has the meaning set forth in Section 4.2(s)(i).

“Dispute” has the meaning set forth in Section 9.10(a).

“Distribution” has the meaning set forth in the Recitals.

“Distribution Date” has the meaning set forth in the Separation Agreement.

“Distribution Effective Time” means the time at which the Distribution is
effective as determined by the Board of Directors of Parent in accordance with
the Separation Agreement.

“Effective SpinCo 2018 Pro Forma Balance Sheet” means the pro forma combined
balance sheet of the SpinCo Business at December 30, 2018 included in the Form
20-F, at the time when the Form 20-F (including any amendments thereof) is
declared effective by the SEC.

“Employee Matters Agreement” means the Employee Matters Agreement to be entered
into between Parent and SpinCo, in substantially the form attached hereto as
Exhibit F.

“Employees” means any officer, director, employee (regular, temporary, part-time
or otherwise), consultant, project worker, agent or individual independent
contractor of SpinCo or any of the SpinCo Subsidiaries.

“Environmental Laws” has the meaning set forth in Section 4.2(j)(i).

“Environmental Liabilities” has the meaning set forth in Section 4.2(j)(ii).

“Escrow Agent” means The Hongkong and Shanghai Banking Corporation Limited,
Singapore Branch.

“Escrow Agreement” has the meaning set forth in the Recitals.

 

6



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

“Expenses” means all out-of-pocket expenses (including applicable filing and
registration fees and all fees and expenses of counsel, accountants, investment
bankers, printers, experts and consultants to a Party, Total or each of their
respective Affiliates) incurred by a Party or Total or on behalf of such Party
or Total in connection with or related to the authorization, preparation,
negotiation, execution and performance of this Agreement and the Separation
Transaction Agreements and the transactions contemplated herein and under the
Separation Transaction Agreements, including the preparation, printing, filing
and mailing of the Form 20-F, and all fees or expenses charged by Persons
providing the Debt Financing or the Additional Financing to SpinCo and any
applicable members of the SpinCo Group, any interest expenses of the Debt
Financing or the Additional Financing and any reasonable and documented
out-of-pocket expenses of Parent (including applicable filing and registration
fees and all fees and expenses of counsel, accountants, investment bankers,
printers, experts and consultants to a Party and its Affiliates), SpinCo or any
of their respective Subsidiaries, and all other matters related to the
transactions contemplated herein and in the Separation Transaction Agreements.

“Final Adjustment Amount” means the Adjustment Amount set forth in the Final
Statement.

“Final Statement” means the statement of the Closing Cash Amount, the Closing
Debt Amount and the Adjustment Amount that is final and binding on SpinCo and
Parent, as determined through agreement of SpinCo and Parent pursuant to
Section 6.9(e)(ii) or through the action of the Independent Accounting Firm
pursuant to the Section 6.9(e)(ii).

“Financial Indebtedness” means, with respect to any Person, (i) all indebtedness
of such Person, whether or not contingent, for borrowed money (excluding the
Debt Financing and the Additional Financing), (ii) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(iii) all obligations of such Person under currency, interest rate or other
swaps and all hedging and other obligations of such Person under other
derivative instruments, (iv) all obligations of such Person for the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business), (v) all
indebtedness of others referred to in clauses (i) through (iv) guaranteed,
directly or indirectly, in any manner by such Person, and (vi) all indebtedness
referred to in clauses (i) through (iv) secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Liens on property (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness, in each case, determined in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Foreign Antitrust Law” means the merger control, competition, antitrust or
other applicable Law intended to prohibit violations of competition or antitrust
Laws of any jurisdiction outside of the United States.

“Form 20-F” means the registration statement on Form 20-F (or other appropriate
form) filed by SpinCo with the SEC to effect the registration of SpinCo Shares
pursuant to Section 12(b) of the Exchange Act in connection with the
Distribution, as such registration statement may be amended or supplemented from
time to time prior to the Distribution.

“Form 20-F Effective Date” has the meaning set forth in Section 6.14(c).

“Fully Diluted SpinCo Shares” means the total number of SpinCo Shares
outstanding immediately after giving effect to the Closing on a fully-diluted,
as converted and as exercised basis, including all SpinCo Shares reserved in
order to effectuate the conversion of equity awards pursuant to the Employee
Matters Agreement, all SpinCo Shares reserved for issuance pursuant to future
awards under SpinCo Equity Plans and any other outstanding securities of SpinCo
convertible into or exchangeable or exercisable for shares of SpinCo Shares.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“General Waiver” has the meaning set forth in Section 6.6(a).

“Governmental Authority” means any nation or government, any state, provincial,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, national, state, provincial, local, domestic,
foreign, supranational or multinational, exercising executive, legislative,
judicial, regulatory, administrative or other similar functions of, or
pertaining to, a government and any executive official thereof.

“IBC Business” has the meaning set forth in Section 6.8(a)(ii).

“Independent Accounting Firm” has the meaning set forth in Section 6.9(e)(ii).

“Injunction” has the meaning set forth in Section 7.1(a).

“Intellectual Property” means all intellectual property and industrial property,
whether arising under the Laws of the United States or of any foreign or
multinational jurisdiction, including all: (a) patents, patent applications
(including patents issued thereon), patent disclosures and statutory invention
registrations, including reissues, divisions, continuations, continuations in
part, substitutions, renewals, extensions and reexaminations of any of the
foregoing, and all rights in or to apply for any of the foregoing provided by
international treaties or conventions (collectively, “Patents”), (b) trademarks,
service marks, trade names, service names, trade dress, logos and other source
or business identifiers, including all goodwill associated with any of the

 

8



--------------------------------------------------------------------------------

foregoing, and any and all common law rights in and to any of the foregoing,
registrations and applications for registration of any of the foregoing, all
rights in and to any of the foregoing provided by international treaties or
conventions, and all reissues, extensions and renewals of any of the foregoing
(collectively, “Marks”), (c) Internet domain names, accounts with Facebook,
LinkedIn, Twitter and other social media platforms, internet domain
registrations and related rights (collectively, “Internet Addresses”), (d)
copyrightable works, copyrights, works of authorship, moral rights, mask work
rights, database rights and design rights, whether or not registered or
published, and all registrations, applications for registration, reversions,
extensions and renewals of any of the foregoing, and all rights in and to any of
the foregoing provided by international treaties or conventions (collectively,
“Copyrights”), and (e) confidential and proprietary information, including trade
secrets, invention disclosures, processes and know-how (collectively, “Trade
Secrets”).

“Internal Restructuring” has the meaning set forth in the Separation Agreement.

“Investment” has the meaning set forth in the Recitals.

“Investment Transaction Agreements” means this Agreement, the Shareholders
Agreement and the Registration Rights Agreement.

“Investor” has the meaning set forth in the Preamble.

“Investor Designee” has the meaning set forth in Section 9.5.

“Investor Escrow Account” means an escrow account opened pursuant to the Escrow
Agreement for purposes of holding an amount in cash equal to the Investor
Termination Fee.

“Investor Escrow Fund” has the meaning set forth in the Recitals.

“Investor Tax Affiliate” means any Person (i) whose ownership of stock would be
attributable to or aggregated with Investor under Section 355(e)(4)(C) of the
Code, (ii) who is a member of any “coordinating group” (within the meaning of
Treasury Regulation Section 1.355-7(h)(4)) that includes Investor, or (iii) who
is acting pursuant to a “plan or arrangement” (within the meaning of
Section 355(d)(7)(B) of the Code) with Investor.

“Investor Representation Letter” as the meaning set forth in Section 7.3(d).

“Investor Termination Fee” means $35,000,000.

“Knowledge” means, (i) with respect to Parent or SpinCo, the actual knowledge of
any of the persons set forth on Schedule 1.1(a)(i) after reasonable inquiry of
their direct reports and (ii) with respect to Investor, the actual knowledge of
any of the persons set forth on Schedule 1.1(a)(ii) after reasonable inquiry of
their direct reports.

 

9



--------------------------------------------------------------------------------

“Law” means all applicable national, supranational, federal, state, provincial,
local or similar laws (including common law), statutes, ordinances, orders,
decrees, codes, rules, regulations, policies or guidelines promulgated, or
judgments, decisions, orders or arbitration awards, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

“Licensed Intellectual Property” means all Intellectual Property (other than
Owned Intellectual Property) used, held for use or practiced pursuant to a
license or covenant (including the Cross License Agreement) in connection with
the SpinCo Business as conducted as of the date of this Agreement.

“Lien” means any claim, lien (statutory or otherwise), charge, encumbrance,
mortgage, pledge, hypothecation, security interest, deed of trust, option,
covenant, lease or sublease, building or use restriction, easement,
encroachment, conditional sales agreement, adverse right or claim or other
encumbrance or contractual restriction (including any right of first refusal or
first offer, call right, put right, tag along right, drag along right) of any
kind or nature, preemptive right, title defect or other adverse claim of any
third party, whether voluntarily or involuntarily incurred, arising by operation
of applicable Law, by contract or otherwise, and including any agreement
(whether written or otherwise) to give any of the foregoing in the future.

“Material Adverse Effect” means any event, effect, change, circumstance or
development that, individually or in the aggregate with other such events,
effects, changes, circumstances or developments, has or would reasonably be
expected to have, a material adverse effect on, (i) with respect to Investor, on
the one hand, or Parent or SpinCo, on the other hand, the ability of Investor,
or of Parent or SpinCo, as applicable, to consummate the Investment or any of
the transactions contemplated by this Agreement, or (ii) with respect to SpinCo,
the business, financial condition, operations, result of operations, properties,
assets or liabilities of the SpinCo Group, taken as a whole, or the SpinCo
Business (including prior to the Distribution, the businesses and operations
engaged in by Parent and its Subsidiaries that constitute the SpinCo Business,
taken as a whole), other than, in the case of clause (ii), any event, effect,
change, circumstance or development (A) resulting from changes after the date
hereof affecting general economic or political conditions in the jurisdictions
in which the SpinCo Business operates, (B) resulting from changes after the date
hereof generally affecting any of the markets, businesses, or industries in
which the SpinCo Business operates, (C) resulting from any action of Parent or
SpinCo or any Subsidiary of either of them, in each case, taken after the date
hereof that is expressly required by this Agreement or taken after the date
hereof with the express prior written consent of Investor, (D) resulting from
the commencement, occurrence or continuation of any war, armed hostilities or
acts of terrorism involving or affecting the jurisdictions in which the SpinCo
Business operates, (E) resulting from changes in financial, banking, or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (F) resulting from any failure by
SpinCo to meet any internal or public projection, budget, estimate, forecast,
estimate or expectation in respect of SpinCo’s revenues, earnings or other
financial or operating performance metrics for any period (but not the
underlying causes of such failure, unless such

 

10



--------------------------------------------------------------------------------

causes would be excepted by operation of clauses (A) through (E) or (G) through
(I)), (G) resulting from changes, after the date hereof, in GAAP or the
accounting rules and regulations of the SEC, (H) resulting from changes, after
the date hereof, in applicable Laws, including as to Taxes, or (I) resulting
from the announcement of the execution of this Agreement (provided that this
exception shall not apply with respect to any representation or warranty
contained in this Agreement to the extent the purpose of such representation or
warranty is to address the consequences resulting from the announcement of the
execution of this Agreement, including Section 4.2(c)) or any matter expressly
set forth in the Separation Transaction Agreements (but not including any
changes to the extent resulting from any delay of the Distribution); provided
that events, effects, changes, circumstances or developments set forth in the
foregoing clauses (excluding clauses (C) and (I)) shall be taken into account in
determining whether a “Material Adverse Effect” has occurred or would reasonably
be expected to occur if and to the extent any such events, effects, changes,
circumstances or developments, individually or in the aggregate, have a
materially disproportionate impact on the SpinCo Group, taken as a whole, or the
SpinCo Business (or, as may be applicable, the businesses and operations engaged
in by Parent and its Subsidiaries that constitute the SpinCo Business), taken as
a whole, relative to the other participants in the industries in which they
operate.

“Material Contracts” means all Contracts to which any member of the SpinCo Group
is (or, after the Separation, will be) a party or are included (in whole or in
part) in the SpinCo Assets or the SpinCo Liabilities (each as defined in the
Separation Agreement), that (i) would be, if the Distribution had occurred
immediately prior to the execution of this Agreement, required to be filed as
exhibits by SpinCo with the SEC pursuant to Items 601(b)(4) and 601(b)(10) of
Regulation S-K promulgated by the SEC, or (ii) if the Separation had occurred
immediately prior to the execution of this Agreement: (A) limits, in any
material respect, the right of any member of the SpinCo Group from engaging or
competing in any line of business that is material to the SpinCo Business;
(B) to the extent material to the SpinCo Business, contains “most favorite
nation” pricing provisions or grants exclusive rights or rights of first refusal
to customers or suppliers; (C) limits the ability of any member of the SpinCo
Group to incur indebtedness or pay dividends; (D) requires aggregate payments by
any member of the SpinCo Group in excess of $10,000,000 over the remaining term
of the Contract and is not terminable within one year without penalty;
(E) guarantees the material obligations of any Person (other than any member of
the SpinCo Group) by any member of the SpinCo Group; (F) relates to or evidences
third-party indebtedness for borrowed money of any member of the SpinCo Group in
an aggregate principal amount in excess of $10,000,000; (G) is a distribution or
supply agreement with respect to products of the SpinCo Business or any member
of the SpinCo Group pursuant to which payments in excess of $10,000,000 have
been made in the previous fiscal year; (H) pursuant to the Separation Agreement,
is contemplated to survive the Distribution Effective Time and is between any
member of the SpinCo Group on the one hand, and any member of the RemainCo Group
on the other hand (other than any purchase order made in the ordinary course of
business consistent with past practice that involves a consideration not
exceeding $10,000,000 in any fiscal year); (I) is a partnership or joint venture
agreement that is material to the SpinCo Business, other than any partnership or
joint venture agreement between

 

11



--------------------------------------------------------------------------------

SpinCo and a wholly owned Subsidiary of SpinCo or between two wholly owned
Subsidiaries of SpinCo; (J) provides for the acquisition or disposition (pending
as of the date of this Agreement), directly or indirectly (by merger or
otherwise) of material properties or assets of or by the SpinCo Business that
involves consideration exceeding $10,000,000; (K) involves the research,
development or licensing of any material Company Intellectual Property;
(L) involves the grant, by any member of the SpinCo Group to any Person, any
license, sublicense, right, option, permission, consent, non-assertion or
release relating to any Intellectual Property material to the SpinCo Business
(excluding non-exclusive licenses granted in the ordinary course of business
consistent with past practice for use in connection with products of the
licensor); or (M) involves the grant, by any Person to any member of the SpinCo
Group, of any license, sublicense, right, option, permission, consent,
non-assertion or release relating to any Intellectual Property (excluding
licenses for open source software or commercially available off-the-shelf
software pursuant to standard terms for an aggregate fee of less than $100,000);
provided that none of the Investment Transaction Agreements or the Separation
Transaction Agreements shall constitute a Material Contract.

“Modification Notice” has the meaning set forth in Section 5.2(b).

“MOFCOM” means the Ministry of Commerce of the PRC or its competent local
counterparts.

“N-Type Cell Business” has the meaning set forth in Section 6.8(a)(i).

“NASDAQ” has the meaning set forth in the Separation Agreement.

“NDRC” means the National Development and Reform Commission of the PRC or its
competent local counterparts.

“Net Aggregated Impact on Changes of Pro Forma Balance Sheet” has the meaning
set forth in Section 4.2(d)(iv).

“Newly Identified Liabilities” means, collectively, (i) any new liability item
in the Submitted SpinCo 2018 Pro Forma Balance Sheet or the Effective SpinCo
2018 Pro Forma Balance Sheet, as applicable, that is not reflected in the
October 29 Pro Forma Balance Sheet, and (ii) any increase in any liability item
reflected in the October 29 Pro Forma Balance Sheet (which, in the case of
clause (i) or clause (ii), may trigger net cash outflow after the Distribution
Date), but in any case excluding (A) any liability associated with the purchase
commitments for the procurement of poly silicon in existence prior to
December 30, 2018, or (B) any liability associated with the Back-to-Back
Agreement.

“Non-Controlled Entity” means any company, corporation, limited liability
company, joint venture, partnership or other entity in which SpinCo or any
SpinCo Subsidiary beneficially owns, or will beneficially own after giving
effect to the Internal Restructuring, equity interests, voting securities,
capital, profit interests, membership interests or other similar interests,
other than a SpinCo Subsidiary.

 

12



--------------------------------------------------------------------------------

“Notice of Disagreement” has the meaning set forth in Section 6.9(e)(ii).

“Notice of Superior Proposal” has the meaning set forth in Section 6.14(d).

“October 29 Historical SpinCo Financial Statements” means the line items under
the column titled “Historical” in the combined balance sheet of the SpinCo
Business and the related combined statement of operations provided by or on
behalf of Parent to Investor on October 29, 2019 as part of the Pro Forma SpinCo
Financial Statements, which were derived from the consolidated financial
statements and accounting records of Parent and were prepared in accordance with
GAAP.

“October 29 Pro Forma Balance Sheet” means the pro forma combined balance sheet
of the SpinCo Business provided by or on behalf of Parent to Investor on
October 29, 2019 as part of the Pro Forma SpinCo Financial Statements.

“Offer Obligation” has the meaning set forth in Section 6.6(b).

“Organizational Documents” means, with respect to any specified Person, the
articles of association, the memorandum of association, the constitution, the
certificate of incorporation, by-laws or other equivalent corporate charter
document of such specified Person.

“Owned Intellectual Property” means all Intellectual Property owned (or
purported to be owned) by any member of the SpinCo Group.

“Parent” has the meaning set forth in the Preamble.

“Parent Board Approval” means, with respect to any action, that approval of such
action by the Board of Directors of Parent is required pursuant to the Parent
Corporate Approval Policy.

“Parent Corporate Approval Policy” means the SunPower Corporate Approval and
Signature Policy, as in effect on the date of this Agreement and made available
to Investor prior to the execution of this Agreement.

“Parent Disclosure Schedule” has the meaning set forth in Section 4.2.

“Parent Escrow Account” means an escrow account opened pursuant to the Escrow
Agreement for purposes of holding an amount in cash equal to the Parent
Termination Fee.

“Parent Escrow Fund” has the meaning set forth in the Recitals.

“Parent Filed SEC Reports” has the meaning set forth in Section 4.2(d)(ii).

“Parent SEC Reports” has the meaning set forth in Section 4.2(d)(iii).

“Parent Termination Fee” means $20,000,000.

 

13



--------------------------------------------------------------------------------

“Parent Transaction” means an Alternative Transaction involving any of the
transactions contemplated in clause (d) of the definition of “Alternative
Transaction.”

“Parent Transaction Fee” means $80,000,000.

“Parties” has the meaning set forth in the Preamble.

“Permit” means any permit, license, franchise, variance, exemption, order or
approval of any Governmental Authority.

“Permitted Liens” means any (a) Lien for Taxes not yet due and payable or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP in the latest
financial statements included in the Pro Forma SpinCo Financial Statements, as
applicable, (b) carrier’s, warehousemen’s, mechanic’s, materialmen’s,
repairmen’s or other similar Lien incurred in the ordinary course of business
consistent with past practices that are not (A) resulting from a breach, default
or violation of any Contract or Applicable Law or (B) for amounts being
contested in good faith by appropriate proceedings, (c) pledge or deposit in
connection with workers’ compensation, unemployment insurance and other social
security legislation, in the ordinary course of business, (d) pledges and
deposits to secure performance of bids, trade contracts, leases, tenders,
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other similar obligations, in the ordinary course of business, (e) customary
rights of setoff, revocation, refund or chargeback under banking, cash
management, credit card and similar arrangements in the ordinary course of
business, (f) inchoate Lien arising under operation of Law in the ordinary
course of business, (g) Lien in favor of customs and revenue authorities that
secure payment of custom or import duties with respect to the assets being so
imported and in respect of which such duties are owing, in the ordinary course
of business, (h) easement, right-of-way, restriction, covenant, condition,
encroachment, defect, and irregularity of title and other similar encumbrance
that has been placed by any developer, landlord or other Person on any real
property and that does not materially adversely affect the continued use of the
property to which it relates or the conduct of business currently conducted
thereon, and (i) zoning, building code and other land use regulation that is not
violated by the current use or occupancy of any owned real property and that
does not secure indebtedness and that does not materially adversely affect the
continued use of the property to which it relates or the conduct of business
currently conducted thereon.

“Person” means an individual, a general or limited partnership, a company, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

“Personal Information” means, in addition to any definition for any similar term
(e.g., “personally identifiable information” or “PII”) provided by applicable
Law, or by SpinCo or Parent in any of their respective privacy policies,
notices, or contracts, all information that identifies, could be used to
identify, or is otherwise associated with an individual person or device,
whether or not such information is associated with an identifiable individual.
Personal Information may relate to any individual, including a current,
prospective, or former customer, end user, or employee of any Person, and
includes information in any form or media, whether paper, electronic, or
otherwise.

 

14



--------------------------------------------------------------------------------

“PRC” means the People’s Republic of China.

“PRC Approvals” means the approvals or the acceptances of the record-filings of
NDRC and MOFCOM for the PRC overseas direct investment by Investor as
contemplated by this Agreement and, if required, (i) the approval of SASAC with
respect to the transactions contemplated by this Agreement and the other
Investment Transaction Agreements and (ii) subsequent completion of the foreign
exchange filing with the relevant bank authorized by SAFE.

“Pro Forma SpinCo Financial Statements” has the meaning set forth in
Section 4.2(d)(i).

“Product Collaboration Agreement” means the Product Collaboration Agreement to
be entered into between Parent and SpinCo, in substantially the form attached
hereto as Exhibit G.

“Proposed Financing” has the meaning set forth in Section 4.2(s)(i).

“Proposed Financing Source” has the meaning set forth in Section 4.2(s)(i).

“Proposed Modification” has the meaning set forth in Section 5.2(b).

“Purchase Price” means $298,000,000.

“Purchase Price Deposit” has the meaning set forth in Section 2.3(a).

“Purchase Price Escrow Account” means an escrow account opened pursuant to the
Escrow Agreement for purposes of holding an amount in cash equal to the Purchase
Price less the Investor Escrow Fund.

“Purchase Price Escrow Fund” has the meaning set forth in the Recitals.

“Purchase Price Escrow Release Time” means 5:00 p.m. New York time on the date
that is the 30th day after the deposit into the Purchase Price Escrow Account
pursuant to Section 2.3(a).

“Purchased Shares” has the meaning set forth in Section 2.1.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Replacement Financing” has the meaning set forth in Section 6.9(b).

“Representatives” has the meaning set forth in Section 6.14(a).

 

15



--------------------------------------------------------------------------------

“Required Foreign Antitrust Approvals” means the filings, notifications or
approvals required under Foreign Antitrust Laws in connection with the
transactions contemplated by this Agreement and set forth on Schedule 1.1(b).

“Review Period” has the meaning set forth in Section 6.9(e)(ii).

“Ruling” has the meaning set forth in Section 6.6(b).

“SAFE” means the State Administration of Foreign Exchange of the PRC or its
competent local counterparts.

“SASAC” means the State-owned Assets Supervision and Administration Commission
of the State Council of the PRC or its competent local counterparts.

“Sarbanes-Oxley Act” means the means U.S. Sarbanes-Oxley Act of 2002, as
amended.

“Scheduled Intellectual Property” means all issued Patents, pending Patent
applications, Mark registrations, applications for Mark registration, Copyright
registrations, applications for Copyright registration and Internet Addresses,
in each case, included in the Owned Intellectual Property.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, together
with the rules and regulations promulgated thereunder.

“Separation” has the meaning set forth in the Recitals.

“Separation Agreement” has the meaning set forth in the Recitals.

“Separation Committee” means an eight-member committee formed for the purposes
set forth in Section 5.2 that is comprised of two individuals designated by each
Separation Committee Party as its representatives; provided that, at least one
representative of each Separation Committee Party must be a member of the
executive leadership team or senior management team, or a corresponding senior
executive, of such Separation Committee Party with decision making authority for
such Separation Committee Party.

“Separation Committee Parties” means Parent, SpinCo, Total and Investor.

“Separation Transaction Agreements” means collectively, the Separation
Agreement, the Brand Framework Agreement, the Cross License Agreement, the
Employee Matters Agreement, the Product Collaboration Agreement, the Supply
Agreement, the Tax Matters Agreement, the Transition Services Agreement, the
Intercompany Note (as defined in the Separation Agreement), the Back-to-Back
Agreement and such other agreements, if any, entered into or to be entered into
in connection with the transaction contemplated under the Separation Agreement.

 

16



--------------------------------------------------------------------------------

“Shareholders Agreement” has the meaning set forth in the Recitals.

“SIC” means the Singapore Securities Industry Council.

“Singapore” means the Republic of Singapore.

“Singapore Code” means the Singapore Code on Take-overs and Mergers.

“Solvency Condition Determination” has the meaning set forth in Section 8.1(f).

“Solvency Firm” has the meaning set forth in Section 6.12.

“Specific Waiver” has the meaning set forth in Section 6.6(b).

“Specified Assets” means the assets set forth in Section 4.2(d)(iii) of the
Parent Disclosure Schedule.

“SpinCo” has the meaning set forth in the Preamble.

“SpinCo Amended Constitution” means the Amended and Restated Constitution of
SpinCo, substantially in the form attached as Exhibit C.

“SpinCo Equity Plans” means any Benefit Plan that provides for the issuance or
grant of (i) SpinCo Shares as compensation for services, and/or
(ii) compensatory awards that provide for the delivery of, relate to, are based
on, and/or are valued by reference to, SpinCo Shares, including in the form of
stock options, stock appreciation rights, restricted stock units, or phantom
units.

“SpinCo Group” has the meaning set forth in the Separation Agreement.

“SpinCo Leases” has the meaning set forth in Section 4.2(m)(i).

“SpinCo Permits” has the meaning set forth in Section 4.2(h)(ii).

“SpinCo Real Property” has the meaning set forth in Section 4.2(m)(i).

“SpinCo Shares” has the meaning set forth in the Recitals.

“SpinCo Subsidiary” or any reference to SpinCo’s Subsidiaries or the
Subsidiaries of SpinCo, means the Subsidiaries of SpinCo after giving effect to
the Internal Restructuring.

“Submitted SpinCo 2018 Financial Statements” means, collectively, the historical
consolidated audited balance sheet of the SpinCo Business at December 30, 2018,
and the related consolidated audited statement of operations and the related
consolidated audited statement of cash flow, in each case, for the fiscal year
ended December 30, 2018 (in each case, together with the notes thereto), in each
case, included in the Form 20-F, at the time when the Form 20-F is submitted to
the SEC in the initial confidential submission after the date of this Agreement.

 

17



--------------------------------------------------------------------------------

“Submitted SpinCo 2018 Pro Forma Balance Sheet” means the pro forma combined
balance sheet of the SpinCo Business at December 30, 2018 included in the Form
20-F, at the time when the Form 20-F is submitted to the SEC in the initial
confidential submission after the date of this Agreement.

“Subsidiary” means, with respect to any Person, any company, corporation,
limited liability company, joint venture, partnership or other entity of which
such Person (a) beneficially owns, either directly or indirectly, more than 50%
of (i) the total combined voting power of all classes of voting securities,
(ii) the total combined equity interests or (iii) the capital or profit
interests, in the case of a partnership, or (b) otherwise has the power to vote,
either directly or indirectly, sufficient securities to elect a majority of the
Board of Directors.

“Superior Proposal” means a bona fide written proposal or offer for a Parent
Transaction which was not obtained in violation of Section 6.14 that the Board
of Directors of Parent determines in good faith, after consultation with outside
legal counsel and its financial advisor, is reasonably likely to be consummated
in accordance with its terms, taking into account all financial, legal,
regulatory and other aspects of such Parent Transaction, including all
conditions contained therein, and that the Board of Directors of Parent
determines in good faith, after consultation with outside legal counsel and its
financial advisor (taking into account any changes to this Agreement and the
Separation Transaction Agreements proposed by Investor in response to a proposal
or offer for a Parent Transaction), is more favorable to the stockholders of
Parent than the transactions contemplated by this Agreement and the Separation
Transaction Agreements from a financial point of view.

“Superior Proposal Notice Period” has the meaning set forth in Section 6.14(d).

“Supply Agreement” means the Supply Agreement to be entered into between Parent
and SpinCo, in substantially the form attached hereto as Exhibit H.

“Surplus and Solvency Opinions” has the meaning set forth in Section 6.12.

“Takeover Statute” means any “business combination”, “control share
acquisition,” “fair price,” “moratorium” or other anti-takeover or similar
statute or regulation.

“Target Cash Amount” means $50,000,000 as increased pursuant to
Section 6.9(f)(i).

“Target Debt Amount” means $138,000,000.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any federal,
state, local or foreign tax, in the U.S. or any other jurisdictions, (including
any fee, assessment or other charge in the nature of or in lieu of any tax),
including without limitation income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, escheat, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, custom, withholding, alternative minimum, estimated
or other similar tax (including any fee, assessment or other charge in the
nature of or in lieu of any tax) imposed by any Governmental Authority and any
interest, penalties, additions to tax or additional amounts in respect of the
foregoing.

 

18



--------------------------------------------------------------------------------

“Tax Law” means the Law of any Governmental Authority, and any controlling
judicial or administrative interpretations of such Law, relating to any Tax.

“Tax Matters Agreement” means the Tax Matters Agreement to be entered into
between Parent and SpinCo, in the form attached hereto as Exhibit I.

“Tax Return” means any report of Taxes due (including estimated Taxes), any
claims for refund of Taxes paid, any information return with respect to Taxes,
or any other similar report, statement, declaration or document required to be
filed (by paper, electronically or otherwise) under any applicable Tax Law,
including any attachments, exhibits or other materials submitted with any of the
foregoing, and including any amendments or supplements to any of the foregoing.

“Termination Date” has the meaning set forth in Section 8.1(b).

“Tier I Exemption” means the Tier I exemption set forth in Rule 13e-4(h) of the
Exchange Act.

“Total” has the meaning set forth in the Preamble.

“Total Group” means Total S.A. and its Subsidiaries.

“Total Provisions” has the meaning set forth in the Preamble.

“Transition Services Agreement” means the Transition Services Agreement to be
entered into between Parent and SpinCo, in substantially the form attached
hereto as Exhibit J.

“Tribunal” has the meaning set forth in Section 9.10(b).

“TZS Group” means Tianjin Zhonghuan Semiconductor Co., Ltd. and its
Subsidiaries.

“U.S.” or “United States” means the United States of America.

ARTICLE II

INVESTMENT

Section 2.1 Investment. Upon the terms and subject to the conditions of this
Agreement, at the Closing, SpinCo will issue and sell to Investor and Investor
will purchase from SpinCo a number of previously unissued SpinCo Shares
(determined in accordance with Section 2.5) such that, immediately following
such issuance, Investor

 

19



--------------------------------------------------------------------------------

will own no less than 28.8480% of the Fully Diluted SpinCo Shares (the
“Purchased Shares”), free and clear of any Liens (other than any Liens arising
pursuant to the Shareholders Agreement or any transfer restrictions arising
under applicable securities Law). In consideration for the issuance and sale of
the Purchased Shares, and upon the terms and subject to the conditions of this
Agreement, at the Closing, Investor will pay, or cause to be paid, to SpinCo the
Purchase Price.

Section 2.2 Closing. Promptly after the Purchase Price Deposit is deposited into
the Purchase Price Escrow Account in accordance with Section 2.3(a), Parent
shall notify Investor in writing of the Distribution Date determined by the
Board of Directors of Parent pursuant to the Separation Agreement, which
Distribution Date shall be at least five Business Days after Investor’s receipt
of such notice. Subject to the satisfaction or waiver (subject to applicable
Laws) of the conditions set forth in Article VII, the closing of the Investment
and the other transactions contemplated herein (the “Closing”) will take place
on the Distribution Date immediately following the consummation of the
Distribution (the actual time and date of the Closing being referred to herein
as the “Closing Date”). The Closing will be held at the offices of Jones Day,
1755 Embarcadero Road, Palo Alto, California unless another place is agreed to
in writing by the Parties. In no event will the consummation of the Investment
occur unless the Distribution has been consummated, and in no event will the
consummation of the Distribution occur unless the Investment is to be
consummated immediately thereafter.

Section 2.3 Purchase Price Escrow Account.

(a) Within two Business Days after the last to occur of (i) the satisfaction of
each of the conditions set forth in Section 7.1(c), Section 7.1(d) and
Section 7.1(e), and (ii) both (A) definitive agreements for the Debt Financing,
in form and substance reasonably satisfactory to Investor, having been agreed
between SpinCo and the relevant Debt Financing Sources, and (B) no event having
occurred that has resulted, or could reasonably be expected to result, in any of
the conditions precedent to the utilization of the Debt Financing set forth in
such definitive agreements not being satisfied, and provided that at such time
no event shall have occurred that has resulted, or could reasonably be expected
to result, in any other condition set forth in Section 7.1 or Section 7.2 not
being satisfied, Investor will deposit, or will cause to be deposited, into the
Purchase Price Escrow Account an amount in cash equal to the Purchase Price less
the Investor Escrow Fund on the date of such deposit (the “Purchase Price
Deposit”).

(b) At the Closing, the relevant actions specified in Section 2.4(b)(i) will
occur, and the receipt by SpinCo of funds in an aggregate amount equal to the
Purchase Price from either (i) the Investor Escrow Account and the Purchase
Price Escrow Account as contemplated by Section 2.4(b)(i)(1), or (ii) the
Investor Escrow Fund and payment made, or caused to be made, by Parent as
contemplated by Section 2.4(b)(i)(2), shall, in either case, fully discharge
Investor from its obligation to pay such amount to SpinCo pursuant to
Section 2.1.

 

20



--------------------------------------------------------------------------------

(c) If the Closing has not occurred by the Purchase Price Escrow Release Time,
the Purchase Price Escrow Fund shall be promptly released to Investor. Investor
and Parent shall provide a joint written instruction to the Escrow Agent as
promptly as practicable and in any event no later than the first Business Day
after the Purchase Price Escrow Release Time and take any other action that may
be required to give full effect to this Section 2.3(c).

Section 2.4 Closing Deliverables. At the Closing, upon the terms and subject to
the conditions of this Agreement:

(a) Parent and SpinCo will deliver or cause to be delivered to Investor (or the
Investor Designee, if applicable):

(i) a certificate or appropriate evidence of a book entry transfer representing
the Purchased Shares duly registered in the name of Investor (or the Investor
Designee, if applicable);

(ii) a counterpart to the Shareholders Agreement and a counterpart to the
Registration Rights Agreement, each duly executed by SpinCo and by Total; and

(iii) a duly executed counterpart of a joint written instruction to the Escrow
Agent pursuant to the Escrow Agreement instructing the Escrow Agent to release
(A) the Parent Escrow Fund to Parent, (B) the applicable portion of the Investor
Escrow Fund and/or the Purchase Price Escrow Fund contemplated by
Section 2.4(b)(i) to SpinCo, and (C) the remainder (if any) of the Investor
Escrow Fund and the Purchase Price Escrow Fund, after taking into account any
release to SpinCo as contemplated by Section 2.4(b)(i), to Investor.

(b) Investor will deliver or cause to be delivered to SpinCo:

(i) the Purchase Price provided for in Section 2.1 (A) if prior to the Purchase
Price Escrow Release Time, by jointly instructing the Escrow Agent pursuant to
the terms of the Escrow Agreement to release from the Investor Escrow Fund and
the Purchase Price Escrow Fund an aggregate amount equal to the Purchase Price
to SpinCo or (B) if the Purchase Price Escrow Fund has been released to Investor
in accordance with Section 2.3(c) after the Purchase Price Escrow Release Time,
by (1) jointly instructing the Escrow Agent pursuant to the terms of the Escrow
Agreement to release the full amount of the Investor Escrow Fund to SpinCo and
(2) paying, or causing to be paid, to SpinCo an amount in cash equal to the
Purchase Price less the amount of the Investor Escrow Fund released to SpinCo
pursuant to the foregoing clause (1), in each case, by wire transfer of
immediately available funds to an account designated in writing by SpinCo
delivered to Investor at least two days prior to the Closing Date;

(ii) a duly executed counterpart of a joint written instruction to the Escrow
Agent pursuant to the Escrow Agreement instructing the Escrow Agent to release
(A) the Parent Escrow Fund to Parent, (B) the applicable portion of the Investor
Escrow Fund and/or the Purchase Price Escrow Fund contemplated by
Section 2.4(b)(i) to SpinCo, and (C) the remainder (if any) of the Investor
Escrow Fund and the Purchase Price Escrow Fund, after taking into account the
release of an aggregate amount equal to the Purchase Price as set forth in
Section 2.4(b)(i), to Investor; and

 

21



--------------------------------------------------------------------------------

(iii) a counterpart to the Shareholders Agreement and a counterpart to the
Registration Rights Agreement, each duly executed by Investor (or the Investor
Designee, if applicable).

Section 2.5 Purchased Share Number. During the two Business Days prior to the
Distribution Date, Investor and Parent mutually will determine in good faith the
number of Purchased Shares to be issued and sold to Investor pursuant to
Section 2.1 in a manner consistent with the terms and methodology set forth on
Schedule 2.5.

ARTICLE III

OTHER TRANSACTIONS.

Section 3.1 Other Transactions. The transactions set forth in this Section 3.1
will take place in the order set forth in this Section 3.1:

(a) The SpinCo Transfer. Upon the terms and subject to the conditions set forth
in the Separation Agreement, Parent and SpinCo will effect the Internal
Restructuring (as defined in the Separation Agreement) and the SpinCo Transfer
(as defined in the Separation Agreement), in each case, prior to the
Distribution Effective Time and in accordance with the terms of the Separation
Agreement. As a result of the Internal Restructuring and SpinCo Transfer, SpinCo
will wholly own, directly and indirectly, the SpinCo Business immediately prior
to the Distribution Effective Time.

(b) Organizational Documents of SpinCo. Prior to the Distribution Effective
Time, and subject and pursuant to the terms and conditions of the Separation
Agreement, Parent and SpinCo will take all necessary actions so that, as of the
Distribution Effective Time, the SpinCo Amended Constitution will become the
constitution of SpinCo.

(c) Distribution. Upon the terms and subject to the conditions of the Separation
Agreement and this Agreement, following the Separation and at the Distribution
Effective Time, Parent will effect the Distribution as contemplated by the
Separation Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of Investor. Investor hereby
represents and warrants to Parent and SpinCo that:

(a) Organization, Authority. Investor is a company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with all requisite power and authority to enter into each of the
Investment Transaction Agreements and to consummate the transactions
contemplated hereby and thereby and otherwise to carry

 

22



--------------------------------------------------------------------------------

out its obligations hereunder and thereunder. The execution and delivery of each
of the Investment Transaction Agreements by Investor and the consummation by
Investor of the transactions contemplated hereby or thereby have been duly
authorized by all necessary internal action on the part of Investor. This
Agreement has been, and upon its execution each other Investment Transaction
Agreement will have been, duly executed by Investor and, when delivered by
Investor in accordance with the terms hereof and thereof, and assuming the due
authorization and valid execution and delivery of this Agreement and each other
Investment Transaction Agreement by the other parties hereto and thereto, as
applicable, this Agreement constitutes, and upon its execution and delivery each
other Investment Transaction Agreement will constitute, legal, valid and binding
obligations of Investor, enforceable against it in accordance with its terms,
except as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally.

(b) No Conflicts.

(i) The execution, delivery and performance by Investor of this Agreement and
each other Investment Transaction Agreement do not and will not, and the
consummation of the Investment and the transactions contemplated hereby and
thereby will not (A) conflict with or violate any provision of Investor’s
Organizational Documents, (B) conflict with or result in any breach or violation
of, or constitute a default (with or without notice or lapse of time, or both)
under, or give rise to a right of or result by its terms in the creation of any
Lien upon any of the properties or assets of Investor pursuant to, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any Contract to which Investor or
any of its Affiliates is a party or by which any property or asset of Investor
or any of its Affiliates is bound or affected, or (C) assuming (1) the PRC
Approvals shall have been obtained, (2) all notifications and filings required
under any Foreign Antitrust Laws to be made prior to the Closing Date to any
Governmental Authority, and all consents, approvals and authorizations required
by applicable Laws to be obtained prior to the Closing Date under Foreign
Antitrust Laws in order to effect the Investment shall have been made or
obtained, and all waiting periods applicable to the Investment under any Foreign
Antitrust Laws, shall have expired or been terminated, and (3) any filings
required under, and compliance with any applicable requirements of, the
Securities Act, the Exchange Act, state securities or “blue sky” laws or
regulations, and any rules and regulations of NASDAQ or the Shenzhen Stock
Exchange shall have been made and the Form 20-F shall have been declared
effective, conflict with or result in a violation of any applicable Law or other
restriction of any Governmental Authority to which Investor or any of its
Affiliates is subject (including federal, state and foreign securities Laws), or
by which any property or asset of Investor or any of its Affiliates is bound or
affected; except in the case of each of clauses (B) and (C), such as has not had
and would not reasonably be expected to have a material adverse effect on the
legality, validity or enforceability of any Investment Transaction Agreement or
a Material Adverse Effect on Investor.

 

23



--------------------------------------------------------------------------------

(ii) No material consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or any
other Person is required to be obtained or made by or with respect to Investor
or any of its Affiliates in connection with the execution and delivery of the
Investment Transaction Agreements or the consummation by Investor of the
Investment and other transactions contemplated thereby, except for those
required under or in relation to (A) state securities or “blue sky” laws or
regulations, (B) the Securities Act, (C) the Exchange Act, (D) the rules and
regulations of NASDAQ or the Shenzhen Stock Exchange, and (E) the PRC Approvals
and the Required Foreign Antitrust Approvals.

(iii) As of the date hereof, all required approvals by SASAC with respect to the
transactions contemplated by this Agreement and the other Investment Transaction
Agreements have been obtained and are not subject to withdrawal or revocation.

(c) Litigation; Compliance with Laws.

(i) There is no Action pending or, to the Knowledge of Investor, threatened
against Investor or any property or asset of Investor or any Subsidiary of
Investor which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect on Investor, nor is there any judgment,
decree, injunction, rule or order of any Governmental Authority or arbitrator
outstanding against Investor or any Subsidiary of Investor which, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect on Investor.

(ii) None of Investor or any of its Affiliates is in violation of, and Investor
and its Affiliates have not received since Investor’s inception any written
notices of violations with respect to, any applicable Laws, except for
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on Investor.

(d) Brokers or Finders. No agent, broker, investment banker, financial advisor
or other firm or Person is or will be entitled to any broker’s or finder’s fee
or any other similar commission or fee in connection with any of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Investor or any of its Affiliates, except Morgan Stanley, whose
fees and expenses will be paid in accordance with Section 6.4.

(e) No Competing Business. Neither Investor nor any of its Affiliates is
conducting, participating or engaging in, or bidding for or otherwise pursuing a
Competing Business that would be deemed a violation of Section 6.8(a) after
Closing.

(f) Acquisition for Investment. Investor is acquiring the Purchased Shares for
its own account for the purpose of investment and not with a view to or for sale
in connection with any distribution thereof, and Investor has no present
intention or plan to effect any distribution of SpinCo Shares; provided,
however; that the disposition of such Investor’s property will at all times be
and remain within its control and subject to the provisions of this Agreement
and the Shareholders Agreement.

 

24



--------------------------------------------------------------------------------

(g) No Investment Company. Investor is not, and after giving effect to the
Investment will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

(h) Ownership of Stock. Neither Investor nor any Investor Tax Affiliate owns any
Parent Shares (as defined in the Separation Agreement), or options to acquire
Parent Shares, or has any arrangement or agreement with SpinCo to acquire any
SpinCo Shares or shares of or other equity interests in any of SpinCo
Subsidiaries, or options to acquire SpinCo Shares or shares of or other equity
interests in any of SpinCo Subsidiaries (other than Purchased Shares or as
otherwise contemplated by the Investment Transaction Agreements).

(i) Sufficient Funds. On or prior to the Closing, Investor will have sufficient
funds available to it to, together with the Investor Escrow Fund and the
Purchase Price Escrow Fund, pay the full Purchase Price at the Closing and to
perform its obligations hereunder, in each case, in accordance with the terms
and conditions hereof.

(j) Access to Information. Investor has been given access to SpinCo documents,
records and other information that Investor has requested, and has had adequate
opportunity to ask questions of, and receive answers from, Parent’s and SpinCo’s
officers, employees, agents, accountants, and representatives concerning the
SpinCo Business and its operations, financial condition, assets, liabilities and
all other matters relevant to the Investment. Neither such inquiries nor any
other investigation conducted by or on behalf of Investor or Investor’s
representatives will modify, amend or affect such Investor’s right to rely on
the truth and accuracy of the representations and warranties of Parent and
SpinCo and the covenants and agreements contained in this Agreement, in any
other Investment Transaction Agreement or in any certificate or other documents
delivered hereunder or thereunder, nor will anything in this Section 4.1(j)
operate to limit any claim by Investor for fraud.

(k) No Other Representations and Warranties. Investor hereby expressly
acknowledges and agrees that (i) the representations and warranties set forth in
Section 4.2 are the only representations and warranties made by Parent or SpinCo
(or any of their respective Subsidiaries) with respect to Parent or SpinCo, any
of their respective Subsidiaries or the SpinCo Business or the transactions
contemplated by this Agreement and (ii) except for the representations and
warranties expressly set forth in Section 4.2, none of Parent, SpinCo or any of
their respective Subsidiaries makes any other express or implied representation
or warranty with respect to Parent or SpinCo, any of their respective
Subsidiaries or the SpinCo Business or the transactions contemplated by this
Agreement, and each of Parent, SpinCo and their respective Subsidiaries hereby
disclaim all liability and responsibility for any and all projections,
forecasts, estimates, plans or prospects (including the reasonableness of the
assumptions underlying such forecasts, estimates, projections, plans or
prospects), management presentations.

 

25



--------------------------------------------------------------------------------

Section 4.2 Representations and Warranties of Parent and SpinCo. Parent and
SpinCo hereby jointly represent and warrant to Investor that, except as
disclosed in the schedule delivered by Parent to Investor on the date of this
Agreement (the “Parent Disclosure Schedule”) (it being understood that the
disclosure of any fact or item in any section of the Parent Disclosure Schedule
will, should the existence of such fact or item be relevant to any other
section, be deemed to be disclosed with respect to that other section to the
extent that its relevance is reasonably apparent):

(a) Organization, Authority and Subsidiaries. (i) Each of Parent and SpinCo is a
corporation or company duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation with all requisite power and
authority to enter into each of the Investment Transaction Agreements and to
consummate the transactions contemplated hereby and thereby and otherwise to
carry out their respective obligations hereunder and thereunder. Each of Parent
and SpinCo has the requisite power and authority to enter into the Separation
Transaction Agreements that it is entering into on (or entered into prior to)
the date hereof, and prior to the Distribution Effective Time, will have all
requisite power and authority to enter into the other Separation Transaction
Agreements and to consummate the transactions contemplated thereby and otherwise
to carry out its obligations thereunder. The execution and delivery of each of
the Investment Transaction Agreements and the Separation Agreement by Parent and
SpinCo and the consummation by Parent and SpinCo of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Parent and SpinCo. The execution and delivery of
each of the Separation Transaction Agreements (other than the Separation
Agreement) by Parent and SpinCo and the consummation by Parent and SpinCo of the
transactions contemplated thereby has been (or will, prior to the Distribution
Effective Time, have been) duly authorized by all necessary corporate action on
the part of Parent and SpinCo. This Agreement and the Separation Agreement have
been, and upon their execution each other Investment Transaction Agreement and
each other Separation Transaction Agreement to which Parent, SpinCo, or any of
their respective Subsidiaries is a party shall have been, duly executed by
Parent, SpinCo or the applicable Subsidiary of Parent or SpinCo and, when
delivered by Parent, SpinCo or such Subsidiary in accordance with the terms
hereof or thereof, and assuming the due authorization and valid execution and
delivery of this Agreement, each other Investment Transaction Agreements and the
Separation Transaction Agreements by the other parties hereto and thereto, as
applicable, will constitute legal, valid and binding obligations of Parent,
SpinCo or such Subsidiary (as applicable), enforceable against it in accordance
with its terms, except as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally.

(ii) SpinCo and each SpinCo Subsidiary is in good standing in each jurisdiction
in which the nature of its business or the ownership, leasing or operation of
its properties or assets makes such qualification necessary, except where the
failure to be in good standing (individually or in the aggregate) has not had
and would not reasonably be expected to have a Material Adverse Effect on
SpinCo.

 

26



--------------------------------------------------------------------------------

(iii) Each SpinCo Subsidiary is, or as of the Closing will be, a corporation or
other organization duly organized, validly existing and in good standing or
active status (where applicable) under the laws of its jurisdiction of
incorporation or organization, and SpinCo and each SpinCo Subsidiary has (or
prior to and as of the Closing will have) the requisite power and authority to
own, lease and operate its properties and to carry on the SpinCo Business as now
being conducted and will be conducted through the Closing, except where the
failure to be in good standing or to have such power and authority, individually
or in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect on SpinCo. Copies of the Organizational Documents of
SpinCo and each of the SpinCo Subsidiaries which are true, complete and correct,
in all material respects, and in effect on the date hereof have been made
available to Investor on or prior to the date hereof.

(b) Capital Structure.

(i) As of the date of this Agreement, and without giving effect to, the
Investment, SpinCo’s issued and paid up share capital consists of one SpinCo
Share. All of the SpinCo Shares that are issued and outstanding are, as of the
date hereof and at all time periods prior to the Distribution will be, owned of
record and beneficially by Parent or a wholly owned Subsidiary of Parent free
and clear of any Liens (other than any transfer restrictions arising under
applicable securities Law), except as imposed by applicable securities laws. As
of the date of this Agreement and as of the Closing: (A) other than (1) the
SpinCo Shares that are expected to be reserved for issuance in order to
effectuate the conversion of equity awards pursuant to the Employee Matters
Agreement, (2) the SpinCo Shares that are expected to be reserved for issuance
pursuant to future awards under SpinCo Equity Plans, (3) the SpinCo Shares that
will be reserved for issuance in the Distribution, and (4) the number of
Purchased Shares that will be reserved for issuance pursuant to this Agreement,
SpinCo has no SpinCo Shares reserved for issuance; (B) other than the equity
awards that will be converted into awards with respect to SpinCo Shares pursuant
to the Employee Matters Agreement, there are no other shares or other equity
securities (including securities convertible, exercisable or exchangeable for
shares) of SpinCo that are outstanding; and (C) all issued and outstanding
SpinCo Shares are duly authorized, validly issued, fully paid and nonassessable
and the holders of SpinCo Shares are not entitled to preemptive rights.

(ii) As of the Closing, the Purchased Shares will be duly authorized, validly
issued, fully paid and nonassessable, and will be owned of record and
beneficially by Investor (or the Investor Designee, if applicable), free and
clear of any Liens other than any Liens arising pursuant to the Shareholders
Agreement or any transfer restrictions arising under applicable securities Law.
Immediately following the Closing, the Purchased Shares will constitute no less
than 28.8480% of the Fully Diluted SpinCo Shares.

 

27



--------------------------------------------------------------------------------

(iii) As of the date of this Agreement and as of the Closing, no bonds,
debentures, notes or other indebtedness of SpinCo having the right to vote (or
convertible into or exercisable or exchangeable for securities having the right
to vote) on any matters on which shareholders of SpinCo may vote (“Company
Voting Debt”) are issued or outstanding.

(iv) Section 4.2(b)(iv) of the Parent Disclosure Schedule sets forth a list of
all the SpinCo Subsidiaries and the Non-Controlled Entities as of the date of
this Agreement, as if the Internal Restructuring had occurred immediately prior
to the date of this Agreement. As of the date of this Agreement and as of the
Closing, all the outstanding share capital or registered capital, as the case
may be, of each SpinCo Subsidiary is duly authorized, validly issued, fully paid
and non-assessable. All of the outstanding share capital or registered capital,
as the case may be, of each such Subsidiary is owned as of the date hereof,
directly or indirectly, by Parent and will be owned as of the Closing, directly
or indirectly, by SpinCo, in each case, free and clear of any Liens (other than
any Permitted Liens) and free of any other material restriction (including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock or other equity interests, but excluding restrictions under the Securities
Act or other applicable Law relating to securities). As of the date of this
Agreement and as of the Closing, neither SpinCo nor any SpinCo Subsidiary,
directly or indirectly, owns any equity or similar interest in, or any interest
convertible into or exchangeable or exercisable for any equity or similar
interest in, any corporation, partnership, joint venture or other business
association or entity (other than SpinCo Subsidiaries and Non-Controlled
Entities) that is or would reasonably be expected to be material to SpinCo and
the SpinCo Subsidiaries, taken as a whole. The portion of the outstanding share
capital or registered capital, as the case may be, of each Non-Controlled Entity
that is owned by any member of the RemainCo Group or the SpinCo Group: (i) is
duly authorized, validly issued, fully paid and non-assessable as of the date of
this Agreement and as of the Closing; and (ii) is owned as of the date hereof,
directly or indirectly, by Parent and will be owned as of the Closing, directly
or indirectly, by SpinCo, in each case, free and clear of any Liens (other than
any Permitted Liens) and free of any other material restriction (including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock or other equity interests, but excluding restrictions under the Securities
Act or other applicable Law relating to securities).

(v) As of the date of this Agreement and as of the Closing, (A) other than the
Purchased Shares and the SpinCo Shares to be distributed pursuant to the
Distribution, there are no securities, options, warrants, calls, share
appreciation rights, performance units, restricted share units, contingent value
rights, “phantom” share units or similar securities or rights that are
derivative of, or provide economic benefits based, directly or indirectly, on
the value or price of, any share capital or other equity interests in, SpinCo or
any SpinCo Subsidiary, or any other commitments, agreements, arrangements or
undertakings of any kind to which Parent, SpinCo or any of their respective
Subsidiaries is a party or by which any of them is bound obligating Parent,
SpinCo or any of their respective Subsidiaries to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of

 

28



--------------------------------------------------------------------------------

SpinCo or any SpinCo Subsidiary, Company Voting Debt, SpinCo Shares or other
voting securities (including securities convertible, exercisable or exchangeable
for capital stock) of SpinCo or any SpinCo Subsidiary or obligating SpinCo or
any SpinCo Subsidiary to issue, grant, extend or enter into any such security,
option, warrant, call, share appreciation right, performance unit, restricted
share unit, contingent value right, “phantom” share unit or similar security or
right derivative of, or providing economic benefits based, directly or
indirectly, on the value or price of, any share capital or other equity
interests in, SpinCo or any SpinCo Subsidiary, or any other commitment,
agreement, arrangement or undertakings of any kind; and (B) there are no
outstanding obligations of SpinCo or any SpinCo Subsidiary to repurchase, redeem
or otherwise acquire any shares or equity interest (including any security
convertible, exercisable or exchangeable for any equity interest) of SpinCo or
any SpinCo Subsidiary or to provide funds to, or make investment (in the form of
a loan, capital contribution or otherwise) in, SpinCo or any SpinCo Subsidiary
or any other Person.

(vi) As of the date of this Agreement and as of the Closing, other than the
Investment Transaction Agreements, there are no shareholder agreements, voting
trusts or other Contracts to which SpinCo is a party or by which it is bound
relating to the voting, issuance or transfer of any shares of SpinCo.

(vii) As of the date of this Agreement and as of the Closing, other than
indebtedness under the Debt Financing or the Additional Financing or as
otherwise expressly contemplated by this Agreement (including the Financial
Indebtedness contemplated pursuant to Section 6.9(e)) or the Separation
Agreement, there is no outstanding indebtedness for borrowed money of SpinCo or
any SpinCo Subsidiary (other than indebtedness for borrowed money owing by
SpinCo or a wholly owned SpinCo Subsidiary to SpinCo or a wholly owned SpinCo
Subsidiary).

(c) No Conflicts.

(i) The execution, delivery and performance by SpinCo of the Shareholders
Agreement and the Registration Rights Agreement, and the execution delivery and
performance by Parent and SpinCo of this Agreement do not, and the execution and
delivery by Parent, SpinCo and their respective Subsidiaries, as applicable, of
the Separation Transaction Agreements with respect to which Parent, SpinCo or
any of their respective Subsidiaries is contemplated thereby to be a party will
not, and the consummation of the Investment and the transactions contemplated
hereby and thereby will not (A) conflict with or violate any provision of
Parent’s, SpinCo’s or their respective Subsidiaries’ Organizational Documents or
(B) conflict with or result in any breach or violation of, or constitute a
default (with or without notice or lapse of time, or both) under, or give rise
to a right of or result by its terms in the creation of any Lien upon any of the
properties or assets of Parent, SpinCo and their respective Subsidiaries
pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time, or both)
of, any Contract to which Parent or SpinCo or any of their respective
Subsidiaries is a party or by which any property or asset of Parent or SpinCo or
any

 

29



--------------------------------------------------------------------------------

of their respective Subsidiaries is bound or affected, or (C) assuming that all
notifications and filings required under any Foreign Antitrust Laws to be made
prior to the Closing Date to any Governmental Authority, and all consents,
approvals and authorizations required by applicable Laws to be obtained prior to
the Closing Date under Foreign Antitrust Laws in order to effect the Investment
shall have been made or obtained, and all waiting periods applicable to the
Investment under any Foreign Antitrust Laws, shall have expired or been
terminated, and all filings required under, and compliance with any applicable
requirements of, the Securities Act, the Exchange Act, state securities or “blue
sky” laws or regulations, and the rules and regulations of NASDAQ shall have
been made and the Form 20-F shall have been declared effective, conflict with or
result in a violation of any applicable Law or other restriction of any
Governmental Authority to which Parent or SpinCo or any of their respective
Subsidiaries or the SpinCo Business is subject (including federal, state and
foreign securities Laws), or by which any property or asset of Parent or SpinCo
or any of their respective Subsidiaries or the SpinCo Business is bound or
affected; except in the case of each of clauses (B) and (C), such as has not had
and would not reasonably be expected to have a material adverse effect on the
legality, validity or enforceability of any Investment Transaction Agreement or
any Separation Transaction Agreement or a Material Adverse Effect on Parent or
SpinCo.

(ii) No material consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or any
other Person is required to be obtained or made by or with respect to Parent,
SpinCo or any of their Subsidiaries or the SpinCo Business in connection with
the execution and delivery of the Investment Transaction Agreements, Separation
Transaction Agreements, or the consummation of the Investment and the
transactions contemplated hereby, except for those required under or in relation
to (A) state securities or “blue sky” laws or regulations, (B) the Securities
Act, (C) the Exchange Act, (D) the rules and regulations of NASDAQ, and (E) the
Required Foreign Antitrust Approvals.

(d) Reports and Financial Statements; No Undisclosed Liabilities.

(i) As of the date of this Agreement, neither SpinCo nor any SpinCo Subsidiary
is required to file reports with the SEC under Sections 13 or 15(d) of the
Exchange Act. Section 4.2(d)(i) of the Parent Disclosure Schedule sets forth the
combined pro forma balance sheet of the SpinCo Business at December 30, 2018,
and the related combined pro forma statement of operations for the fiscal year
ended December 30, 2018 and delivered to Investor on October 29, 2019 (such
statements, together with the notes thereto, the “Pro Forma SpinCo Financial
Statements”). The Pro Forma SpinCo Financial Statements have been prepared from
the books and records of Spinco and the Spinco Subsidiaries and in accordance
with GAAP and present fairly, in all material respects, the consolidated
financial position and consolidated results of operations of the SpinCo Business
as of the respective dates and for the respective periods set forth therein, all
in conformity with GAAP consistently applied during the periods involved except
as otherwise noted therein. The consolidated audited and any unaudited interim
balance sheets of SpinCo and the SpinCo

 

30



--------------------------------------------------------------------------------

Subsidiaries, and the related consolidated audited and any unaudited interim
statement of operations and the related consolidated audited and any unaudited
interim statements of cash flows, and the related combined pro forma balance
sheet of the Spinco Business and the related consolidated pro forma statement of
operations (in each case, together with the notes thereto), in each case
included in the Form 20-F, at the time when the Form 20-F (including any
amendment thereof) is filed with the SEC and at the time when the Form 20-F is
declared effective by the SEC, will have been prepared from the books and
records of Spinco and the Spinco Subsidiaries and in accordance with GAAP and
present fairly, in all material respects, the consolidated financial position
and consolidated results of operations of the Spinco Business as of the
respective dates and for the respective periods set forth therein, all in
conformity with GAAP consistently applied during the periods involved except as
otherwise noted therein (subject (x) in the case of any unaudited interim
statements, to normal year-end adjustments, and (y) in the case of consolidated
audited and any unaudited interim statements of SpinCo and the SpinCo
Subsidiaries, to pro forma adjustments as reflected in the consolidated pro
forma statements of the SpinCo Business).

(ii) (A) The amount of each line item reflected in the Submitted SpinCo 2018
Financial Statements will not differ from the amount of such line item reflected
in the October 29 Historical SpinCo Financial Statements by more than
$10,000,000; and (B) the amount of the line items titled “Total assets,” “Total
liabilities,” “Total equity,” “Revenue” and “Net loss” reflected in the
Submitted SpinCo 2018 Financial Statements will not differ from the amount of
the line items titled “Total assets,” “Total liabilities,” “Total equity,”
“Revenue” and “Net loss” reflected in the October 29 Historical SpinCo Financial
Statements by more than $10,000,000, in the aggregate.

(iii) (A) The amount of the AUO Payment reflected in the Submitted SpinCo 2018
Pro Forma Balance Sheet will not be greater than the AUO Payment Target by more
than $10,000,000; (B) the amount of Newly Identified Liabilities reflected in
the Submitted SpinCo 2018 Pro Forma Balance Sheet will not be more than
$10,000,000; and (C) the value of the Specified Assets reflected in the
Submitted SpinCo 2018 Pro Forma Balance Sheet will not be less than the value of
the Specified Assets reflected in the October 29 Pro Forma Balance Sheet by more
than $10,000,000, individually and in the aggregate.

(iv) The aggregate of: (A) the difference between the AUO Payment Target and the
amount of the AUO Payment reflected in the Submitted SpinCo 2018 Pro Forma
Balance Sheet, expressed as a positive or negative number; (B) the amount of
Newly Identified Liabilities reflected in the Submitted SpinCo 2018 Pro Forma
Balance Sheet, expressed as a negative number; and (C) the difference between
the value of the Specified Assets reflected in the Submitted SpinCo 2018 Pro
Forma Balance Sheet and the value of the Specified Assets reflected in the
October 29 Pro Forma Balance Sheet, expressed as a positive or negative number,
will not reflect a decrease in net assets of more than $10,000,000.

 

31



--------------------------------------------------------------------------------

(v) The aggregate of: (A) the difference between the AUO Payment Target and the
amount of the AUO Payment reflected in the Effective SpinCo 2018 Pro Forma
Balance Sheet, expressed as a positive or negative number; (B) the amount of
Newly Identified Liabilities reflected in the Effective SpinCo 2018 Pro Forma
Balance Sheet, expressed as a negative number; and (C) the value of the
Specified Assets reflected in the Effective SpinCo 2018 Pro Forma Balance Sheet
and the value of the Specified Assets reflected in the October 29 Pro Forma
Balance Sheet, expressed as a positive or negative number (such aggregate
amount, the “Net Aggregated Impact on Changes of Pro Forma Balance Sheet”), will
not reflect a decrease or increase in net assets of more than $50,000,000.

(vi) Except as disclosed in the Parent SEC Reports filed since January 1, 2019
but prior to the date of this Agreement other than any disclosures set forth in
such Parent SEC Reports under the headings “Risk Factors” and “Cautionary
Statement Concerning Forward-Looking Statements” (such Parent SEC Reports, other
than such risk factors and forward-looking statements, the “Parent Filed SEC
Reports”) or in the SpinCo Financial Statements, SpinCo and its Subsidiaries
have not incurred liabilities that are of a nature that would be required to be
disclosed in a consolidated balance sheet of SpinCo and its Subsidiaries or in
the footnotes thereto prepared in conformity with GAAP, other than liabilities
incurred in the ordinary course of business or that, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect on SpinCo.

(vii) All of the registration statements, prospectuses, reports, schedules,
forms, statements and other documents required to be filed by Parent and its
Subsidiaries with the SEC since January 1, 2017 (collectively, including all
exhibits thereto, the “Parent SEC Reports”) at the time they were filed (or, if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), complied in all material respects with the
requirements of the Securities Act, the Exchange Act, the Sarbanes-Oxley Act,
and the rules and regulations promulgated thereunder, as applicable, and NASDAQ
listing rules and none of such Parent SEC Reports, as of their respective filing
dates, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(viii) With respect to SpinCo, the SpinCo Subsidiaries and the SpinCo Business,
Parent and its Subsidiaries have designed and maintain a system of internal
controls over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
of the Exchange Act) sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. Parent (A) has designed and
maintains disclosure controls and procedures (as defined in Rules 13a-15(e) and
15d-15(e) of the Exchange Act) to ensure that material information required to
be disclosed by Parent (with respect to SpinCo, the SpinCo Subsidiaries and the
SpinCo Business) in the reports that Parent files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified

 

32



--------------------------------------------------------------------------------

in the SEC’s rules and forms and is accumulated and communicated to Parent’s
management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the principal executive officer and
principal financial officer of Parent required under the Exchange Act with
respect to such reports and (B) has disclosed, based on its most recent
evaluation of such disclosure controls and procedures prior to the date hereof
to its auditors and the audit committee of Parent’s Board of Directors (x) any
significant deficiencies and material weaknesses in the design or operation of
Parent’s internal controls over financial reporting with respect to members of
the SpinCo Group that are reasonably likely to adversely affect in any material
respect Parent’s ability to record, process, summarize and report financial
information with respect to members of the SpinCo Group and (y) any fraud,
whether or not material, that involves management or other employees of members
of the SpinCo Group who have a significant role in Parent’s internal controls
over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act).

(e) Information Supplied.

(i) The Form 20-F will not, at the time it becomes effective, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(ii) Notwithstanding the foregoing provisions of this Section 4.2(e), no
representation or warranty is made by Parent with respect to statements made or
incorporated by reference in the Form 20-F based on information supplied by or
on behalf of Investor specifically for inclusion or incorporation by reference
therein.

(f) Brokers or Finders. No agent, broker, investment banker, financial advisor
or other firm or Person is or will be entitled to any broker’s or finder’s fee
or any other similar commission or fee in connection with any of the
transactions contemplated by this Agreement or by any of the Separation
Transaction Agreements based upon arrangements made by or on behalf of Parent or
any of its Subsidiaries, except Goldman, Sachs & Co., whose fees and expenses
will be paid in accordance with Section 6.4.

(g) Taxes.

(i) All Tax Returns required to be filed by each of SpinCo and its Subsidiaries
have been timely filed, or requests for extensions to file such Tax Returns have
been timely filed, granted and have not expired, and all such Tax Returns are
complete and correct, except to the extent that such failures to file, to have
extensions granted that remain in effect or for such Tax Returns to be complete
or correct, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect on SpinCo. All material
Taxes that are due with respect to SpinCo, the SpinCo Subsidiaries and the
SpinCo Business have been paid or properly accrued in accordance with GAAP.
Since December 30, 2018, no Tax liability with respect to SpinCo, the SpinCo
Subsidiaries and the SpinCo Business has been incurred outside the ordinary
course of business or otherwise inconsistent with past custom and practice.

 

33



--------------------------------------------------------------------------------

(ii) No deficiencies for any Taxes have been proposed, asserted or assessed in
writing in respect of or against SpinCo or any of its Subsidiaries or the SpinCo
Business that are not adequately reserved for on the books of SpinCo, except for
deficiencies that, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect on SpinCo. The
applicable statutes of limitations have expired for all Tax periods through 2014
for all material Tax Returns of SpinCo and its Subsidiaries. Since January 1,
2014, no written claim has been made to Parent, SpinCo or any of their
respective Subsidiaries by a Governmental Authority in a jurisdiction where a
member of the SpinCo Group does not file a Tax Return that such member of the
SpinCo Group is or may be subject to a material Tax liability in that
jurisdiction. No written claim has been made to Parent, SpinCo or any of their
respective Subsidiaries by a Governmental Authority in a jurisdiction where to
SpinCo or any of its Subsidiaries does not file an income or franchise Tax
Return that SpinCo or any such SpinCo Subsidiary is or may be subject to income
or franchise Taxes in that jurisdiction. No Contract waiving or extending, or
having the effect of waiving or extending, the statute of limitations or the
period of assessment or collection of any Taxes relating to SpinCo or any of its
Subsidiaries or the SpinCo Business has been filed or entered into with any
Governmental Authority, and no power of attorney with respect to any such Taxes
has been granted by SpinCo or its Subsidiaries to any Person.

(iii) None of Parent, SpinCo or any of their Subsidiaries has taken any action
that could reasonably be expected to prevent the Distribution from qualifying as
a distribution eligible for non-recognition to the shareholders of Parent under
Section 355(a) of the Code.

(iv) Except for the Separation Transaction Agreements, (A) none of SpinCo or any
SpinCo Subsidiary is a party to any Tax sharing or Tax indemnity agreements
(excluding any commercial agreements entered into in the ordinary course of
business and not primarily relating to Taxes) and (B) none of Parent or any of
its Subsidiaries is a party to any Tax sharing or Tax indemnity agreements that
could reasonably be expected to result in a material Tax liability to the SpinCo
Group.

(v) Other than with respect to the Distribution, within the past five years,
none of Parent or any of its Subsidiaries has been a “distributing corporation”
or a “controlled corporation” in a distribution intended to qualify under
Section 355(a) of the Code.

(vi) No member of the SpinCo Group has agreed to make, or is required to make,
any material adjustment affecting any open taxable year or period under
Section 481(a) of the Code or any similar provision of state, local or foreign
law by reason of a change in accounting methods or otherwise.

 

34



--------------------------------------------------------------------------------

(vii) No member of the SpinCo Group has any material liability for Taxes of
another corporation by reason of being an affiliate of such corporation, as a
transferee or successor, pursuant to any contractual obligation, or otherwise
for any Taxes of any person, in each case, other than such member of the SpinCo
Group.

(viii) SpinCo is resident only in the jurisdiction of its incorporation for Tax
purposes and has never been treated as resident of any other jurisdiction for
Tax purposes.

(ix) Each of SpinCo and any its Subsidiaries is and has been, with respect to
the SpinCo Business, in compliance with all transfer pricing requirements in all
material respects in all jurisdictions in which it is required to comply with
applicable transfer pricing regulations, and all the transactions between SpinCo
or its Subsidiaries (including any of their respective directors or officers)
and any related party have been effected on an arm’s length basis.

(h) Litigation; Compliance with Laws; Permits.

(i) Except as set forth in the Parent Filed SEC Reports or in the SpinCo
Financial Statements, there is no Action pending or, to the Knowledge of SpinCo
and Parent, threatened against Parent, SpinCo, any of their respective
Subsidiaries or any property or asset of SpinCo, any SpinCo Subsidiary or the
SpinCo Business, which individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect on SpinCo, nor is there
any judgment, decree, injunction, rule or order of any Governmental Authority or
arbitrator outstanding against Parent, SpinCo, any of their respective
Subsidiaries, except as has not had and would not reasonably be expected to have
a Material Adverse Effect on Parent or SpinCo. There is no Action pending or, to
the Knowledge of SpinCo and Parent, threatened questioning the validity of, or
the right of Parent or SpinCo to enter into, this Agreement, the other
Investment Transaction Agreements or the Separation Transaction Agreements, or
to consummate the transactions contemplated hereby and thereby.

(ii) (A) As of the date of this Agreement, the SpinCo Business does, and as of
the Closing, SpinCo and the SpinCo Subsidiaries will hold all Permits which,
taken as a whole, are necessary and sufficient for the operation of the SpinCo
Business as currently conducted (the “SpinCo Permits”), and no suspension or
cancellation of any of the SpinCo Permits is pending or, to the Knowledge of
SpinCo and Parent, threatened, and (B) as of the date of this Agreement, the
SpinCo Business is, and as of the Closing, SpinCo and the SpinCo Subsidiaries
will be in compliance in all respects with the terms of the SpinCo Permits,
except in each case where the failure to hold any such SpinCo Permits or the
suspension or cancellation of any such SpinCo Permits or the noncompliance with
respect to any such SpinCo Permits, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect on
SpinCo. None of SpinCo, any of the SpinCo Subsidiaries or the SpinCo Business
are in, and none of Parent, SpinCo or any of their respective Subsidiaries has
received since January 1, 2017, any written notices with respect to violation of
any applicable Laws, except where such violations, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect on SpinCo.

 

35



--------------------------------------------------------------------------------

(i) Absence of Certain Changes or Events.

(i) Since December 30, 2018, there has not been any event, change, circumstance
or development which, individually or in the aggregate, has had, or would
reasonably be expected to have, a Material Adverse Effect on SpinCo. Except
(A) as specifically contemplated or permitted by this Agreement or the
Separation Transaction Agreements, (B) as set forth in the Parent Filed SEC
Reports or (C) for changes resulting from the announcement of this Agreement or
the transactions contemplated hereby or by the Separation Transaction
Agreements, since January 1, 2019 through the date hereof, members of the SpinCo
Group have conducted their respective business and the SpinCo Business has been
conducted, in all material respects, in the ordinary course of business
consistent with past practice.

(ii) From December 30, 2018 through the date of this Agreement, except as
contemplated by the Internal Restructuring, the Separation Agreement or in the
Parent Filed SEC Reports, none of Parent, SpinCo or their respective
Subsidiaries have taken any action that, if taken without the consent of
Investor during the period from the date of this Agreement through the Closing,
would constitute a breach of Article V.

(j) Environmental Matters. Except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
SpinCo:

(i) The SpinCo Business has been, since December 31, 2017, and is in compliance
with any and all applicable Laws and regulations relating to the protection of
health, safety, or the environment or the handling, use, transportation,
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) and with all SpinCo Permits required by
applicable Environmental Laws;

(ii) There are no pending or, to the Knowledge of SpinCo and Parent, threatened,
Actions under or pursuant to Environmental Laws against SpinCo, any of the
SpinCo Subsidiaries or the SpinCo Business, or to the Knowledge of SpinCo and
Parent, any other Person whose Environmental Liabilities any member of the
SpinCo Group has or may have retained or assumed by contract or operation of
law, or involving any real property currently or, to the Knowledge of Parent and
SpinCo, formerly owned, operated or leased by any member of the SpinCo Group or
used for the SpinCo Business. The “Environmental Liabilities” of a Person means
any liabilities of such Person which arise under or relate to matters covered or
regulated by, or for which liability is imposed under Environmental Laws and
relate to actions occurring or conditions existing on or prior to the Closing
(whether vested or unvested, contingent or fixed, actual or potential, known or
unknown);

 

36



--------------------------------------------------------------------------------

(iii) There are no actual or alleged (in writing) costs (including any capital
or operating expenditures required for cleanup, closure of properties or
compliance with Environmental Laws or any Permit and any liabilities to Third
Parties) associated with Environmental Laws or other Environmental Liabilities
outstanding against any member of the SpinCo Group or any Person whose
Environmental Liabilities any member of the SpinCo Group has retained or assumed
by Contract or operation of law;

(iv) No real property currently or formerly owned or operated by the SpinCo
Business or any member of the SpinCo Group has been contaminated with or is
releasing any hazardous or toxic substances or wastes, pollutants or
contaminants in a manner that would reasonably be expected to result in any
Environmental Liabilities or require remediation or other action pursuant to any
Environmental Law;

(v) None of Parent, SpinCo or any of their respective Subsidiaries has received
any notice, demand, letter, claim or request for information alleging that
SpinCo or any SpinCo Subsidiary or the SpinCo Business is in violation of or
liable under any Environmental Law; and

(vi) No member of the SpinCo Group is subject to any order, decree or injunction
with any Governmental Authority or agreement with any person concerning
liability under any Environmental Law or relating to any hazardous or toxic
substances or wastes, pollutants or contaminants.

(k) Intellectual Property.

(i) Section 4.2(k)(i) of the Parent Disclosure Schedule sets forth a true and
complete list of all Scheduled Intellectual Property, including in each case
(other than with respect to Internet Addresses), as applicable, the jurisdiction
in which each such item has been issued or filed, registration number and
application number, and, with respect to each domain name, the registrar and
registrant, and, with respect to Internet Addresses, the applicable registrar.

(ii) One or more members of the SpinCo Group will own (A) as of the Closing all
Owned Intellectual Property, free and clear of all Liens other than
(i) non-exclusive licenses granted in the ordinary course of business consistent
with past practice for use in connection with products of the SpinCo Group,
(ii) Permitted Liens, and (iii) other licenses, covenants or other encumbrances
granted in Contracts that have been delivered or made available to the Investor,
and (B) will have as of the Closing valid rights to use the Licensed
Intellectual Property. The Company Intellectual Property constitutes all of the
Intellectual Property necessary and sufficient to enable the SpinCo Group to
conduct the SpinCo Business in the manner in which it is being conducted as of
the date of this Agreement and as contemplated to be conducted under the
Separation Transaction Agreements.

(iii) To the Knowledge of SpinCo and Parent, all Intellectual Property owned by
any member of the SpinCo Group is valid and enforceable.

 

37



--------------------------------------------------------------------------------

(iv) (A) As of the date of this Agreement, none of the products or services of
any member of the SpinCo Group (or the making, use, sale, distribution or other
disposal or exploitation of any such products or services) or the conduct or
operation of the SpinCo Business infringes, misappropriates or otherwise
violates, or has infringed upon, misappropriated or otherwise violated, any
Intellectual Property of any Person, except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on SpinCo; and (B) except as has not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
on SpinCo, no Actions are currently pending or threatened in writing (and
remaining unresolved as of the date of this Agreement) or, to the Knowledge of
SpinCo and Parent, otherwise threatened (and remaining unresolved as of the date
of this Agreement) by any Person (1) alleging any of the foregoing,
(2) challenging the ownership, validity or enforceability of any Owned
Intellectual Property, or (3) challenging the use by SpinCo, Parent or any of
their respective Subsidiaries of any Company Intellectual Property; and (C) in
the eighteen (18) months immediately preceding the date of this Agreement, none
of SpinCo, Parent or any of their respective Subsidiaries have received any
written notice or, to the Knowledge of SpinCo and Parent, other notice regarding
any of the foregoing described in clauses (A) or (B) above (including any demand
or request from any Person that SpinCo, Parent or any of their respective
Subsidiaries license any Intellectual Property). To the Knowledge of SpinCo and
Parent, there is no reasonable basis for any such Action or challenge described
in this Section 4.2(k)(iv).

(v) The use, practice and exploitation by the members of the SpinCo Group of the
Licensed Intellectual Property material to the SpinCo Business as conducted on
the date of this Agreement is in accordance in all material respects with the
terms of the applicable license agreement pursuant to which the applicable
member of the SpinCo Group acquired the right to use such Licensed Intellectual
Property.

(vi) To the Knowledge of SpinCo and Parent, except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on SpinCo, no Person is infringing, misappropriating or otherwise
violating, or has infringed, misappropriated or otherwise violated: (A) any
Owned Intellectual Property or (B) any Intellectual Property exclusively
licensed to any member of the SpinCo Group. None of SpinCo, Parent or any of
their respective Subsidiaries have made any claims against any Person alleging
any such infringement, misappropriation or other violation described in this
Section 4.2(k)(vi)

(vii) To the Knowledge of SpinCo and Parent, no Owned Intellectual Property is
being used by or enforced by any member of the SpinCo Group in a manner that
would reasonably be expected to result in the abandonment, cancellation or
unenforceability of such Intellectual Property.

 

38



--------------------------------------------------------------------------------

(viii) Each member of the SpinCo Group has taken security measures reasonable in
the industry in which the SpinCo Business operates to maintain and protect the
confidentiality and value of all (A) material Trade Secrets included in the
Owned Intellectual Property and (B) Trade Secrets owned by any Person to whom
any member of the SpinCo Group has a confidentiality obligation with respect to
such Trade Secrets. No material Trade Secret included in the Owned Intellectual
Property has been authorized to be disclosed or, to the Knowledge of SpinCo and
Parent, has been actually disclosed to any Person other than pursuant to a valid
written confidentiality Contract sufficiently restricting the disclosure and use
of such material Trade Secret.

(ix) The Company IT Systems (A) are adequate in all material respects for the
operation of the SpinCo Business as currently conducted and as contemplated to
be conducted under the Separation Transaction Agreements; and (B) to the
Knowledge of SpinCo and Parent, do not contain any viruses, worms, trojan
horses, bugs, faults or other devices, errors, contaminants or effects that
(1) materially disrupt or affect the functionality of any Company IT Systems, or
(2) enable or assist any Person to access any Company IT Systems without
authorization by or on behalf of the SpinCo Group.

(x) SpinCo has implemented commercially reasonable safeguards, consistent with
practices in the industry in which SpinCo operates or commensurate with the risk
posed by the Personal Information at issue, to protect Personal Information in
its possession or under its control against loss, theft, misuse, or unauthorized
access, use, modification, or disclosure.

(l) Title to Properties. Each member of the SpinCo Group has good and valid
title to, or, in the case of leased properties and assets, valid leasehold
interests in, all their respective properties and assets (other than assets that
have been sold or disposed of, or for which a leasehold interest has expired or
not been removed, in each case after the date hereof in the ordinary course of
business consistent with past practice), except where the failure to have such
good and valid title, or valid leasehold interest, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect on SpinCo. The properties, assets and rights owned, leased or
licensed by the members of the SpinCo Group together with the services to be
provided by the RemainCo Group to the SpinCo Group pursuant to the Separation
Transaction Agreements, constitute (a) all of the properties, assets and rights
necessary to operate the SpinCo Business as currently conducted by Parent and
its Subsidiaries and as contemplated to be conducted after the Distribution
under the Separation Transaction Agreements, and (b) all of the assets primarily
used by Parent and its Subsidiaries in carrying on the SpinCo Business as of the
date hereof.

(m) Real Property.

(i) Section 4.2(m) of the Parent Disclosure Schedule contains as of the date
hereof and as of the Closing a list of all real property relating to the SpinCo
Business that is (A) owned by SpinCo or SpinCo Subsidiaries (the “SpinCo Real
Property”) or (B) leased or subleased by SpinCo or SpinCo Subsidiaries as lessee
or sublessee, except for such leases or subleases that provide for payments of
less than $10,000,000 in the aggregate in any given year (the “SpinCo Leases”).
Other than the SpinCo Real Property and the real property leased or subleased
pursuant to the SpinCo Leases, there is no real property used by or otherwise
relating to the SpinCo Business.

 

39



--------------------------------------------------------------------------------

(ii) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on SpinCo: (A) as of
the date of this Agreement, Parent or its Subsidiary has, and as of the Closing
a member of the SpinCo Group will have, good and marketable title to each SpinCo
Real Property (and to all buildings and improvements located on such Spinco
Owned Real Property), and (B) there are no pending, or, to the knowledge of
Parent and SpinCo, threatened, appropriation, condemnation eminent domain or
like proceedings relating to any SpinCo Real Property.

(iii) Each SpinCo Lease is valid and in full force and effect (except those
which are cancelled, rescinded or terminated after the date hereof in accordance
with their terms), except where the failure to be in full force and effect,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect on SpinCo. Neither SpinCo nor Parent
has Knowledge of, or has received written notice of, any violation of or default
under (or any condition which with the passage of time or the giving of notice
would cause such a violation of or default under) any SpinCo Lease, except for
violations or defaults that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect on SpinCo.
Copies of all SpinCo Leases, which are true, correct and complete, in all
material respects, have been delivered or made available to Investor.

(n) Material Contracts. Except as, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect on
SpinCo: (i) each Material Contract is a legal, valid and binding obligation of a
member of the SpinCo Group or a member of the RemainCo Group enforceable against
such member of the SpinCo Group or the RemainCo Group and, to the Knowledge of
SpinCo and Parent, any other party thereto, in accordance with its terms, except
to the extent that enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally and by general equitable principles; (ii) no member of the SpinCo
Group or RemainCo Group, as applicable, is in breach, violation or default (with
or without notice or lapse of time or both) under any Material Contract;
(iii) to the Knowledge of SpinCo and Parent, no other Person that is a party to
any Material Contract is in breach, violation or default (with or without notice
or lapse of time or both) under such Material Contract; (iv) to the Knowledge of
SpinCo and Parent, no Person is challenging the validity or enforceability of
any Material Contract; and (v) from January 1, 2019 until the date hereof, no
member of the RemainCo Group or the SpinCo Group has been notified that any
other party to any Material Contract intends to cancel, terminate or not renew
any Material Contract, whether in connection with the transactions contemplated
hereby or otherwise.

 

40



--------------------------------------------------------------------------------

(o) Employee Benefits; Labor Relations.

(i) Section 4.2(o)(i) of the Parent Disclosure Schedule will be provided within
30 days of the date of this Agreement and will contain a true and complete list
of each material Benefit Plan. With respect to each material written Benefit
Plan, SpinCo and Parent have made available to the Investor a current, accurate
and complete copy thereof.

(ii) Except as has not had and would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect on SpinCo:

(A) The terms of each Benefit Plan comply with applicable Laws, and each Benefit
Plan has been operated in compliance with its terms and applicable Laws.

(B) All payments by or obligations of any member of the SpinCo Group required by
any Benefit Plan have been timely made or discharged and/or book-reserved, as
appropriate.

(iii) Except for the Benefit Plans set forth in Section 4.2(o)(iii) of the
Parent Disclosure Schedule, no Benefit Plan is a defined benefit pension plan
and no current or former Employee participates in any defined benefit pension
plans sponsored, or contributed to, by any member of the SpinCo Group or any
member of the RemainCo Group.

(iv) The execution, delivery and performance of this Agreement, the other
Investment Transaction Agreements, and the Separation Transaction Agreements by
SpinCo and Parent and the consummation of transactions contemplated hereby and
thereby will not: (A) result in any payment becoming due, accelerate the time of
payment or vesting of benefits, or increase the amount of compensation due to
any Employee, (B) trigger any funding obligation under any Benefit Plan, or
(C) entitle any Employee who remains employed with any member of the SpinCo
Group following the Distribution Date to any severance pay upon the
Distribution.

(v) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on SpinCo, each
member of the SpinCo Group is in compliance with all applicable Laws with
respect to employment, employment practices, labor, terms and conditions of
employment and wages and hours, and no work stoppage or labor strike against any
member of the SpinCo Group is pending or, to the Knowledge of SpinCo and Parent,
threatened, nor is any member of the SpinCo Group involved in or, to the
Knowledge of SpinCo and Parent, threatened with any labor dispute, grievance or
litigation relating to labor matters involving any Employee.

 

41



--------------------------------------------------------------------------------

(p) Insurance and Warranty.

(i) As of the date hereof, Parent and its Subsidiaries maintain with respect to
the SpinCo Business, and as of the Closing, SpinCo and the SpinCo Subsidiaries
maintain, insurance coverage with reputable insurers in such amounts and
covering such risks as are in accordance with normal industry practice for
companies engaged in businesses similar to the SpinCo Business (taking into
account the cost and availability of such insurance). With respect to each such
insurance policy, except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on SpinCo,
(A) the policy is legal, valid, binding and enforceable in accordance with its
terms and, except for policies that have expired under their terms in the
ordinary course after the date hereof, is in full force and effect; (B) neither
Parent, SpinCo nor any of their respective Subsidiary is in material breach or
default (including any such breach or default with respect to the payment of
premiums or the giving of notice), and, to the Knowledge of Parent and SpinCo,
no event has occurred which, with notice or the lapse of time, would constitute
such a material breach or default, or permit termination or modification, under
the policy; (C) to the Knowledge of Parent and SpinCo, no insurer on the policy
has been declared insolvent or placed in receivership, conservatorship or
liquidation; and (D) to the Knowledge of Parent and SpinCo, no notice of
cancellation or termination has been received other than in connection with
ordinary renewals.

(ii) Section 4.2(p)(ii) of the Parent Disclosure Schedule sets forth a correct
and complete list of all material warranties, warranty policies, service
agreements and maintenance agreements with respect to the SpinCo Business as of
the date hereof, which provide for warranty coverage for a period in excess of
five years other than the standard warranties utilized by the SpinCo Business in
the ordinary course of business. All products manufactured, processed,
assembled, distributed, shipped or sold and any services rendered in the SpinCo
Business have been in conformity with all applicable contractual commitments and
all express or implied warranties, except where the failure to be in conformity,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect on SpinCo.

(q) Liens. No Liens exist on any assets of any member of the SpinCo Group,
except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on SpinCo.

(r) No Other Activities of SpinCo. SpinCo was formed solely for the purpose of
engaging in the transactions contemplated by this Agreement, the other
Investment Transaction Agreements and the Separation Transaction Agreements, and
it has not conducted any business prior to the date hereof other than those
incident to its formation and capitalization or otherwise in connection with the
transactions contemplated by this Agreement, the other Investment Transaction
Agreements and the Separation Transaction Agreements. Parent and its
Subsidiaries have not had or operated any terminated, divested or discontinued
businesses, operations and activities that engaged in a business or operations
substantially different from the SpinCo Business.

 

42



--------------------------------------------------------------------------------

(s) SpinCo Financing. As of the date of this Agreement, Parent (or a Subsidiary
thereof) and SpinCo have delivered an indicative term sheet (which is attached
hereto as Section 4.2(s)(i) of the Parent Disclosure Schedule (as may be amended
or replaced, in each case subject to the terms of Section 6.9(b), the “Debt Term
Sheet”)) to China Construction Bank (Malaysia) Berhad (the “Proposed Financing
Source”), which reflects substantially the terms and conditions on which the
Proposed Financing Source will agree to arrange or provide certain financings in
an aggregate amount not less than the amount of the Debt Financing (the
“Proposed Financing”). A true and complete copy of the Debt Term Sheet has been
provided to Investor.

(t) No Other Representations and Warranties. Parent and SpinCo hereby expressly
acknowledge and agree that (i) the representations and warranties set forth in
Section 4.1 and in the Investor Representation Letter are the only
representations and warranties made by Investor with respect to the transactions
contemplated by this Agreement and (ii) except for the representations and
warranties expressly set forth in Section 4.1 and in the Investor Representation
Letter, Investor does not make any other express or implied representation or
warranty with respect to itself or the transactions contemplated by this
Agreement, and Investor hereby disclaims all liability and responsibility for
any and all projections, forecasts, estimates, plans or prospects (including the
reasonableness of the assumptions underlying such forecasts, estimates,
projections, plans or prospects), management presentations.

ARTICLE V

COVENANTS RELATING TO CONDUCT OF BUSINESS

Section 5.1 Covenants of Parent and SpinCo.

(a) Between the date of this Agreement and the Closing, except as required by
applicable Law or as set forth in Section 5.1(a) of the Parent Disclosure
Schedule or as expressly permitted by any other provision of this Agreement,
unless Investor otherwise provides its prior written consent (not to be
unreasonably withheld, conditioned or delayed), Parent and SpinCo will, or will
cause their Subsidiaries to (i) conduct the SpinCo Business in the ordinary
course of business consistent with past practice, (ii) use commercially
reasonable efforts to (A) maintain in effect all material SpinCo Permits,
(B) keep available the services of key employees, and (C) preserve in all
material respects the current relationships and goodwill of the SpinCo Business
with customers and other Persons with whom any member of the SpinCo Group has
business dealings.

(b) In furtherance and not in limitation of Section 5.1(a), except as expressly
set forth in Section 5.1(b) of the Parent Disclosure Schedule, the plan for the
Internal Restructuring, the Separation Transaction Agreements (including any
exhibit or schedule thereto) or as required by applicable Law or as expressly
provided by any other provision of the Investment Transaction Agreements, Parent
and SpinCo will not, and will not permit any of their respective Subsidiaries
to, between the date of this Agreement and the Closing, do any of the following
with respect to the SpinCo Business, SpinCo or any SpinCo Subsidiary, without
the prior written consent of Investor (not to be unreasonably withheld,
conditioned or delayed):

(i) amend or otherwise change the Organizational Documents of SpinCo or any
SpinCo Subsidiary;

 

43



--------------------------------------------------------------------------------

(ii) sell, transfer, lease, sublease, license, covenant not to sue with respect
to, abandon, cancel, permit to lapse or expire, pledge, dispose of, grant or
subject to any Liens (other than Permitted Liens), or authorize the sale,
transfer, lease, sublease, license, covenant not to sue with respect to,
abandonment, cancellation, pledge, disposition, grant or any Lien (other than
any Permitted Lien) on, any material property, rights or assets of the SpinCo
Business (other than any such transaction which (A) is in the ordinary course of
business consistent with past practice and does not require Parent Board
Approval, or (B) is solely among wholly owned SpinCo Subsidiaries or between
SpinCo and any wholly owned SpinCo Subsidiary);

(iii) declare, set aside, make or pay any dividend or other distribution,
payable in cash, shares, property or otherwise, with respect to any of its
shares, other than dividends or other distributions from any SpinCo Subsidiary
to SpinCo or a wholly owned SpinCo Subsidiary;

(iv) issue any shares, or any options, warrants, convertible securities or other
rights exchangeable into or convertible or exercisable for any capital stock of
SpinCo or any SpinCo Subsidiary, in each case, other than (A) in connection with
the settlement of any equity awards that were issued prior to the Distribution
Effective Time; (B) the issuance or settlement of any equity awards issued in
the conversion of equity awards in connection with the Separation and in
accordance with the Employee Matters Agreement, or (C) the issuance of any
equity awards related to any newly hired or promoted senior management Employees
in the ordinary course of business consistent with past practice;

(v) (A) acquire (including, without limitation, by merger, consolidation, scheme
of arrangement, amalgamation or acquisition of stock or assets or any other
business combination), or make any capital contribution or investment in, any
corporation, partnership, other business organization or any division thereof
(other than a wholly owned SpinCo Subsidiary), or (B) acquire any assets (other
than from a wholly owned SpinCo Subsidiary), other than, in each case, any
acquisition which does not require Parent Board Approval; provided, however,
that the aggregate amount of all acquisitions, contributions or investments
contemplated by clauses (A) and (B), whether or not requiring Parent Board
Approval, shall not exceed $25,000,000;

(vi) create, incur, assume or suffer to exist any indebtedness (determined in
accordance with GAAP) for borrowed money, or issue guarantees, loans or
advances, in each case, other than (A) borrowings under existing credit
facilities of SpinCo or the SpinCo Subsidiaries as in effect on the date of this
Agreement solely

 

44



--------------------------------------------------------------------------------

to fund operating expenses in the ordinary course of business, (B) any
transactions among SpinCo and the wholly owned SpinCo Subsidiaries,
(C) guarantees of indebtedness for borrowed money of any wholly owned SpinCo
Subsidiary by SpinCo or guarantees by any such SpinCo Subsidiary of indebtedness
for borrowed money of SpinCo or any other wholly owned SpinCo Subsidiary, which
indebtedness is incurred in compliance with this Section 5.1(b)(vi), or
(D) indebtedness for borrowed money incurred to replace, renew, extend or
refinance any existing indebtedness for borrowed money of SpinCo or any wholly
owned SpinCo Subsidiary, in each case in an amount not to exceed the amount of
the indebtedness replaced, renewed, extended or refinanced (plus interest and
premium, if any, thereon and the amount of reasonable refinancing fees and
expenses incurred in connection therewith) and on terms that are no less
favorable to SpinCo or such SpinCo Subsidiary than the terms of the indebtedness
replaced, renewed, extended or refinanced;

(vii) engage in the conduct of any new line of business material to the SpinCo
Business, taken as a whole;

(viii) fail to maintain sufficient working capital required to operate the
SpinCo Business in the ordinary course consistent with past practice;

(ix) make any amendment, supplement or modification to, waive any default,
provision or condition of, assign or delegate any rights or obligations under,
or terminate any provision of, any Separation Transaction Agreement (or enter
into any Separation Transaction Agreement having the effect of any of the
foregoing), other than an Approved Modification;

(x) (A) hire any Employee whose annual base salary exceeds $500,000 and who is
employed at the executive vice president level or above (a “Senior Executive”),
(B) materially increase benefits payable to Employees under any existing
severance or termination pay policies, (C) establish, adopt or materially amend
any collective bargaining, pension, retirement or deferred compensation
arrangement or (D) increase compensation payable to any Senior Executive,
except, in the case of clauses (B) through (D), for any such action which is
(x) in the ordinary course of business, (y) as may be required by applicable
Laws or pursuant to any Benefit Plan, or (z) consistent with actions taken for
similarly situated employees of the RemainCo Business;

(xi) make any material changes in financial or tax accounting methods,
principles or practices (or change an annual accounting period), except insofar
as may be required by a change in GAAP or applicable Law;

(xii) make or change any material election concerning Taxes or Tax Returns, file
any amended Tax Return, enter into any closing agreement with respect to Taxes,
settle any material Tax claim or assessment or surrender any right to claim a
refund of Taxes or obtain any Tax ruling;

 

45



--------------------------------------------------------------------------------

(xiii) adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger, consolidation or other
reorganization;

(xiv) pay, discharge, settle or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge, settlement or satisfaction in accordance with their
terms of liabilities, claims or obligations reflected or reserved against in the
SpinCo Financial Statements or incurred since the date of the SpinCo Financial
Statements in the ordinary course of business consistent with past practice;

(xv) (A) enter into any Material Contract that (1) limits or otherwise restricts
any member of the SpinCo Group from engaging or competing in any line of
business in any geographic area, (2) requires Parent Board Approval, or
(3) would be breached by, or require the consent of any third party in order to
continue in full force and effect, following the Closing, or (B) modify, amend
or terminate any Material Contract to which it is a party or waive, release or
assign any material rights or claims it may have under any such Material
Contract, other than any such modification, amendment, termination, waiver,
release or assignment which is in the ordinary course of business consistent
with past practice and does not require Parent Board Approval;

(xvi) settle or compromise any material Action involving the SpinCo Business,
other than any settlement or compromise which: (A) is in the ordinary course of
business consistent with past practice and does not require Parent Board
Approval or (B) Parent is permitted to undertake pursuant to Section 4.12 and
Section 4.13 of the Separation Agreement without SpinCo’s consent (including in
respect of any RemainCo Specified Actions (as defined in the Separation
Agreement)), but subject to the provisions thereof;

(xvii) enter into, waive any material rights under or amend in any material
respect any Contract between any member of the SpinCo Group, on the one hand,
and any member of the RemainCo Group, on the other hand, that, pursuant to the
Separation Agreement, will survive the Distribution Effective Time; or

(xviii) authorize or agree to take any of the foregoing actions, or enter into
any letter of intent (binding or non-binding) or similar written agreement or
arrangement with respect to any of the foregoing.

(c) Parent and SpinCo shall, prior to the Closing, provide Investor: (i) on or
prior to November 15, 2019, the historical consolidated audited balance sheet of
the SpinCo Business at December 30, 2018, and the related consolidated audited
statement of operations and the related consolidated audited statement of cash
flow, in each case, for the fiscal year ended December 30, 2018 (in each case,
together with the notes thereto), in each case, to be included in the initial
filing of the Form 20-F; (ii) within a reasonable period after the books for
each monthly accounting period of the SpinCo Business are closed, a monthly
unaudited report for the SpinCo Business for such month, in the form attached to
Schedule 5.1(c)(ii); and (iii) within a reasonable period after the books for
each quarterly accounting period of the SpinCo Business are closed, a quarterly
unaudited report for the SpinCo Business for such quarter, in the form attached
to Schedule 5.1(c)(iii).

 

46



--------------------------------------------------------------------------------

(d) Nothing contained in this Agreement shall give Parent or SpinCo, directly or
indirectly, the right to control or direct Investor’s business prior to the
Closing. Nothing contained in this Agreement shall give Investor, directly or
indirectly, the right to control or direct the operations of the SpinCo Business
prior to the Closing.

Section 5.2 Separation Committee.

(a) Each Separation Committee Party will notify the other Separation Committee
Parties of its initial two representatives on the Separation Committee promptly
after the date of this Agreement. The Separation Committee Parties will use
their respective commercially reasonable efforts to cause their representatives
on the Separation Committee to meet (whether in person and/or by video or phone
conference) at least once every two weeks (or such other frequency as may be
mutually agreed by the Separation Committee Parties) to discuss the progress of,
and matters relating to, the Internal Restructuring, the Separation, the
Distribution and the SpinCo Transfer (as defined in the Separation Agreement).
Parent will be responsible for scheduling such meetings, including soliciting
agenda items from the Separation Committee Parties and their representatives,
preparing agendas and, if applicable, other materials for such meetings and
circulating the agenda, any relevant materials and a meeting notice/invitation
with video and/or telephone conference numbers at least one Business Day prior
to each scheduled meeting. Each Separation Committee Party will ensure that its
respective legal counsel has reviewed the proposed agenda and any other meeting
materials in advance of each meeting and that such legal counsel participates in
each meeting to ensure, among other things, compliance with applicable Law.

(b) To the extent Parent and/or SpinCo wishes to modify any of the schedules to
(i) the Separation Agreement, including any modification to the internal
restructuring steps set forth in Schedule 1.1(a) to the Separation Agreement, or
(ii) the Transition Services Agreement (in each case, other than any such
modification that is reasonably required to maintain the Tax-Free Status (as
defined in the Tax Matters Agreement) of the Distribution and is not materially
adverse to SpinCo or the SpinCo Business), Parent and/or SpinCo will provide to
each member of the Separation Committee a notice (a “Modification Notice”)
setting out in reasonable detail such proposed modification (a “Proposed
Modification”) and its reasons for such Proposed Modification.

(c) The Separation Committee, acting by majority vote of its members other than
(i) representatives of the Separation Committee Party proposing a Proposed
Modification, and (ii) representatives of Total, must either approve or reject
such Proposed Modification within five Business Days after receipt of the
applicable Modification Notice (such approval not to be unreasonably withheld,
conditioned or delayed) or such other time period as the Separation Committee
Parties may agree to in writing from time to time, provided that, if a member of
the Separation Committee whose vote is required to approve or reject a Proposed
Modification does not take action to approve or reject

 

47



--------------------------------------------------------------------------------

such Proposed Modification within five Business Days after receipt of the
applicable Modification Notice, such member will be deemed to have approved such
Proposed Modification. The Separation Committee Party proposing a Proposed
Modification will use commercially reasonable efforts to respond to any
questions from any member of the Separation Committee related to such Proposed
Modification and will provide each such question and its response to each member
of the Separation Committee. The Separation Committee Parties will, if requested
by any member of the Separation Committee, cause a meeting of the Separation
Committee to be held as promptly as practicable (and in any event within five
Business Days after receipt of the applicable Modification Notice) to discuss a
Proposed Modification and, in no event, will any Separation Committee Party
negotiate with another Separation Committee Party with respect to approval of a
Proposed Modification without disclosing the substance of such negotiations to
each member of the Separation Committee Party, including the representatives of
the Separation Committee Party proposing such Proposed Modification. If the
Separation Committee, acting by majority vote of its members other than
(i) representatives of the Separation Committee Party proposing a Proposed
Modification, and (ii) representatives of Total, does not approve (or is not
deemed to approve) such Proposed Modification, such Proposed Modification will
not be made or effected.

(d) Any Proposed Modification approved, or deemed to be approved, by majority
vote of the Separation Committee’s members other than (i) representatives of the
Separation Committee Party proposing such Proposed Modification, and
(ii) representatives of Total (each an “Approved Modification”) will be deemed
to be incorporated into the relevant schedule of the Separation Agreement or the
Transition Services Agreement (as applicable) in substitution for (and to the
exclusion of) any provision in the schedule modified as a result of such
approval or deemed approval.

(e) A Separation Committee Party may, from time to time, remove or replace any
of its representatives, or appoint a representative, to the Separation Committee
by notice to the other members of the Separation Committee for any reason or no
reason, provided that no Separation Committee Party will have more than two
representatives on the Separation Committee at any time. Only the Separation
Committee Party designating a representative to the Separation Committee will be
entitled to remove, replace or fill a vacancy for such representative.

(f) All notices to be provided under this Section 5.2 to the members of the
Separation Committee will be in writing and will be deemed to have been given
and received if sent by electronic mail (with confirmation of receipt by the
recipient, which confirmation will be promptly delivered by the recipient if so
requested by the sender in the applicable notice or other communication) to such
email addresses as may be notified by each member to the other members of the
Separation Committee from time to time. Any such communication will be deemed to
have been received: (i) if such notice is sent prior to 5:00 P.M. in the time
zone of the receiving party, on the date sent or, if such date is not a Business
Day, on the Business Day after the date on which such notice is sent; or (ii) if
such notice is sent after 5:00 P.M. in the time zone of the receiving party, on
the next Business Day after the date on which such notice is sent.

 

48



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.1 Public Announcements. The Parties and Total will each use reasonable
best efforts to develop a joint communications plan and each Party and Total
will use reasonable best efforts to ensure that all press releases and other
public statements with respect to the transactions contemplated herein and in
the Separation Transaction Agreements will be consistent with such joint
communications plan. Without prejudice to the foregoing, (a) the press release
announcing the execution of this Agreement and/or the consummation of the
Investment will be issued only in such form and at such time as will be mutually
agreed in writing by the Parties and Total and (b) except as may be required by
applicable Law, Parent, SpinCo, Total and Investor will consult with each other
before issuing any press release, having any communications with the press
(whether or not for attribution), making any other public statement or
scheduling any press conference or conference call with investors, stockholders
or analysts with respect to this Agreement, the other Investment Transaction
Agreements, or the Separation Transaction Agreements or the transactions
contemplated hereby and thereby, and will not, without the prior written consent
of the other Parties or Total, as applicable, issue any such press release, have
any such communication, make any such other public statement or schedule any
such press conference or conference call prior to such consultation; provided
that notwithstanding anything herein to the contrary, Parent, Investor and
SpinCo will be permitted to make public disclosures relating to this Agreement,
the other Investment Transaction Agreements, the Separation Transaction
Agreements and the transactions contemplated hereby and thereby in one or more
of their respective filings with the SEC, China Securities Regulatory Commission
or the Shenzhen Stock Exchange (as applicable) as required by applicable Law,
provided that, Parent, Investor or SpinCo, as applicable, will use reasonable
efforts to provide Total and the other Parties a reasonable opportunity to
comment on such public disclosure in advance of such filing. After the initial
press release, no information may be included in any press release relating to
Investor, Total, their respective Affiliates, or any of their respective
directors, officers or employees, without the prior written consent of Investor
or Total, as applicable (such consent of Investor or Total, as applicable, not
to be unreasonably withheld, conditioned or delayed); provided that no such
consent will be required for any such information that is consistent with
information or statements previously publicly disclosed and consented to by
Investor or Total, as applicable.

Section 6.2 Access to Information. From the date of this Agreement until the
earlier of the Closing and the termination of this Agreement in accordance with
its terms, each of Parent and SpinCo will (and each will cause its respective
Subsidiaries to) (a) notify Investor of any material development relating to the
Distribution (including the status thereof), (b) furnish promptly to Investor
such financial and operating data and other information relating to the SpinCo
Business as Investor may reasonably request, and (c) upon reasonable notice,
afford to Investor and its officers, directors, employees, accountants, counsel,
technical consultants and financial advisors reasonable access, during normal
business hours, to the properties, books and records relating to the SpinCo
Business (excluding any Tax Returns of Parent or any member of

 

49



--------------------------------------------------------------------------------

the RemainCo Group and related notes, worksheets, files and documents relating
thereto other than any of the foregoing that relate solely to one or more
members of the SpinCo Group) and, the senior management Employees; provided,
however, that Parent or SpinCo may restrict the foregoing access to the extent
that (i) any applicable Laws or Material Contract requires Parent, SpinCo or any
of their respective Subsidiaries to restrict or prohibit access to any such
properties or information or (ii) disclosure of such information would violate
confidentiality obligations to a third party. Investor will hold any such
information obtained pursuant to this Section 6.2 in confidence in accordance
with, and will otherwise be subject to the provisions of, the Nondisclosure
Agreement dated August 23, 2018 among Parent, Investor and Total and the Side
Agreement to Nondisclosure Agreement dated December 10, 2018 between Parent and
Investor (collectively, as each may be amended or supplemented, the
“Confidentiality Agreements”). Notwithstanding anything in the Confidentiality
Agreements or this Agreement to the contrary, following the Closing, (A) any
disclosure of information (other than any information relating to Parent or its
Subsidiaries (excluding, for the avoidance of doubt, members of the SpinCo
Group)) that is not prohibited by the Shareholders Agreement will not be deemed
to be a breach of this Section 6.2 or the Confidentiality Agreements, and
(B) except as provided in clause (A), nothing in this Section 6.2 shall be
construed to limit or otherwise modify the provisions or term of the
Confidentiality Agreements, which shall survive any termination of this
Agreement. Any investigation by Investor will not affect the representations and
warranties contained herein or the conditions to the respective obligations of
the Parties to consummate the Investment.

Section 6.3 Reasonable Best Efforts.

(a) Each Party, and Total where required by applicable Foreign Antitrust Laws,
will use its reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable under
applicable Law to consummate the transactions contemplated by this Agreement and
the Separation Transaction Agreements to which it is a party as promptly as
practicable, including (i) preparing and filing as promptly as practicable with
any Governmental Authority or other third party all documentation to effect all
necessary filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents and (ii) obtaining and maintaining
all approvals, consents, registrations, permits, authorizations and other
confirmations required to be obtained from any Governmental Authority or other
third party that are necessary, proper or advisable to consummate the
transactions contemplated by this Agreement and the Separation Transaction
Agreements to which it is a party.

(b) In furtherance and not in limitation of the foregoing, each Party, and Total
where required by applicable Foreign Antitrust Laws, will (i) make or cause to
be made an appropriate filing or filings pursuant to any Foreign Antitrust Laws
with respect to the transactions contemplated hereby as promptly as practicable,
and (ii) supply as promptly as practicable any additional information and
documentary material that may be requested pursuant to any Foreign Antitrust Law
and use their reasonable best efforts to take all other actions necessary to
cause the expiration or termination of the applicable waiting periods under any
Foreign Antitrust Law, as applicable, as soon as practicable.

 

50



--------------------------------------------------------------------------------

(c) In furtherance and not in limitation of the provisions of the foregoing,
each Party, and Total where required by applicable Foreign Antitrust Laws, will
use its reasonable best efforts to (i) cooperate in all respects with each other
Party and Total in connection with any filing or submission with a Governmental
Authority in connection with the transactions contemplated by this Agreement and
in connection with any investigation or other inquiry by or before a
Governmental Authority relating to the transactions contemplated by this
Agreement, including any proceeding initiated by a private party, and (ii) keep
the other Parties and Total informed in all material respects and on a
reasonably timely basis of any material communication received by such Party or
Total from, or given by such Party or Total to, any Governmental Authority and
of any material communication received or given in connection with any
proceeding by a private party, in each case regarding any of the transactions
contemplated by this Agreement. Subject to applicable Law relating to the
exchange of information, each Party and Total will have the right (A) to review
in advance, and to the extent practicable each Party and Total will consult with
the other Parties and Total on, any filing made with, or written materials
submitted to, any third party and/or any Governmental Authority in connection
with the transactions contemplated by this Agreement and (B) to participate in
any material meeting or discussion, either in person or by telephone, with any
Governmental Authority in connection with the transactions contemplated by this
Agreement to the extent reasonably practicable and to the extent not prohibited
by such Governmental Authority.

(d) In furtherance and not in limitation of the provisions of the foregoing,
each Party, and Total where applicable, will use its reasonable best efforts to
resolve such objections, if any, as may be asserted by a Governmental Authority
or other Person with respect to the transactions contemplated by this Agreement.
Notwithstanding the foregoing, nothing in this Section 6.3 will require any
Party or Total or any of their respective Subsidiaries to take any action or
enter into any settlement or other agreement or binding arrangement that limits
such Party’s or Total’s freedom of action with respect to or that requires such
Party or Total to sell, hold separate or otherwise dispose of or restrict access
to any businesses, product lines, assets or properties of Parent, SpinCo,
Investor, Total or any of their Subsidiaries including the capital stock of any
such Subsidiary.

(e) In furtherance and not in limitation of the foregoing, Investor will:

(i) make all appropriate filings required in connection with the PRC Approvals
(except for the foreign exchange filing with the relevant bank authorized by
SAFE) as promptly as practicable within the applicable period required by
applicable Law and in any event within 30 Business Days of the date hereof and,
with respect to the foreign exchange filing with the relevant bank authorized by
SAFE (if required), make all appropriate filings with such bank as promptly as
practicable after obtaining the approvals of NDRC and MOFCOM for the PRC
overseas direct investment by Investor as contemplated by this Agreement, and
supply as promptly as practicable any additional information and documentary
material that may be requested pursuant to applicable Law of the PRC in
connection with the PRC Approvals;

 

51



--------------------------------------------------------------------------------

(ii) use reasonable best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to obtain
the PRC Approvals as soon as practicable, including using reasonable best
efforts to take all such action as reasonably may be necessary to resolve such
objections, if any, as any PRC Governmental Authority or Person may assert under
any applicable Laws of the PRC or order of a PRC Governmental Authority with
respect to the PRC Approvals; and

(iii) keep Parent, SpinCo and Total reasonably informed on a timely basis and in
reasonable detail of the status of the PRC Approvals.

(f) Each of the Parties and Total will cooperate with one another (i) in
determining whether any action by or in respect of, or filing with, any
Governmental Authority not contemplated by this Agreement is required, or any
actions, consents, approvals or waivers are required to be obtained from parties
to any material contracts, in connection with the consummation of the
transactions contemplated by this Agreement and (ii) in taking such actions or
making any such filings, furnishing information required in connection therewith
and seeking timely to obtain any such actions, consents, approvals or waivers.
To the extent required by applicable Law, Parent and SpinCo will use reasonable
best efforts to (and will cause any of their applicable Subsidiaries to) inform,
consult or more generally involve any relevant employee representative bodies,
in connection with the transactions contemplated by this Agreement and the
Separation Agreement, and will provide Investor and Total with copies of any
material employee representative information documents, opinions, decisions or
similar relevant justification documents provided to such relevant employee
representative bodies in connection therewith to the extent permitted by
applicable Law.

Section 6.4 Fees and Expenses. Without in any way limiting Section 6.12 or
Section 8.2, whether or not the transactions contemplated by this Agreement or
the Separation Agreement are consummated, (i) all Expenses incurred by Investor
will be paid by Investor, (ii) all Expenses incurred by Parent or SpinCo prior
to the Closing Date will be paid by Parent or SpinCo in accordance with
Section 10.9 of the Separation Agreement, and (iii) all Expenses incurred by
Total prior to the Closing Date will be paid by Total; provided, however, that
notwithstanding any other provision of this Agreement, SpinCo will be liable for
all Expenses incurred by Parent, SpinCo, Total, Investor or any of their
respective Subsidiaries in connection with the Debt Financing and the Additional
Financing. All Expenses of any Party or Total incurred after the Closing Date
will be paid by such Person.

Section 6.5 Notification of Changes. Each Party will, as promptly as reasonably
practicable after receipt of written notice thereof, advise the other Parties of
(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this

 

52



--------------------------------------------------------------------------------

Agreement or the Separation Transaction Agreements where such receiving Party
reasonably believes that the failure to obtain such consent would reasonably be
expected to (i) result in a material Action relating to the transactions
contemplated by this Agreement or the Separation Transaction Agreements or
(ii) be materially adverse to SpinCo, (b) any Actions commenced or, to its
Knowledge, threatened relating to the transactions contemplated by this
Agreement or the Separation Transaction Agreements, or (c) the occurrence, or
non-occurrence, of any event, condition, fact or circumstance (including the
breach of any representation, warranty, covenant or obligation set forth in this
Agreement) (i) having, or which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on SpinCo, Parent or
Investor, as applicable, or (ii) which has resulted, or which could reasonably
be expected to result, in any of the conditions set forth in Article VII not
being satisfied; provided, however, that no such notification will alter or
affect in any manner the representations, warranties, covenants or agreements of
the Parties or the conditions to the obligations of the Parties under this
Agreement.

Section 6.6 Transaction Waiver.

(a) Prior to the Distribution, Parent and SpinCo shall use commercially
reasonable efforts to obtain a waiver from the SIC with respect to the
applicability of the Singapore Code to SpinCo in all cases except in the case of
a tender offer (within the meaning of the Exchange Act) where the Tier I
Exemption is available and SpinCo relies on the Tier I Exemption to avoid full
compliance with the tender offer rules promulgated under the Exchange Act (a
“General Waiver”), including by furnishing such information and/or providing
such confirmations as may be reasonably requested or required to obtain such
General Waiver. Each of Total and Investor will provide all timely cooperation
reasonably requested by Parent and SpinCo in connection with obtaining such
General Waiver, as applicable, including by furnishing such information and/or
providing such confirmations as may be reasonably requested or required to
obtain such General Waiver, as applicable.

(b) In the event that it becomes reasonably apparent that the General Waiver
will not be granted prior to the Distribution Date and, based on the advice of
counsel, the Parties and Total reasonably determine that the Distribution and/or
the Investment is expected to trigger the mandatory general offer provisions
under Rule 14 of the Singapore Code (“Offer Obligation”), the Parties and Total
shall use commercially reasonable efforts to, and will cooperate with each other
Party and Total to, obtain ruling(s) from the SIC such that an Offer Obligation
will not be triggered as a result of the Distribution and/or the Investment, as
applicable (a “Ruling”), or, if the SIC rules that an Offer Obligation would be
triggered by the Distribution and/or the Investment, as applicable, a waiver
from such Offer Obligation (each a “Specific Waiver”), including by furnishing
such information and/or providing such confirmations as may be reasonably
requested or required to obtain such Specific Waiver, as applicable.

 

53



--------------------------------------------------------------------------------

(c) In furtherance and not in limitation of the provisions of the foregoing,
(i) Parent and SpinCo shall keep Total and Investor informed in all material
respects and on a reasonably timely basis of any material communication received
from or given to the SIC regarding any General Waiver, (ii) Total and TZS shall
have the right to review in advance, and to the extent practicable Parent and
SpinCo will consult with Total and Investor on, any filing made with, or written
materials submitted to, the SIC in connection with any General Waiver, (iii) the
relevant Parties shall keep each other Party informed in all material respects
and on a reasonably timely basis of any material communication received from or
given to the SIC regarding any applicable Ruling and/or Specific Waiver, and
(iv) each other Party shall have the right to review in advance, and to the
extent practicable, the relevant Party will consult with each other Party on,
any filing made with, or written materials submitted to, the SIC in connection
with any Ruling and/or Specific Waiver.

Section 6.7 Obligations under Separation Agreement. Parent and SpinCo will use
reasonable best efforts to consummate the Separation and the Distribution as
soon as practicable following the date of this Agreement.

Section 6.8 Non-Competition; Non-Solicitation.

(a) Non-Competition.

(i) For a period of three years after the Closing, neither Investor nor Total
will conduct, participate or engage in, or bid for or otherwise pursue, a
business (whether as a principal, partner, joint venture, or owner of any debt
or equity interest in any person or business) that conducts, participates or
engages in, or bids for or otherwise pursues a business that is engaged in,
high-efficiency n-type solar cells (including research and development or
manufacturing activities relating thereto, and such business, the “N-Type Cell
Business”).

(ii) For a period of ten years after the Closing, neither Investor nor Total
will conduct, participate or engage in, or bid for or otherwise pursue, a
business (whether as a principal, partner, joint venture, or owner of any debt
or equity interest in any person or business) that conducts, participates or
engages in, or bids for or otherwise pursues a business that is engaged in,
interdigitated back contact solar cells (including research and development or
manufacturing activities relating thereto, and such business, the “IBC Business”
and together with the N-Type Cell Business, the “Competing Businesses”).

(iii) Neither Section 6.8(a)(i) or Section 6.8(a)(ii) will be deemed breached as
a result of (A) the ownership by Investor, Total or their respective Affiliates,
employees, officers and directors of less than an aggregate of 5% of any class
of capital stock of a Person engaged, directly or indirectly, in a Competing
Business; provided, however, that such capital stock is listed or quoted on a
national securities exchange or the Nasdaq National Market, (B) Investor, Total
or any of their respective Affiliates, employees, officers and directors
acquiring control of any Person or business that derives a portion of its
revenues from a Competing Business so long as it will use its reasonable best
efforts to divest all of such Competing Business as promptly as practicable and
in any event within 12 months after the consummation of such acquisition of
control, (C) Investor, Total or any of

 

54



--------------------------------------------------------------------------------

their respective Affiliates, employees, officers and directors owning an
interest in a strategic partnership that derives no more than 5% of its revenues
from a Competing Business in the most recently completed fiscal year preceding
the later of (1) the Closing and (2) the date of the acquisition of such
interest, (D) Investor, Total or any of their respective Affiliates, employees,
officers and directors participating in another activity involving the N-Type
Cell Business or the IBC Business, so long as no more than 5% of such activity
involves, in the aggregate, the Competing Businesses, (E) business, holdings,
strategic partnerships or other activities that Investor, TZS, Total or any of
their respective Affiliates, employees, officers and directors have or were
engaged in immediately prior to December 17, 2018, to the extent such activities
are described on Schedule 6.8(a)(iii)(E), or (F) Investor’s holdings, strategic
partnerships or activities that are primarily focused on the supply of silicon
wafers, provided that such silicon wafers supplied by Investor or at Investor’s
direction, as is and when supplied by Investor or at Investor’s direction and
not taking into account any subsequent modifications by any Persons (other than
Investor) or any effects of such modifications, are not themselves
high-efficiency n-type solar cells or interdigitated back contact solar cells.

(iv) Notwithstanding the foregoing, the restrictions set forth in this
Section 6.8(a) shall terminate with respect to (A) Investor, on the date that is
the earlier of (x) the expiration of the periods set forth in Section 6.8(a)(i)
and Section 6.8(a)(ii), respectively; and (y) the end of a 5-year period
beginning on the date that Investor no longer (1) holds at least 10% of the
outstanding SpinCo Shares, and (2) has any board representation rights on the
Board of Directors of SpinCo or any other governance rights in SpinCo as set
forth in the Shareholders Agreement; and (B) Total on the date that is the
earlier of (x) the expiration of the periods set forth in Section 6.8(a)(i) and
Section 6.8(a)(ii), respectively; and (y) the end of a 5-year period beginning
on the date that Total no longer (1) holds at least 10% of the outstanding
SpinCo Shares, and (2) has any board representation rights on the Board of
Directors of SpinCo or any other governance rights in SpinCo as set forth in the
Shareholders Agreement.

(v) Investor, Parent, SpinCo and Total agree that the covenants included in this
Section 6.8(a) are reasonable in their geographic and temporal coverage, and
that none of Investor, Parent, SpinCo or Total will raise any issue of
geographic or temporal reasonableness in any proceeding to enforce such
covenants; provided, however, that if the provisions of this Section 6.8(a)
should ever be deemed to exceed the time or geographic limitations or any other
limitations permitted by applicable Law in any jurisdiction, then such
provisions will be deemed reformed in such jurisdiction to the minimum extent
required by applicable Law to cure such issue. Notwithstanding any other
provision of this Agreement, it is understood and agreed that monetary damages
would be inadequate in the case of any breach of the covenants contained in this
Section 6.8(a), and that Investor will be entitled to seek equitable relief,
including the remedy of specific performance, with respect to any breach or
attempted breach of such covenants.

 

55



--------------------------------------------------------------------------------

(b) Non-Solicitation.

(i) For a period of three years after the Closing, Investor will not, and will
direct its Affiliates and any of its employees, officers and directors acting at
Investor’s direction not to, solicit for employment or hire any member of senior
management employed by Parent or its Affiliates or otherwise induce any such
individual to terminate his or her employment by Parent or its Affiliates;
provided that, the foregoing will not prohibit Investor and any of its
Affiliates, employees, officers and directors from engaging in general
solicitation for employment and hiring any person who responds thereto; provided
that such general solicitation is not targeted at employees of Parent.

(ii) For a period of three years after the Closing, Investor will not, and will
direct its Affiliates and any of its employees, officers and directors acting at
Investor’s direction not to, take any action aimed at causing any customer or
potential customer or partner of Parent, SpinCo or the SpinCo Business to sever
its business relationship with Parent, SpinCo or the SpinCo Business, as
applicable.

(iii) For a period of three years after the Closing, each of Parent and SpinCo
will not, and will direct their respective Affiliates and any of their
respective employees, officers and directors acting at Parent’s or SpinCo’s
direction (as applicable) not to, take any action aimed at causing any customer
or potential customer or partner of Investor to sever its business relationship
with Investor or its Affiliates.

Section 6.9 SpinCo Financing; Closing Debt; Closing Cash.

(a) Debt Financing Efforts. Parent and SpinCo shall use their reasonable best
efforts to take, or cause to be taken, all actions and do, or cause to be done,
as promptly as possible, all things necessary, proper or advisable to arrange
and obtain the Debt Financing on the Closing Date from the Proposed Financing
Source and/or other Debt Financing Sources, including using reasonable best
efforts to, at or prior to the Distribution, (i) negotiate and enter into
definitive agreements with respect to the Debt Financing on terms and conditions
that are acceptable to the Debt Financing Sources and which are the best terms
and conditions then available to SpinCo, which terms shall, in any event, be no
less favorable to SpinCo than the Acceptable Financing Terms and (ii) satisfy,
or cause to be satisfied (or, if deemed advisable by Parent, seek the waiver
of), on a timely basis all conditions precedent to the utilization of the Debt
Financing that are required to be satisfied by Parent, SpinCo and their
respective Subsidiaries. Parent and SpinCo will keep Investor informed on a
reasonably current basis in reasonable detail of the status of its efforts to
arrange the Debt Financing and will provide copies of all documents related to
the Debt Financing to Investor.

(b) Replacement Financing. If any portion of the Debt Financing (as contemplated
in the Debt Term Sheet) becomes, or would reasonably be expected to become,
unavailable , Parent and SpinCo shall as promptly as practicable following the
occurrence of such event (i) notify Investor (which notification shall, in any
case, be made within two Business Days after the occurrence of such event), (ii)
use their

 

56



--------------------------------------------------------------------------------

reasonable best efforts to arrange to obtain alternative debt financing from
internationally recognized financing sources (including alternative sources) to
be funded at Closing in an amount sufficient to replace any unavailable portion
of the Debt Financing on the best terms and conditions then available to SpinCo,
which terms shall, in any event, be no less favorable to SpinCo than the
Acceptable Financing Terms (the “Replacement Financing”), and (iii) keep
Investor informed, on a reasonably current basis, of the status of their efforts
to arrange Replacement Financing, including the terms and conditions of any
proposed Replacement Financing, and will promptly provide copies of all material
documents relating to the Replacement Financing to Investor. The provisions of
Sections 6.9(a) and 6.9(d) shall be applicable to any Replacement Financing with
terms no less favorable to SpinCo than the Acceptable Financing Terms and, for
the purposes of this Agreement, all references to the Debt Financing shall be
deemed to include such Replacement Financing and all references to the Debt
Financing Sources shall include the Persons providing or arranging such
Replacement Financing.

(c) Additional Financing. Parent and SpinCo shall use their reasonable best
efforts to take, or cause to be taken, all actions and do, or cause to be done,
as promptly as possible, all things necessary, proper or advisable to arrange
and obtain a revolving credit facility of not less than $100,000,000, available
to be drawn by SpinCo immediately after Closing on terms and conditions
reasonably satisfactory to Investor and the Boards of Directors of Parent and
SpinCo (the “Additional Financing”), and shall use their reasonable best efforts
to, (i) as promptly as possible negotiate and enter into definitive agreements
with respect to the Additional Financing and (ii) at or prior to the
Distribution, satisfy, or cause to be satisfied (or, if deemed advisable by
Parent, seek the waiver of), on a timely basis all conditions precedent to the
utilization of the Additional Financing that are required to be satisfied by
Parent, SpinCo and their respective Subsidiaries. Parent and SpinCo will keep
Investor informed on a reasonably current basis in reasonable detail of the
status of their efforts to arrange the Additional Financing and will provide
copies of all documents related to the Additional Financing to Investor. If any
portion of the Additional Financing becomes, or would reasonably be expected to
become, unavailable on the terms and conditions contemplated by the definitive
agreements with respect thereto, Parent and SpinCo shall promptly notify
Investor.

(d) Financing Cooperation. Prior to the Distribution, each of Investor, Total
and Parent agree to jointly pursue, and to cause its Affiliates and its and
their respective officers, employees, independent auditors, counsel and other
representatives to provide, all timely cooperation reasonably requested by
Parent and SpinCo in connection with the arrangement of the Debt Financing loan
facilities contemplated in the Debt Term Sheet and the arrangement of the
Additional Financing, including, in each case, (i) participation in meetings
with banks, due diligence sessions and road shows, (ii) assisting with the
preparation of materials for bank information memoranda and similar documents
required in connection with the Debt Financing contemplated in the Debt Term
Sheet and the Additional Financing, and (iii) furnishing SpinCo and its
financing sources with financial and other pertinent information regarding
Investor or Total, as applicable, as may be reasonably requested by Parent,
SpinCo or its financing

 

57



--------------------------------------------------------------------------------

sources; provided, however, that none of Investor, Total or their respective
Affiliates or any of its or their respective officers or employees shall be
required to provide any financial information in a format not customarily
prepared by Investor or Total, as applicable, or to provide any non-public,
confidential or proprietary information or to execute any document in connection
with this Section 6.9(d), and none of Investor, Total, their respective
Affiliates or its or their respective officers or employees shall be required to
expend out-of-pocket money in connection with this Section 6.9(d).

(e) Closing Debt Amount; Closing Cash Amount.

(i) Parent and SpinCo will take such actions as are reasonably necessary to
ensure that, immediately following the Distribution and immediately prior to the
Closing, SpinCo shall (A) not have Financial Indebtedness in an amount that is
more than the Target Debt Amount and (B) hold Available Cash in an amount that
is not less than the Target Cash Amount.

(ii) As promptly as practicable, but in any event no later than 30 Business Days
after the Distribution Effective Time, SpinCo will deliver to Parent a written
notice setting forth its good faith calculation of the Closing Cash Amount, the
Closing Debt Amount and the Adjustment Amount, along with a summary showing in
reasonable detail SpinCo’s calculation of each component thereof (the “Closing
Statement”). Parent shall notify SpinCo in writing within 30 Business Days
following Parent’s receipt of the Closing Statement (the “Review Period”) if
Parent objects to any matter set forth in the Closing Statement, which notice
shall describe the basis for such objection in reasonable detail (the “Notice of
Disagreement”); provided that SpinCo and Parent shall be deemed to have agreed
upon all items and amounts that are not so disputed by Parent in the Notice of
Disagreement. If no Notice of Disagreement is received by SpinCo prior to the
expiration of the Review Period, then the Closing Statement shall be deemed to
have been accepted by each of SpinCo and Parent and shall become final and
binding upon each of SpinCo and Parent. If, at the expiration of the Review
Period, SpinCo and Parent have been unable to resolve any differences that they
may have with respect to the matters specified in the Notice of Disagreement,
SpinCo and Parent shall each promptly submit all matters that remain in dispute
with respect to the Notice of Disagreement (along with a copy of the Closing
Statement marked to indicate those line items that are not in dispute) to KPMG
LLP or, if that firm declines to act as provided in this Section 6.9(e)(ii), to
another internationally recognized firm of independent public accountants,
selected promptly by and mutually reasonably acceptable to SpinCo and Parent
(the “Independent Accounting Firm”). The Independent Accounting Firm shall be
instructed to make, within 30 days after its selection pursuant to the preceding
sentence, a final determination in accordance with this Agreement, binding upon
SpinCo and Parent, solely with respect to the appropriate amount of each line
item in the Closing Statement which remains in dispute as indicated in the
Notice of Disagreement submitted to the Independent Accounting Firm, and to
promptly notify SpinCo and Parent in writing of its determination. All
determinations and calculations by the Independent Accounting Firm pursuant to
this Section 6.9(e)(ii) will (A) consider only those items that are set forth in
the Notice of

 

58



--------------------------------------------------------------------------------

Disagreement and remain in dispute, (B) be based solely on written submissions
by Parent and SpinCo, and not by independent review, (C) will be a value, with
respect to each item in dispute, that is not higher or lower than the highest
and lowest values submitted for such item by Parent or SpinCo, and (D) not
consider in any respect or for any purpose any settlement discussions or
settlement offer made by or on behalf of Parent or SpinCo. In making such
determination, the Independent Accounting Firm shall function as an expert and
not as an arbitrator. A judgment on the determination made by the Independent
Accounting Firm pursuant to this Section 6.9(e)(ii) may be enforced by any
arbitral tribunal in accordance with Section 9.10. The fees and expenses of the
Independent Accounting Firm will be allocated to and borne by Parent and SpinCo
in proportion to the net amounts by which the proposals of Parent and SpinCo
differed from the Independent Accounting Firm’s final determination. During the
review by the Independent Accounting Firm, each of SpinCo and Parent will each
provide the Independent Accounting Firm with such access to their respective
books, records, accountants and relevant employees as may be reasonably required
by the Independent Accounting Firm to fulfill its obligations under this
Section 6.9(e)(ii).

(iii) If the Final Adjustment Amount is a positive amount, then SpinCo, or a
member of the SpinCo Group, shall pay by wire transfer of immediately available
funds to Parent, or a member of the RemainCo Group designated in writing by
Parent, the amount of the Final Adjustment Amount, within five Business Days
after the Final Statement becomes final and binding.

(iv) If the Final Adjustment Amount is a negative amount, then Parent, or a
member of the RemainCo Group, shall pay by wire transfer of immediately
available funds to SpinCo, or a member of the SpinCo Group designated in writing
by SpinCo, the amount of the absolute value of the Final Adjustment Amount,
within five Business Days after the Final Statement becomes final and binding.

(v) SpinCo will provide Investor with a reasonable period of time to review and
comment on the Closing Statement prior to its delivery to Parent and will
consider in good faith all comments to the Closing Statement reasonably proposed
by Investor in good faith. SpinCo will notify Investor promptly (and in any
event within two Business Days) following receipt of a Notice of Disagreement,
will provide Investor with a reasonable period of time to review and comment on
any submission to the Independent Accounting Firm and will consider in good
faith all comments to any such submission reasonably proposed by Investor in
good faith. SpinCo will keep Investor informed, on a reasonably current basis,
of any discussions or correspondence with Parent or the Independent Accounting
Firm regarding the Notice of Disagreement, the Closing Statement or the matters
contemplated therein, and will notify Investor promptly (and in any event within
two Business Days) following the Independent Accounting Firm’s final
determination contemplated by Section 6.9(e)(ii) and provide a copy of such
final determination to Investor.

 

59



--------------------------------------------------------------------------------

(vi) Notwithstanding anything to the contrary set forth in this Agreement, from
the Closing until such time as the Final Adjustment Amount has been finally
determined in accordance with Section 6.9(e)(ii), SpinCo will (and will cause
its Subsidiaries to), upon reasonable notice during normal business hours, make
available to Investor and its accountants: (A) the work papers and supporting
records which SpinCo, its Subsidiaries and their accountants prepared in
connection with the Closing Statement and any submission to the Independent
Accounting Firm and any relevant supporting documentation relating thereto
(including complete and accurate copies thereof); and (B) those persons
responsible for the preparation of the Closing Statement and any submission to
the Independent Accounting Firm, including the accountants of SpinCo and its
Subsidiaries, for discussion thereof.

(f) Financial Statements Remedies.

(i) In the event that the Net Aggregated Impact on Changes of Pro Forma Balance
Sheet reflects a decrease in net assets of more than $10,000,000 but less than
$50,000,000, then the Target Cash Amount will increase by an amount equal to the
absolute value of such decrease in excess of $10,000,000.

(ii) In the event that the Net Aggregated Impact on Changes of Pro Forma Balance
Sheet reflects an increase in net assets of more than $10,000,000, then an
amount of Specific Assets, and/or receivables due to Parent from the SpinCo
Group and/or any other assets of the SpinCo Group (which are not critical to the
operation of the SpinCo Business) will be reallocated to Parent before the
Distribution in an amount equal to the amount of such increase in excess of
$10,000,000, but such amount not to exceed $50,000,000 (with such reallocation
to be mutually agreed in good faith by the Parties prior to the Distribution).

(iii) If Parent and SpinCo reasonably determine, prior to the Form 20-F
Effective Date, that the Net Aggregated Impact on Changes of Pro Forma Balance
Sheet is reasonably likely to exceed $50,000,000 when the Form 20-F is declared
effective by the SEC, then (i) Parent and Spinco will promptly notify Investor,
and (ii) for a period of 45 days the Parties will discuss in good faith
potential amendments to this Agreement (including any applicable condition to
the Closing), the other Investment Transaction Agreements and the Separation
Transaction Agreements to remediate such event; provided, that no Party will be
obligated to agree to any such amendment.

(iv) For the avoidance of doubt, in no event will any of the items contemplated
in clauses (i) through (ii) be duplicative.

Section 6.10 Other Investment Transaction Agreements. SpinCo, Total and Investor
will take all necessary action to, immediately prior to the Closing, execute the
Shareholders Agreement and the Registration Rights Agreement.

Section 6.11 NASDAQ Listing. Each of Parent and SpinCo will use its reasonable
best efforts to cause the SpinCo Shares to be approved for listing on NASDAQ,
subject to official notice of issuance, prior to the Closing Date.

 

60



--------------------------------------------------------------------------------

Section 6.12 Solvency Firm. Parent will engage a valuation or appraisal firm of
national reputation (the “Solvency Firm”) and use its reasonable best efforts to
obtain from the Solvency Firm (a) if Parent requests, an opinion dated the date
the Board of Directors of Parent declares and effects the Distribution in form
and substance reasonably satisfactory to the Board of Directors of Parent and
addressed to the members of the Board of Directors Parent as to the surplus of
Parent in connection with the declaration of the Distribution, (b) an opinion
dated the date the Board of Directors of Parent declares the Distribution in
form and substance reasonably satisfactory to the Board of Directors of Parent
and addressed to the members of the Board of Directors of Parent as to the
solvency of Parent and its Subsidiaries immediately after giving effect to the
transactions contemplated by this Agreement and the Separation Transaction
Agreements and (c) an opinion dated the date the Board of Directors of Parent
declares the Distribution in form and substance reasonably satisfactory to the
Board of Directors of Parent and addressed to the members of the Board of
Directors of SpinCo as to the solvency of SpinCo and the SpinCo Subsidiaries
immediately after giving effect to the transactions contemplated by this
Agreement and the Separation Transaction Agreements (the opinion in clause (a),
only if requested by Parent, and the opinions in clauses (b) and (c)
collectively, the “Surplus and Solvency Opinions”). Each of Parent and SpinCo
will be responsible for the payment of 50% of the fees and expenses of the
Solvency Firm in connection with the opinions contemplated by this Section 6.12.
If the Board of Directors of Parent makes the Solvency Condition Determination,
Parent shall promptly (and in any event within one Business Day thereafter)
provide written notice thereof to Investor.

Section 6.13 Preparation of the Form 20-F. As promptly as practicable following
the date hereof, (i) Parent and SpinCo will prepare a registration statement on
Form 20-F to effect the registration of the SpinCo Shares pursuant to
Section 12(b) of the Exchange Act in connection with the Distribution, in
consultation with Investor, and (ii) SpinCo will file the Form 20-F with the
SEC. Parent and SpinCo will use their reasonable best efforts to ensure that the
Form 20-F will comply in all material respects with the requirements of the
Exchange Act and the Securities Act, as applicable, and the rules and
regulations of the SEC promulgated thereunder. Parent and SpinCo will use their
reasonable best efforts to have the Form 20-F declared effective by the SEC as
promptly as practicable after filing with the SEC. Parent and SpinCo will use
their reasonable best efforts to cause the Form 20-F to be mailed to Parent’s
stockholders as promptly as practicable after the Form 20-F is declared
effective by the SEC. Parent and SpinCo will, as promptly as practicable after
receipt thereof, provide to Investor copies of, consult with Investor and
prepare written responses with respect to, any written comments received from
the SEC or its staff with respect to the Form 20-F and advise Investor of any
oral comments with respect to the Form 20-F received from the SEC or its staff.
Notwithstanding any other provision herein to the contrary, prior to filing or
mailing the Form 20-F (or in each case, any amendment or supplement thereto) or
responding to any comments of the SEC or its staff with respect thereto, Parent
and SpinCo (i) will provide Investor with a reasonable period of time to review
and comment on such document or response and (ii) will consider in good faith
all additions, deletions or changes reasonably proposed by Investor in good
faith. Parent and SpinCo will advise Investor, promptly after receiving notice
thereof, of the time when the Form 20-F

 

61



--------------------------------------------------------------------------------

has become effective, the issuance of any stop order with respect to the Form
20-F or any request by the SEC for amendment of the Form 20-F. If at any time
prior to the Closing any information relating to Investor, Parent or SpinCo, or
any of their respective Affiliates, officers or directors, is discovered by
Investor, Parent or SpinCo which should be set forth in an amendment or
supplement to the Form 20-F so that it would not include any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Party which discovers such information will promptly notify
the other Parties and, to the extent required by Applicable Laws, an appropriate
amendment or supplement describing such information will be promptly filed by
SpinCo with the SEC and disseminated to the stockholders of Parent.

Section 6.14 No Solicitation of Transactions.

(a) From the date hereof until the Closing or the earlier termination of this
Agreement in accordance with Article VIII, Parent and SpinCo shall not, and
shall cause their respective Subsidiaries and each of their respective
Affiliates, directors, officers, employees, representatives and agents
(collectively, “Representatives”) not to, in each case, directly or indirectly,
(i) solicit, initiate or knowingly facilitate or encourage any inquiry with
respect to or the making of any proposal or offer (including any proposal or
offer to Parent’s stockholders) that constitutes, or could reasonably be
expected to lead to, an Alternative Transaction, (ii) enter into, engage in,
initiate or otherwise participate in discussions or negotiations with any Person
or group of Persons regarding an Alternative Transaction, (iii) provide or
furnish, or cause to be provided or furnished, to any Person or group of
Persons, any non-public information concerning the business, operations,
properties or assets of the SpinCo Business, Parent, SpinCo or any of their
respective Subsidiaries in connection with an Alternative Transaction,
(iv) agree to, approve, endorse, recommend or consummate any Alternative
Transaction or enter into any letter of intent, memorandum of understanding or
other agreement contemplating or otherwise relating to any Alternative
Transaction, (v) to the extent related to a potential Alternative Transaction,
grant any waiver, amendment or release under any standstill or similar agreement
or Takeover Statute (and Parent and SpinCo shall promptly take all action
necessary to terminate or cause to be terminated any such waiver previously
granted with respect to any provision of any such standstill or similar
agreement or Takeover Statute), (vi) otherwise cooperate in any way with, or
assist or participate in, facilitate or encourage, any effort or attempt by any
other Person to do or seek any of the foregoing, or (vii) authorize or permit
any of their respective Subsidiaries, Affiliates or Representatives to take any
action set forth in clauses (i) through (vi) of this Section 6.14(a). Parent and
SpinCo shall, and shall cause their respective controlled Affiliates,
Subsidiaries and Representatives to, immediately cease and terminate all
existing discussions or negotiations with any Persons conducted heretofore with
respect to an Alternative Transaction.

(b) Parent shall notify Investor as promptly as practicable (and in any event
within 48 hours after Parent or SpinCo have knowledge thereof), orally and in
writing, of any proposal, offer or inquiry from or with any Person or group of
Persons with respect to an Alternative Transaction specifying (x) the material
terms and conditions thereof

 

62



--------------------------------------------------------------------------------

(including any subsequent amendment or proposed amendment to such terms and
conditions), and (y) the identity of the Person or group of Persons making such
proposal, offer or inquiry. Parent shall keep Investor reasonably informed of
any material changes, developments, discussion or negotiations regarding any
proposal, offer or inquiry with respect to an Alternative Transaction and of any
material changes in the status and terms of any such proposal, offer or inquiry
(including the terms and conditions thereof), in each case, on a reasonably
prompt basis (and in any event within 48 hours thereof). Parent and SpinCo agree
that none of Parent, SpinCo or any of their respective Affiliates or
Subsidiaries will enter into any Acceptable Confidentiality Agreement or any
other Contract with any Person subsequent to the date hereof which prohibits
Parent or SpinCo from providing any information to Investor pursuant to this
Section 6.14.

(c) Notwithstanding anything to the contrary contained in Section 6.14(a), if at
any time prior to the date that the Form 20-F shall have been declared effective
by the SEC (the “Form 20-F Effective Date”) Parent or any of its Representatives
receives an unsolicited, written bona fide proposal or offer for a Parent
Transaction from any Person or group of Persons, which proposal or offer did not
result from any breach of this Section 6.14, (i) Parent and its Representatives
may contact such Person or group of Persons to clarify the terms and conditions
thereof, and (ii) if the Board of Directors of Parent or any duly constituted
and authorized committee thereof determines in good faith, after consultation
with its financial advisor and outside legal counsel, that such proposal or
offer for a Parent Transaction constitutes or could reasonably be expected to
result in a Superior Proposal, then Parent and its Representatives may
(x) furnish, pursuant to an Acceptable Confidentiality Agreement, information
(including non-public information) with respect to Parent and its Subsidiaries
and its and their businesses to the Person or group of Persons who made such
proposal or offer for a Parent Transaction, provided that Parent concurrently
provides to Investor any written non-public information concerning SpinCo or any
of its Subsidiaries or the SpinCo Business that is provided to any Person or
group of Persons and was not previously provided to Investor or its
Representatives and (y) subject to the requirements of Section 6.14(b), engage
in or otherwise participate in discussions or negotiations with such Person or
group of Persons making such proposal or offer for a Parent Transaction.

(d) Except as expressly permitted by this Section 6.14(d), neither the Board of
Directors of Parent nor any committee thereof shall (i) (A) make any
recommendation or public statement in connection with any Alternative
Transaction, (B) if a tender offer or exchange offer that constitutes an
Alternative Transaction is commenced, fail to recommend against the acceptance
by Parent’s stockholders of such tender offer or exchange offer (including, for
these purposes, by disclosing that it is taking no position with respect to the
acceptance by Parent’s stockholders of such tender offer or exchange offer,
which disclosure shall constitute a failure to recommend against the acceptance
by Parent’s stockholders of such tender offer or exchange offer) within 10
Business Days after the commencement thereof; provided, however, that a
customary “stop, look and listen” communication pursuant to Rule 14d-9(f) under
the Exchange Act shall not be prohibited, or (C) adopt, approve or recommend, or
publicly propose to adopt, approve or recommend to Parent’s stockholders an
Alternative Transaction (the

 

63



--------------------------------------------------------------------------------

actions described in this clause (i) being referred to as an “Alternative
Transaction Recommendation”), or (ii) authorize, cause or permit Parent, SpinCo
or any of their Subsidiaries to enter into any letter of intent, memorandum of
understanding, agreement in principle, merger agreement, acquisition agreement
or other similar agreement with respect to any Alternative Transaction (other
than an Acceptable Confidentiality Agreement entered into in compliance with
Section 6.14(c)) (each, an “Acquisition Agreement”). Notwithstanding the
foregoing, prior to the Form 20-F Effective Date, the Board of Directors of
Parent may, in response to an unsolicited, written bona fide proposal or offer
for a Parent Transaction, which proposal or offer did not result from any breach
of this Section 6.14, (I) make an Alternative Transaction Recommendation with
respect to such Parent Transaction, or (II) authorize Parent to terminate this
Agreement in accordance with Section 8.1(h) in order to concurrently enter into
an Acquisition Agreement providing for such Parent Transaction if, in either
case, the Board of Directors of Parent or any duly constituted and authorized
committee thereof has determined in good faith, after consultation with its
financial advisor and outside legal counsel, that (x) the failure to take such
action would be inconsistent with the fiduciary duties of the Board of Directors
of Parent under applicable Law and (y) such proposal or offer for such Parent
Transaction constitutes a Superior Proposal, but subject to the satisfaction of
each of the following conditions: (1) Parent shall have complied with the
requirements of Section 6.14(a) through Section 6.14(c), (2) Parent shall have
given Investor at least three Business Days’ (the “Superior Proposal Notice
Period”) prior written notice (a “Notice of Superior Proposal”) advising
Investor that Parent has received a Superior Proposal, specifying the material
terms and conditions of such Superior Proposal, identifying the Person or group
of Persons making such Superior Proposal and indicating that the Board of
Directors of Parent intends to make an Alternative Transaction Recommendation
with respect to such Superior Proposal or authorize Parent to terminate this
Agreement in accordance with Section 8.1(h); (3) if Investor requests, Parent
shall have negotiated, and caused its Representatives to negotiate, in good
faith with Investor and its Representatives (and with Total and its
Representatives, to the extent Total desires to do so) to make such adjustments
in the terms and conditions of this Agreement and the Separation Transaction
Agreements (as applicable) such that it would cause such Parent Transaction to
no longer constitute a Superior Proposal; (4) following the end of such Superior
Proposal Notice Period, the Board of Directors of Parent or any duly constituted
and authorized committee thereof shall have considered in good faith and taken
into account any changes to this Agreement and the Separation Transaction
Agreements (as applicable) proposed by Investor in response to the Notice of
Superior Proposal or otherwise, and shall have determined in good faith, after
consultation with its financial advisor and outside legal counsel, that the
proposal or offer for a Parent Transaction giving rise to the Notice of Superior
Proposal continues to constitute a Superior Proposal; and (5) in the event of
any modification to the material terms or conditions of the proposal or offer
that was determined to be a Superior Proposal, Parent shall, in each case, have
delivered a new Notice of Superior Proposal to Investor and shall have again
complied with the requirements of this Section 6.14(d), provided that the
Superior Proposal Notice Period shall be at least one Business Day (rather than
the three Business Days otherwise contemplated by clause (2) of this
Section 6.14(d)).

 

64



--------------------------------------------------------------------------------

(e) Nothing contained in this Section 6.14 shall prohibit Parent or the Board of
Directors of Parent from taking and disclosing to its stockholders a position
contemplated by Rule 14e-2(a) or Rule 14d-9 promulgated under the Exchange Act
or from making any other disclosure to Parent’s stockholders if, the Board of
Directors of Parent determines in good faith after consultation with outside
legal counsel that the failure so to disclose would be inconsistent with its
obligations under applicable Law; provided, however, that the Board of Directors
of Parent shall not make an Alternative Transaction Recommendation except in
accordance with Section 6.14(d).

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions to Each Party’s Obligation to Effect the Transactions.
The respective obligations of Investor, Parent and SpinCo to effect the Closing
are subject to the satisfaction on or prior to the Closing Date (or waiver on or
prior to the Closing Date to the extent permitted by applicable Law) of the
following conditions:

(a) No Injunctions or Restraints, Illegality. No applicable Laws shall have been
adopted, promulgated or enforced by any Governmental Authority, and no temporary
restraining order, preliminary or permanent injunction or other order issued by
a court or other Governmental Authority of competent jurisdiction (an
“Injunction”) shall be in effect, having the effect of making the Investment
illegal or otherwise prohibiting consummation of the Investment.

(b) No Pending Governmental Actions. No proceeding initiated by any Governmental
Authority seeking, and which is reasonably likely to result in the granting of,
an Injunction having the effect of making the Investment illegal or otherwise
prohibiting consummation of the Investment shall be pending.

(c) PRC Approvals. The PRC Approvals shall have been obtained.

(d) Foreign Antitrust Laws. All notifications and filings required under any
Foreign Antitrust Laws to be made prior to the Closing Date to any Governmental
Authority, and all consents, approvals and authorizations required by applicable
Laws to be obtained prior to the Closing Date under Foreign Antitrust Laws in
order to effect the Investment shall have been made or obtained, and all waiting
periods applicable to the Investment under any Foreign Antitrust Laws, shall
have expired or been terminated other than those notifications, filings,
consents, approvals and authorizations the failure of which to make or obtain
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on SpinCo, or a material adverse effect on the RemainCo
Group (as defined in the Separation Agreement), Total or TZS, in each case,
taken as a whole.

(e) Effectiveness of the Form 20-F. The Form 20-F shall have been declared
effective by the SEC and shall not be subject to any order suspending the
effectiveness of the Form 20-F or any stop order; and no proceedings for such
purposes shall have been pending before or threatened by the SEC.

 

65



--------------------------------------------------------------------------------

(f) Mailing of the Form 20-F. Copies of the Form 20-F shall have been mailed to
the Record Holders (as defined in the Separation Agreement).

(g) NASDAQ Listing. The SpinCo Shares shall have been approved for listing on
the NASDAQ (or other mutually acceptable national securities exchange), subject
to official notice of issuance.

(h) Surplus and Solvency Opinions. The Board of Directors of Parent and the
Board of Directors of SpinCo, as applicable, shall have received the Surplus and
Solvency Opinions contemplated by clauses (b) and (c) of Section 6.12 and such
opinions shall not have been withdrawn, modified or rescinded.

(i) Other Agreements. (i) The Escrow Agreement and each of the Separation
Transaction Agreements contemplated to be in effect at such time shall be in
full force and effect and each party thereto shall have performed or complied
with, in all material respects, the obligations required to be performed or
complied with by it under such agreement at or prior to the Closing Date, and
(ii) each of the Shareholders Agreement and the Registration Rights Agreement
shall have been executed by all parties thereto and shall become effective
immediately upon Closing in accordance with their respective terms.

(j) Internal Restructuring, Separation and Distribution. Each of (i) the
Internal Restructuring, (ii) the Separation and (iii) the Distribution shall
have been consummated on the terms and conditions set forth in the Separation
Agreement.

(k) Incorporation of SpinCo. SpinCo shall have been duly incorporated and shall
have been converted from a private company to a public company under the
Companies Act, Chapter 50 of Singapore.

(l) Securities Filings. The actions and filings necessary or appropriate under
applicable U.S. federal, U.S. state or other securities Laws or blue sky Laws
(and any comparable Laws under any foreign jurisdiction) and the rules and
regulations thereunder will have been taken or made, and, where applicable, will
have become effective or been accepted.

(m) Governmental Approvals. Any Governmental Approvals (as defined in the
Separation Agreement) required for the consummation of the Separation and the
Distribution shall have been obtained.

(n) Debt Financing. SpinCo and the other parties thereto shall have entered into
definitive agreements with respect to the Debt Financing and shall have
delivered to Investor evidence reasonably satisfactory to Investor that (i) all
conditions precedent to the utilization of the Debt Financing have been
satisfied or waived and (ii) the Debt Financing has not been utilized.

 

66



--------------------------------------------------------------------------------

(o) Additional Financing. SpinCo and the other parties thereto shall have either
(i) entered into definitive agreements with respect to the Additional Financing
and shall have delivered to Investor evidence reasonably satisfactory to
Investor that (A) all conditions precedent to the utilization of the Additional
Financing have been satisfied or waived and (B) the Additional Financing has not
been utilized, or (ii) put into place (A) the alternative working capital
arrangements set forth in Schedule 7.2(o) and (B) the Supply Agreement
(including Section 5(b) thereof), in each case, such that they will be effective
concurrent with the Closing.

(p) Relevant Employee Consulting. If, and to the extent required by applicable
Law, Parent shall have, and shall have procured that any applicable Subsidiary
of Parent shall have, informed, consulted or more generally involved any
relevant employee representative bodies, in connection with the transactions
contemplated by this Agreement and the Separation Agreement, and shall have
provided Investor and Total with copies of such employee representative
information documents, opinions, decisions or similar relevant justification
documents, as applicable.

(q) Transaction Waiver.

(i) If (A) a General Waiver has not been obtained from the SIC pursuant to
Section 6.6(a), and (B) based on the advice of counsel, the Parties and Total
reasonably determine that the Investment is expected to trigger the mandatory
general offer provisions under Rule 14 of the Singapore Code, then a Ruling or a
Specific Waiver (in each case, applicable to the Investment) shall have been
obtained from the SIC on conditions reasonably satisfactory to the Parties and
Total.

(ii) If (A) a General Waiver has not been obtained from the SIC pursuant to
Section 6.6(a), and (B) based on the advice of counsel, Parent, SpinCo and Total
reasonably determine that the Distribution is expected to trigger the mandatory
general offer provisions under Rule 14 of the Singapore Code, then a Ruling or a
Specific Waiver (in each case, applicable to the Distribution) shall have been
obtained from the SIC on conditions reasonably satisfactory to Parent, SpinCo
and Total.

Section 7.2 Additional Conditions to Obligations of Investor. The obligations of
Investor to effect the Closing are subject to the satisfaction on or prior to
the Closing Date (or waiver by Investor on or prior to the Closing Date to the
extent permitted by applicable Law) of the following additional conditions:

(a) Representations and Warranties. (i) Each of the representations and
warranties set forth in Section 4.2(a)(i) (Organization; Authority;
Subsidiaries), Section 4.2(b) (Capital Structure) (other than Section 4.2(b)(iv)
and Section 4.2(b)(vii)), Section 4.2(c)(i) (No Conflicts), Sections 4.2(d)(ii),
4.2(d)(iii), 4.2(d)(iv) and 4.2(d)(v) (Reports and Financial Statements) and
Section 4.2(f) (Brokers or Finders) shall be true and correct in all respects
(except, solely with respect to Section 4.2(b), for de minimis inaccuracies), in
each case, as of the date of this Agreement and as of the Closing as

 

67



--------------------------------------------------------------------------------

though made on and as of the date of this Agreement and the Closing (except to
the extent that such representations and warranties speak only as of another
date or dates in which case, only as of such date(s)), and (ii) each of the
other representations and warranties set forth in Section 4.2 shall be true and
correct (without giving effect to any limitations as to materiality or Material
Adverse Effect set forth therein), in each case as of the date of this Agreement
and as of the Closing as though made on and as of the date of this Agreement and
the Closing (except to the extent that such representations and warranties speak
only as of another date or dates in which case, only as of such date(s)), except
where the failure of such other representations and warranties to be true and
correct (without giving effect to any limitation as to materiality or Material
Adverse Effect set forth therein), individually or in the aggregate, has not had
and would not, reasonably be expected to have a Material Adverse Effect on
SpinCo.

(b) Performance of Obligations of Parent and SpinCo. Each of SpinCo and Parent
shall have performed or complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by it
on or prior to the Closing.

(c) Material Adverse Effect. Since the date of this Agreement, there shall not
have been any Material Adverse Effect on SpinCo.

(d) Available Cash; Financial Indebtedness. SpinCo (i) shall hold Available Cash
in an amount that is not less than the Target Cash Amount and (ii) shall not
have Financial Indebtedness in an amount that is more than the Target Debt
Amount, in each case, immediately prior to the Closing, and SpinCo shall have
delivered to Investor written evidence thereof in form and substance reasonably
satisfactory to Investor and certified to be true and correct as of the Closing
Date by the chief financial officer of SpinCo.

(e) Officer Certificate. Parent and SpinCo shall have delivered to Investor a
certificate, dated as of the Closing Date, duly executed by a senior executive
officer of Parent and a senior executive officer of SpinCo, certifying as to the
satisfaction of the conditions specified in Section 7.2(a)-(c) and (e).

Section 7.3 Additional Conditions to Obligations of Parent and SpinCo. The
obligations of Parent and SpinCo to effect the Closing are subject to the
satisfaction on or prior to the Closing Date (or waiver by Parent and SpinCo on
or prior to the Closing Date to the extent permitted by applicable Law) of the
following additional conditions:

(a) Representations and Warranties. Each of the representations and warranties
of Investor set forth in Section 4.1(a) (Organization; Authority),
Section 4.1(b)(i) (No Conflicts), Section 4.1(d) (Brokers or Finders),
Section 4.1(f) (Acquisition for Investment), Section 4.1(g) (No Investment
Company), Section 4.1(h) (Ownership of Stock) and Section 4.1(i) (Sufficient
Funds) shall be true and correct in all respects, in each case, as of the date
of this Agreement and as of the Closing as though made on and as of the date of
this Agreement and the Closing (except to the extent that such representations
and warranties speak only as of another date or dates in which case, only as of
such date(s)), and each of the other representations and warranties of

 

68



--------------------------------------------------------------------------------

Investor set forth in this Agreement shall be true and correct (without giving
effect to any limitation as to materiality or Material Adverse Effect set forth
therein), in each case as of the date of this Agreement and as of the Closing as
though made on and as of the date of this Agreement and the Closing (except to
the extent that such representations and warranties speak only as of another
date or dates in which case, only as of such date(s)), except where the failure
of such representations and warranties to be true and correct (without giving
effect to any limitation as to materiality or Material Adverse Effect set forth
therein) has not had and would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Investor.

(b) Performance of Obligations of Investor. Investor shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing.

(c) Officer Certificate. Investor shall have delivered to Parent and SpinCo a
certificate, dated as of the Closing Date, duly executed by a senior executive
officer of Investor, certifying as to the satisfaction of the conditions
specified in Section 7.3(a)-(b).

(d) Representation Letter Supporting Tax-Free Distribution of SpinCo. Investor
shall have delivered to Parent a representation letter, in substantially the
form set forth on Schedule 7.3(d), that will be used to support a Tax opinion
from Parent’s counsel that the Distribution satisfies the requirements of
Section 355 of the Code (the “Investor Representation Letter”).

ARTICLE VIII

TERMINATION AND AMENDMENT

Section 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date, by action taken or authorized by the Board of Directors of the
terminating Party or Parties as provided below:

(a) by the mutual written consent of Parent and Investor;

(b) by either Parent or Investor if the Closing shall not have occurred on or
before August 8, 2020 (as such date may be extended pursuant to the following
provisos, the “Termination Date”); provided, that the Termination Date shall be
extended by 45 days if the Parties engage in discussions pursuant to
Section 6.9(f)(iii); provided, further that if, on August 8, 2020 (or
September 22, 2020 if the Termination Date has been extended pursuant to the
preceding proviso), the condition set forth in Section 7.1(d) shall not have
been satisfied and no event shall have occurred that has resulted, or could
reasonably be expected to result, in any other condition set forth in Article 7
not being satisfied, then the Termination Date may be extended to November 8,
2020 (or December 23, 2020 if the Termination Date has been extended pursuant to
the preceding proviso) if either Parent or Investor notifies the other Parties
in writing prior to the initial Termination Date (as extended pursuant to the
preceding proviso, if applicable) of its election to so extend the Termination
Date; provided, further, that the

 

69



--------------------------------------------------------------------------------

right to terminate this Agreement pursuant to this Section 8.1(b) shall not be
available to any Party that has breached in any material respect any of its
obligations under this Agreement where such breach was the cause of, or resulted
in, the failure of the Closing Date to occur on or before the Termination Date;

(c) by either Parent or Investor if any Governmental Authority shall have issued
an order, decree or ruling or taken any other action permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable; provided, however, that the right to terminate this
Agreement pursuant to this Section 8.1(c) shall not be available to any Party if
it has breached in any material respect any of its obligations under this
Agreement where such breach was the cause of, or resulted in, the issuance of,
or the failure to be resolved or lifted of, such order, decree, ruling or other
action;

(d) by either Parent or Investor if the PRC Approvals shall not have been
obtained prior to the Termination Date; provided, however, that the right to
terminate this Agreement pursuant to this Section 8.1(d) shall not be available
to any Party if it has breached in any material respect any of its obligations
under this Agreement where such breach was the cause of, or resulted in, the
failure to obtain such PRC Approvals;

(e) by Parent, if Investor shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, such that the conditions set forth in Section 7.3(a) or
Section 7.3(b) are not capable of being satisfied on or before the Termination
Date;

(f) (i) by Parent, if the Board of Directors of Parent in good faith concludes
(after consultation with its outside legal counsel and the Solvency Firm) that
the conditions set forth in Section 7.1(h) related to the Surplus and Solvency
Opinions contemplated by Sections 6.12 are not reasonably capable of being
satisfied on or before the Termination Date based on facts available to the
Board of Directors of Parent at the time of such conclusion (the “Solvency
Condition Determination”) or (ii) by Investor, if (A) the Board of Directors of
Parent has made the Solvency Condition Determination and (B) Parent has not
terminated this Agreement pursuant to the foregoing clause (i) within five
Business Days after making such Solvency Condition Determination;

(g) by Investor, if Parent or SpinCo shall have breached or failed to perform
any of their representations, warranties, covenants or other agreements
contained in this Agreement, such that the conditions set forth in
Section 7.2(a) or Section 7.2(b) are not capable of being satisfied on or before
the Termination Date;

(h) by Parent prior to the Form 20-F Effective Date, if (i) the Board of
Directors of Parent shall have authorized Parent to terminate this Agreement in
order to concurrently enter into an Acquisition Agreement with respect to a
Superior Proposal, and (ii) Parent concurrently with the termination of this
Agreement pursuant to this Section 8.1(h) enters into an Acquisition Agreement
with respect to such Superior Proposal referred to in the foregoing clause (i);
provided that Parent shall not be entitled to terminate this

 

70



--------------------------------------------------------------------------------

Agreement pursuant to this Section 8.1(h) unless Parent has complied with
Section 6.14 with respect to such Superior Proposal and shall have paid (or
caused to be paid) in full the Parent Transaction Fee due under (and in
accordance with) Section 8.2(b)(ii) prior to or concurrently with terminating
this Agreement pursuant to this Section 8.1(h), and any purported termination
pursuant to this Section 8.1(h) shall be void and of no force or effect if
Parent shall not have paid (or caused to be paid) in full the Parent Transaction
Fee due under (and in accordance with) Section 8.2(b)(ii); or

(i) by Investor prior to the Form 20-F Effective Date, if the Board of Directors
of Parent shall have made an Alternative Transaction Recommendation.

Section 8.2 Effect of Termination.

(a) In the event of termination of this Agreement by either Parent or Investor
as provided in Section 8.1, this Agreement shall become void and there shall be
no liability or obligation on the part of Investor, Parent, SpinCo, Total or
their respective Subsidiaries, officers or directors under this Agreement,
except that the second sentence of Section 6.2, Section 6.4, this Section 8.2
and Article IX (other than Section 9.11) shall survive such termination.

(b) If this Agreement is terminated by:

(i) Investor pursuant to Section 8.1(b), Section 8.1(c), or Section 8.1(g), in
each case, as a result of any intentional breach by Parent, then (A) Parent
shall (1) pay (or cause to be paid), or instruct the Escrow Agent to release
from the Parent Escrow Fund, to Investor an amount equal to the Parent
Termination Fee, and (2) instruct the Escrow Agent to release to Investor the
Investor Escrow Fund, and (B) the Parties shall jointly instruct the Escrow
Agent to release (1) to Investor, if applicable, the Purchase Price Escrow Fund
and (2) to Parent the remainder of the Parent Escrow Fund, after taking into
account any release or payment pursuant to clause (A)(1) of this
Section 8.2(b)(i);

(ii) Parent pursuant to Section 8.1(h), then (A) Parent shall (1) pay (or cause
to be paid), or instruct the Escrow Agent to release from the Parent Escrow
Fund, to Investor an amount equal to the funds held in the Parent Escrow Fund,
(2) pay (or cause to be paid) to Investor an amount equal to (x) the Parent
Transaction Fee less (y) the amount of funds held in the Parent Escrow Fund paid
to Investor pursuant to the foregoing clause (A)(1), and (3) instruct the Escrow
Agent to release to Investor the Investor Escrow Fund, and (B) the Parties shall
jointly instruct the Escrow Agent to release to Investor, if applicable, the
Purchase Price Escrow Fund; provided that all payments and releases of funds
contemplated by the foregoing clauses (A)(1) and (A)(2) shall occur prior to or
concurrently with the termination of this Agreement by Parent pursuant to
Section 8.1(h);

 

71



--------------------------------------------------------------------------------

(iii) Investor pursuant to Section 8.1(i) and such Alternative Transaction
Recommendation relates to a Parent Transaction, then (A) Parent shall (1) pay
(or cause to be paid), or instruct the Escrow Agent to release from the Parent
Escrow Fund, to Investor an amount equal to the funds held in the Parent Escrow
Fund, (2) pay (or cause to be paid) to Investor an amount equal to (x) the
Parent Transaction Fee less (y) the amount of funds held in the Parent Escrow
Fund paid to Investor pursuant to the foregoing clause (A)(1), and (3) instruct
the Escrow Agent to release to Investor the Investor Escrow Fund, and (B) the
Parties shall jointly instruct the Escrow Agent to release to Investor, if
applicable, the Purchase Price Escrow Fund; or

(iv) Investor pursuant to Section 8.1(i) and such Alternative Transaction
Recommendation relates to an Alternative Transaction that is not a Parent
Transaction, then (A) Parent shall (1) pay (or cause to be paid), or instruct
the Escrow Agent to release from the Parent Escrow Fund, to Investor an amount
equal to the Parent Termination Fee, and (2) instruct the Escrow Agent to
release to Investor the Investor Escrow Fund, and (B) the Parties shall jointly
instruct the Escrow Agent to release (1) to Investor, if applicable, the
Purchase Price Escrow Fund and (2) to Parent the remainder of the Parent Escrow
Fund, after taking into account any release or payment pursuant to clause (A)(1)
of this Section 8.2(b)(iv).

(c) If this Agreement is terminated by:

(i) Investor or Parent pursuant to Section 8.1(d), provided that, Parent and
SpinCo shall have timely performed their obligations pursuant to
Section 5.1(c)(i), (A) Investor shall (1) pay (or cause to be paid), or instruct
the Escrow Agent to release from the Investor Escrow Fund, to Parent an amount
equal to the Investor Termination Fee, and (2) instruct the Escrow Agent to
release to Parent the Parent Escrow Fund, and (B) the Parties shall jointly
instruct the Escrow Agent to release (1) to Investor the remainder of the
Investor Escrow Fund, after taking into account any release or payment pursuant
to clause (A)(1) of this Section 8.2(c)(i), and (2) to Investor, if applicable,
the Purchase Price Escrow Fund; or

(ii) Parent pursuant to Section 8.1(b), Section 8.1(c), or Section 8.1(e), in
each case, as a result of any intentional breach by Investor, (A) Investor shall
(1) pay (or cause to be paid), or instruct the Escrow Agent to release from the
Investor Escrow Fund, to Parent an amount equal to the Investor Termination Fee,
and (2) instruct the Escrow Agent to release to Parent the Parent Escrow Fund,
and (B) the Parties shall jointly instruct the Escrow Agent to release (1) to
Investor the remainder of the Investor Escrow Fund, after taking into account
any release or payment pursuant to clause (A)(1) of this Section 8.2(c)(ii), and
(2) to Investor, if applicable, the Purchase Price Escrow Fund.

(d) If this Agreement is terminated by:

(i) Parent or Investor pursuant to Section 8.1(b) and (A) prior to such
termination any Person or group of Persons submits a proposal or offer for an
Alternative Transaction that is not a Parent Transaction, which Alternative
Transaction shall not have been withdrawn as of such termination, and (B) at any
time on or prior to the date that is seven months following such termination,
Parent,

 

72



--------------------------------------------------------------------------------

SpinCo or any of their Subsidiaries consummates, or enters into a definitive
agreement for, any Alternative Transaction that is not a Parent Transaction (in
each case, whether or not such Alternative Transaction was the same Alternative
Transaction referred to in clause (A) hereof), Parent shall pay to (or cause to
be paid to) Investor the Parent Termination Fee by wire transfer (to an account
designated by Investor) in immediately available funds prior to or concurrently
with the consummation of, or entry into a definitive agreement for, such
Alternative Transaction; provided that, solely for purposes of this
Section 8.2(d)(i), the term “Alternative Transaction” shall have the meaning set
forth in clauses (a), (b), or (c) of the definition of Alternative Transaction
except that all references to 20% shall be deemed references to 50%; or

(ii) Parent or Investor pursuant to Section 8.1(b) and (A) prior to such
termination any Person or group of Persons submits a proposal or offer for a
Parent Transaction which shall not have been withdrawn as of such termination,
and (B) at any time on or prior to the date that is seven months following such
termination, Parent or any of its Subsidiaries consummates, or enters into a
definitive agreement for, any Parent Transaction (in each case, whether or not
such Parent Transaction was the same Parent Transaction referred to in clause
(A) hereof), Parent shall pay to (or cause to be paid to) Investor the Parent
Transaction Fee by wire transfer (to an account designated by Investor) in
immediately available funds prior to or concurrently with the consummation of,
or entry into a definitive agreement for, such Parent Transaction.

(e) If this Agreement is terminated for any reason other than as described in
Sections 8.2(b) or 8.2(c), then the Parties will jointly instruct the Escrow
Agent to (i) release to Investor the Investor Escrow Fund and, if applicable,
the Purchase Price Escrow Fund and (ii) release to Parent the Parent Escrow
Fund.

(f) The Parties acknowledge that the agreements contained in this Section 8.2
are an integral part of the transactions contemplated by this Agreement, and
that, without these agreements, the Parties would not enter into this Agreement;
accordingly, (i) if Investor fails promptly to pay, or to instruct the Escrow
Agent to release to, Parent any amount due from Investor pursuant to this
Section 8.2, and, in order to obtain such payment, Parent commences a suit which
results in a judgment against Investor for payment of the fee set forth in this
Section 8.2, Investor will pay to Parent its reasonable attorneys’ fees and
expenses incurred in connection with such suit, together with interest on the
amount of such fee from the date such payment is required to be made until the
date such payment is actually made and (ii) if Parent fails promptly to pay, or
to instruct the Escrow Agent to release, to Investor any amount due from Parent
pursuant to this Section 8.2, and, in order to obtain such payment, Investor
commences a suit which results in a judgment against Parent for payment of the
fee set forth in this Section 8.2, Parent will pay to Investor its reasonable
attorneys’ fees and expenses incurred in connection with such suit, together
with interest on the amount of such fee from the date such payment is required
to be made until the date such payment is actually made. Interest under this
Section 8.2(f) will accrue at the annual rate published by The Wall Street
Journal as the U.S. prime rate plus 2.0% on the date such payment was required
to be made (compounded monthly).

 

73



--------------------------------------------------------------------------------

(g) The Parties hereby agree that the amounts payable by Investor pursuant to
Section 8.2 will be the sole and exclusive remedy of Parent or SpinCo against
Investor or any of its Affiliates or any stockholders, partners, members,
directors, officers, employees or agents of any of the foregoing for any losses
or damages suffered by Parent or SpinCo as a result of the failure of the
transactions contemplated by this Agreement to be consummated, and upon payment
of the amounts payable by Investor pursuant to this Section 8.2, none of
Investor, any of its Affiliates or any stockholders, partners, members,
directors, officers, employees or agents of any of the foregoing, as the case
may be, shall have any further liability or obligation relating to or arising
out of this Agreement or the transactions contemplated hereby. The Parties agree
that the amounts payable by Parent pursuant to this Section 8.2 will be the sole
and exclusive remedy of Investor and its stockholders, partners, members,
directors, officers, employees or agents against Parent, SpinCo and their
respective Subsidiaries, stockholders, partners, members, directors, officers or
agents for any losses or damages suffered by Investor, any of its Affiliates or
any of their respective stockholders, partners, members, directors, officers,
employees or agents as a result of the failure of the transactions contemplated
by this Agreement to be consummated, and upon payment of the amounts payable by
Parent pursuant to this Section 8.2, none of Parent, SpinCo, or any of their
respective Subsidiaries, stockholders, partners, members, directors, officers,
employees or agents, as the case may be, shall have any further liability or
obligation relating to or arising out of this Agreement or the transactions
contemplated by this Agreement. Notwithstanding anything in this Agreement to
the contrary, each Party shall be permitted and entitled to seek both a grant of
specific performance and payment of the Parent Termination Fee, the Parent
Transaction Fee or the Investor Termination Fee, as applicable; provided that
(i) under no circumstance shall any Party be permitted or entitled to receive
both (A) a grant of specific performance and (B) payment of the Parent
Termination Fee, the Parent Transaction Fee or the Investor Termination Fee, as
applicable, and (ii) upon the payment of the Parent Termination Fee, the Parent
Transaction Fee or the Investor Termination Fee, as applicable, the remedy of
specific performance shall not be available against Parent or Investor or their
respective Affiliates. Notwithstanding anything to the contrary in this
Agreement, the maximum aggregate liability of Parent for breach of this
Agreement (whether willfully, intentionally, unintentionally or otherwise) shall
not exceed the amount of the Parent Termination Fee, except in connection with
the events described in Section 8.2(b)(ii), Section 8.2(b)(iii) or
Section 8.2(d)(ii), in which case, the maximum aggregate liability of Parent for
breach of this Agreement (whether willfully, intentionally, unintentionally or
otherwise) shall not exceed the Parent Transaction Fee. Notwithstanding anything
to the contrary in this Agreement, the maximum aggregate liability of Investor
for breach of this Agreement (whether willfully, intentionally, unintentionally
or otherwise) shall not exceed the amount of the Investor Termination Fee.

 

74



--------------------------------------------------------------------------------

(h) For purposes of this Section 8.2, each of the Parties acknowledges that this
Agreement may only be deemed to be terminated by a Party pursuant to a single
subsection of Section 8.1.

(i) Except as otherwise expressly provided in this Article VIII, all payments
and releases of funds pursuant to this Article VIII will be made (or caused to
be made) by the applicable Party as promptly as reasonably practicable (and, in
any event, within three Business Days) following the date of termination of this
Agreement pursuant to this Article VIII by wire transfer of immediately
available funds.

(j) Notwithstanding anything to the contrary set forth in this Agreement, if any
amount should be released from the Parent Escrow Fund, the Investor Escrow Fund
or the Purchase Price Escrow Fund pursuant to Section 2.3, Section 2.4 or this
Section 8.2, Investor and Parent shall execute and deliver such instructions to
the Escrow Agent (including any joint instructions to the extent required by the
Escrow Agreement or the Escrow Agent) and take such other action as may be
required to give full effect to such provisions of Section 2.3, Section 2.4 or
this Section 8.2 and cause such amount to be released in accordance with the
terms of the Escrow Agreement.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1 Total Representations and Warranties. Total represents and warrants
to Parent, SpinCo and Investor as follows: (a) it is a company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, with all requisite corporate or other power and authority to
execute, deliver and perform this Agreement and each other Investment
Transaction Agreement and to consummate the transactions contemplated hereby and
thereby and otherwise to carry out its obligations hereunder or thereunder;
(b) this Agreement has been, and upon its execution each other Investment
Transaction Agreement will have been, duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof, except as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other Laws of
general application affecting enforcement of creditors’ rights generally; and
(c) the execution and delivery of each of the Investment Transaction Agreements
by it and the consummation by it of the transactions contemplated hereby or
thereby have been duly authorized by all necessary internal action on its part.

Section 9.2 Non-Survival of Representations, Warranties, Covenants and
Agreements. This Article IX and the representations, warranties, covenants and
agreements of Parent, SpinCo, Total and Investor, as applicable, contained in
Section 4.2(b) (Capital Structure), Section 6.4 (Fees and Expenses), Section 6.8
(Non-Competition; Non-Solicitation), and Section 6.9(e) (Closing Debt Amount;
Closing Cash Amount) will survive the Closing; provided that the representations
and warranties contained in Section 4.2(b) will survive the Closing only until
the 24-month anniversary of the Closing Date. All other representations,
warranties, covenants and agreements in this Agreement will not survive the
Closing, other than (for the avoidance of doubt) as set forth on Schedule 9.2.

 

75



--------------------------------------------------------------------------------

Section 9.3 Counterparts.

(a) This Agreement may be executed in one or more counterparts (including by
facsimile, PDF or other electronic transmission), all of which will be
considered one and the same agreement.

(b) This Agreement, the Shareholders Agreement, the Registration Rights
Agreement, the Escrow Agreement and the Separation Transaction Agreements
contain the entire agreement among the Parties and Total with respect to the
subject matter hereof, and supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter.

Section 9.4 Governing Law. This Agreement and, unless expressly provided
therein, the Escrow Agreement will be governed by and construed and interpreted
in accordance with the Laws of Singapore without regard to rules of conflicts of
laws.

Section 9.5 Binding Effect; Assignability. This Agreement will be binding upon
and inure to the benefit of the Parties, Total and their respective successors
and permitted assigns. No Party or Total may assign any of its rights or assign
or delegate any of its obligations under this Agreement without the express
prior written consent of the other Parties and Total, as applicable, except that
Investor may prior to the Closing, upon notice to Parent and SpinCo, designate
its Affiliate (the “Investor Designee”) to purchase the Purchased Shares and to
execute the Shareholders Agreement and the Registration Rights Agreement at the
Closing; provided, that, such designation shall not relieve Investor of its
obligations hereunder or enlarge, alter or change any obligation of any other
Party or Total or due to any Party or Total. Any purported assignment,
delegation or transfer not permitted by this Section 9.5 is null and void.

Section 9.6 No Third Party Beneficiaries. No term of this Agreement is
enforceable under the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore by a person that is not a party to this Agreement.

Section 9.7 Notices. All notices, requests, claims, demands or other
communications under this Agreement will be in writing and will be given or made
(and will be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service or by email (followed by delivery of an
original via overnight courier service) to the respective Parties or Total at
the following addresses (or at such other address for a Party or Total, as
applicable, as will be specified in a notice given to the other Parties and
Total, as applicable, in accordance with this Section 9.7):

If to Parent, to:

SunPower Corporation

51 Rio Robles

San Jose, California 95134

USA

Attention: General Counsel

Email: LegalNoticeSunPower@sunpowercorp.com

 

76



--------------------------------------------------------------------------------

with copies (which will not constitute notice) to:

Jones Day

250 Vesey Street

New York, New York 10281

USA

Attention: Randi C. Lesnick

Email: rclesnick@JonesDay.com

and

Jones Day

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

USA

Attention: Erin S. de la Mare

Email: esdelamare@JonesDay.com

If to SpinCo to:

Maxeon Solar Technologies, Pte. Ltd.

8 Marina Boulevard #05-02

Marina Bay Financial Center, 018981

Singapore

Attention: Jeff Waters, Chief Executive Officer

Email: Jeff.Waters@sunpower.com

If to Investor, to:

Tianjin Zhonghuan Semiconductor Co., Ltd

No. 12 East Haitai Road, Huayuan Industrial Park,

Hi-tech Industrial Zone, Tianjin, PR China

Attention: JIANG Yuan (Head of Investment Dept.); ZHAN Huimei (Head of Finance
Dept.)

Email: jiangyuan@tjsemi.com; zhanhuimei@tjsemi.com

with copies (which will not constitute notice) to:

Weil, Gotshal & Manges LLP

3001-3003, Tower 2,

Jing An Kerry Centre 1539 Nan Jing Road(W),

Shanghai 200040, PR China

Attention: Charles Ching; Chris Welty

Email: charles.ching@weil.com; chris.welty@weil.com

 

77



--------------------------------------------------------------------------------

If to Total, to:

Total Solar INTL

2 place Jean Millier-Arche Nord Coupole/Regnault

92078 Paris La Défense Cedex

France

Attention: Jean-Charles Arrago

Email: Jean-charles.arrago@total.com

with copies (which will not constitute notice) to:

Latham & Watkins LLP

45, rue Saint-Dominique

Paris, France 75007

Attention: Olivier du Mottay

        Ryan Maierson

Email: Olivier.duMottay@lw.com

  Ryan.Maierson@lw.com

A Party or Total, as applicable, may, by notice to the other Parties and Total,
as applicable, change the address to which such notices are to be given

Section 9.8 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by an arbitrator or by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid, void or unenforceable, will remain in full force and effect and will in
no way be affected, impaired or invalidated thereby. Upon such determination,
the Parties (and Total, with respect to any Total Provision) will negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect, as closely as possible, the original intent of the Parties (and Total,
with respect to any Total Provision).

Section 9.9 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.

Section 9.10 Submission to Jurisdiction; Waivers. (a) Each Party and Total
irrevocably agrees that any legal action or proceeding with respect to this
Agreement, the transactions contemplated by this Agreement, any provision
hereof, the breach, performance, validity or invalidity hereof or for
recognition and enforcement of any judgment in respect hereof brought by any
Party or Total or its successors or permitted assigns (each such action or
proceeding, a “Dispute”) shall be referred to and finally resolved by binding
arbitration administered by the Singapore International Arbitration Centre in
accordance with the Arbitration Rules of the Singapore International

 

78



--------------------------------------------------------------------------------

Arbitration Centre (the “Administered Rules”) for the time being in force (which
rules are deemed to be incorporated by reference in this Section 9.10), except
as modified herein. (b) Any Dispute to be decided pursuant to this Section 9.10
will be decided by a tribunal of three arbitrators (the “Tribunal”). The
Tribunal will be chosen as follows: (i) within 15 days from the date a written
notice of arbitration is delivered to respondent(s), claimant(s), on the one
hand regardless of number, and respondent(s), on the other hand regardless of
number, will each nominate one arbitrator; and (ii) the two arbitrators
nominated by the parties to the Dispute will thereafter, within 30 days from the
date on which the second of the two arbitrators is appointed in accordance with
the Administered Rules, nominate a third arbitrator who will act as chairperson
of the Tribunal. In the event that any party to the Dispute fails to nominate an
arbitrator within the time permitted by this Agreement, then that arbitrator
will be appointed pursuant to the Administered Rules. In the event that the two
arbitrators appointed in accordance with this Agreement fail to appoint the
third arbitrator within the time permitted by this Agreement, then the third
arbitrator will be appointed pursuant to the Administered Rules. (c) The
arbitration will be conducted in English. (d) Any document that a Party or Total
seeks to use that is not in English will be provided along with an English
translation of its relevant parts. (e) The seat of arbitration will be
Singapore. (f) The Parties and Total agree that they shall treat the existence
of any Dispute and the arbitration proceedings as confidential, and the Tribunal
shall have the power to enter appropriate orders of confidentiality enforcing
the Parties’ and Total’s agreement that any Dispute and resulting arbitration
shall be and remain confidential. This agreement regarding confidentiality,
however, shall not restrict any Party’s or Total’s ability to pursue enforcement
of any partial or final award by the Tribunal in a court having jurisdiction
thereof, and it shall not restrict any Party’s or Total’s ability to make such
disclosures that are required by Law.

Section 9.11 Enforcement. The Parties and Total agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed
that, subject to Section 8.2(g), the Parties shall be entitled to pursue
specific performance of the terms hereof, this being in addition to any other
remedy to which they are entitled at law or in equity.

Section 9.12 Parent Disclosure Schedule. The mere inclusion of an item in the
relevant Parent Disclosure Schedule as an exception to a representation,
warranty or covenant shall not be deemed an admission by a Party that such item
represents a material exception or material fact, event or circumstance or that
such item has had or would have a Material Adverse Effect with respect to SpinCo
or Parent, as applicable.

Section 9.13 Amendments; Waivers. No provisions of this Agreement may be waived,
amended, supplemented or modified, unless such waiver, amendment, supplement or
modification is in writing and signed by the authorized representative of the
Party or Total against whom it is sought to enforce such waiver, amendment,
supplement or modification and provided that the condition set forth in
Section 7.1(q) may not be waived, amended, supplemented or modified unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of each Party and Total.

 

79



--------------------------------------------------------------------------------

Section 9.14 Interpretation. In this Agreement (unless otherwise expressly
provided therein), (a) words in the singular will be deemed to include the
plural and vice versa and words of one gender will be deemed to include the
other genders as the context requires; (b) the terms “hereof,” “herein,” and
“herewith” and words of similar import will, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules
and Exhibits hereto) and not to any particular provision of this Agreement;
(c) Article, Section, Schedule and Exhibit references are to the Articles,
Sections, Schedules and Exhibits to this Agreement unless otherwise specified;
(d) unless otherwise stated, all references to any agreement (including the
Investment Transaction Agreements and the Separation Transaction Agreements)
will be deemed to include the exhibits, schedules and annexes to such agreement;
(e) references to “$” will mean U.S. dollars; (f) the word “including” and words
of similar import when used in this Agreement will mean “including, without
limitation,” unless otherwise specified; (g) the word “or” will not be
exclusive; (h) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (i) references to “written” or “in writing” include in
electronic form; (i) “to the extent” means the degree to which a subject or
other thing extends, and such phrase does not mean simply “if”; (k) references
herein to this Agreement or any other agreement contemplated herein will be
deemed to refer to this Agreement or such other agreement as of the date on
which it is executed and as it may be amended, modified or supplemented
thereafter, unless otherwise specified; (l) unless expressly stated to the
contrary in this Agreement, all references to “the date hereof,” “the date of
this Agreement” and words of similar import will all be references to
November 8, 2019; (m) “intentional breach” means a breach that results from an
action or inaction of a Party that such Party knows will or would reasonably be
expected to result in a breach of this Agreement; and (n) from and after the
Distribution, references to “SpinCo” will mean “Maxeon Solar Technologies, Ltd.”

Section 9.15 Mutual Drafting. This Agreement will be deemed to be the joint work
product of the Parties and, with respect to the Total Provisions, Total, and any
rule of construction that a document will be interpreted or construed against a
drafter of such document will not be applicable.

Section 9.16 Language. This Agreement is made and executed in English and
Chinese and both languages shall have equal force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties and Total have caused this Agreement to be
signed by their respective officers thereunto duly authorized, all as of the
date first written above.

 

SUNPOWER CORPORATION

By:   /s/ Thomas H. Werner

Name: Thomas H. Werner Title:   Chief Executive Officer MAXEON SOLAR
TECHNOLOGIES, PTE. LTD.

By:   /s/ Jeff Waters

Name: Jeff Waters Title:   President TOTAL SOLAR INTL SAS, solely for purposes
of Sections 5.2, 6.1, 6.3, 6.4, 6.6, 6.8, 6.9(d), 6.10, 8.2(a) and Article IX

By:   /s/ Noémie Le Baut

Name: Noémie Le Baut Title:   Directeur Général

TIANJIN ZHONGHUAN SEMICONDUCTOR CO., LTD.

LOGO [g811766001.jpg]

By:   /s/ Shen HaoPing

Name: Shen HaoPing Title:   General Manager, Chairman

[Signature Page to Investment Agreement]